ICJ_069_FrontierDispute_BFA_MLI_1986-12-22_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
(BURKINA FASO/REPUBLIQUE DU MALI)

ARRET DU 22 DECEMBRE 1986

1986

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALI)

JUDGMENT OF 22 DECEMBER 1986
Mode officiel de citation :
Différend frontalier, arrêt, CI.J. Recueil 1986, p. 554.

Official citation :
Frontier Dispute, Judgment, 1. CJ. Reports 1986, p. 554.

 

N° de vente : 525
Sales number

 

 

 
22 DECEMBRE 1986
ARRET

DIFFEREND FRONTALIER
(BURKINA FASO/REPUBLIQUE DU MALI)

FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALD

22 DECEMBER 1986
JUDGMENT
554

INTERNATIONAL COURT OF JUSTICE
YEAR 1986

22 December 1986

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALI)

Frontier dispute — Frontiers inherited from the colonial period — Applicable law
— Principle of uti possidetis juris — Nature and scope of the principle — Critical date
— Place of colonial law (French droit @outre-mer) — Role of equity infra legem —
Form of equity which would constitute a method of interpretation of the law.

Conduct of a Party — Argument from acquiescence — Unilateral act of one
government —— Intention to become bound — Interpretation of the act in the light of all
the factual circumstances and of the possibility of becoming bound by other means —
Acceptance of the application to the dispute of certain principles and rules — Rules
expressly recognized by the contesting States.

Interests of a third State — Frontier ending in a tripoint — Judicial competence
and exercise of the judicial function — Distinction between the determination of a
land boundary and the identification of the rules applicable to the delimitation of the
continental shelf — Duty of the Chamber to rule upon the whole of the petitum.

Titles and evidence -- Difficulties relating to evidence — Legislative and regula-
tory texts — Value of the texts as evidence independently of their validity in the
internal legal order — Cartographic materials — Maps as extrinsic evidence —
Possibility of a map being one of the elements constituting the expression of the
State’s intentions — Value of maps as evidence — Technical reliability — Neutrality
of their sources — Problems raised in this case by the cartographic materials
(incompatibility, deficiencies) — The “colonial effectivités” as evidence of the effec-
tive exercise of territorial jurisdiction — Correspondence among the colonial ad-
ministrators.

Equitable application of a rule of law — Local agreement not approved by the
competent authorities on the international plane — Circumstances in which the
agreement was reached.

JUDGMENT

Present : Judge BEDJAOUI, President of the Chamber ; Judges LACHS, Rupa ;
Judges ad hoc LUCHAIRE, ABI-SAAB ; Registrar TORRES BERNARDEZ.

1986
22 December
General List
No. 69
FRONTIER DISPUTE (JUDGMENT) 555

In the case concerning the frontier dispute,
between

Burkina Faso,
represented by

H.E. Mr. Ernest Ouedraogo, Minister for Territorial Administration and
Security,

as Agent,

H.E. Mr. Emmanuel Salembere, Ambassador,

as Co-Agent,

H.E. Mr. Eduardo Jiménez de Aréchaga, formerly Professor of International
Law at the University of Montevideo,

as Adviser,

Mr. Jean-Pierre Cot, professeur de droit international et de sociologie politi-
que a PUniversité de Paris I,

Mr. Alain Pellet, professeur al’ Université de Paris-Nord et à l’Institut d’études
politiques de Paris,

as Counsel and Advocates,

Mr. Souleymane Diallo, Counsellor at the Embassy of Burkina Faso in
Paris,

as Counsel,

Mr. Jean Gateaud, ingénieur général géographe (retired),

as Expert,

Mr. Alain Pipart, assistant à l’Université de Paris-Nord, avocat à la cour
d’appel de Paris,
Mr. Stephen Marquardt, graduate in Law of the University of Bonn,

as Advisers,

Mr. Jean-Matthieu Cot,

Mrs. Angélique Bouda,

Mrs. Miriam Dauba,

Mrs. Martine Soulier-Moroni,

and

the Republic of Mali,
represented by

H.E. Lieutenant-Colonel Abdourahmane Maiga, Minister for Territorial
Administration and Basic Development,

as Agent,
H.E. Mr. Diango Cissoko, Minister of Justice, Keeper of the Seals,
as Special Adviser,

H.E. Mr. Yaya Diarra, Ambassador, Minister for Foreign Affairs and Inter-
national Co-operation,

as Co-Agent,

 
FRONTIER DISPUTE (JUDGMENT) 556

Mr. René-Jean Dupuy, professeur au Collége de France,

Mr. Pierre-Marie Dupuy, professeur à |’ Université de droit, d’économie et de
sciences sociales de Paris,

Mr. Raymond Ranjeva, de l’Académie malgache, président de l’etablissement
d’enseignement supérieur de droit, d’économie, de gestion et de sociologie
de l’Université de Madagascar,

Mr. Jean Salmon, professeur à l’Université libre de Bruxelles,

as Counsel,
Mr. Diadié Traoré, National Director of Cartography and Topography,

as Scientific and Technical Adviser,

Mr. Sinaly Coulibaly, Legal Adviser at the Ministry of Foreign Affairs and
International Co-operation,

as Legal Adviser,

Mr. Aguibou Diarra, Head of the Frontier Section of the Ministry of Terri-
torial Administration and Basic Development,

Mr. Mamadou Kone, Head of the Legal Department in the Government
Secretariat,

Mr. N°Tji Laico Traoré, Chargé d’affaires a.i., Embassy of Mali in Brus-
sels,

Mr. Mahamadou Maiga, Administrative Officer (retired),

Mr. Daba Diawara, formerly Head of the Constitutional Division of the
Supreme Court

as Advisers,

Mr. Paul Delmond, Chief Administrative Officer for Overseas Affairs (re-
tired),

Mr. Drissa Sangare, Ministry of Territorial Administration and Basic De-
velopment,

Mr. Amadou Billy Soussoko, Ministry of Territorial Administration and Basic
Development,

Mr. Aliou Toure, National Office of Cartography and Topography,

Mr. Oumar Kansa Ongoiba, Administrative Officer ; Cabinet attaché, Minis-
try of Territorial Administration and Basic Development,

Mrs. Maciré Yattassaye, journalist attached to the Ministry of Territorial
Administration and Basic Development,

as Experts,
THE CHAMBER OF THE INTERNATIONAL COURT OF JUSTICE formed to deal with
the case above-mentioned,

composed as above,
after deliberation,

delivers the following Judgment :

1. By ajoint letter dated 14 October 1983, filed in the Registry of the Court on
20 October 1983, the Minister for Foreign Affairs and International Co-opera-
tion of the Republic of Mali and the Minister for Foreign Affairs of the Republic

6
FRONTIER DISPUTE (JUDGMENT) 557

of Upper Volta transmitted to the Registrar a Special Agreement which was
dated 16 September 1983 and had entered into force the same day, by which
Upper Volta and Mali had agreed to submit to a chamber of the Court, to be
constituted pursuant to Article 26, paragraph 2, of the Statute of the Court, a
dispute relating to the delimitation of part of their common frontier.

2. The text of the Special Agreement of 16 September 1983 is as follows :

“The Government of the Republic of the Upper Volta and the Govern-
ment of the Republic of Mali,

Desiring to achieve as rapidly as possible a settlement of the frontier
dispute between them, based in particular on respect for the principle of the
intangibility of frontiers inherited from colonization, and to effect the
definitive delimitation and demarcation of their common frontier,

Referring to the Agreement concluded between them with a view to the
settlement of the frontier dispute between them,

Have agreed as follows :

Article I
Subject of the Dispute

1. The question put before the Chamber of the International Court of
Justice formed in accordance with Article II below is as follows :

“What is the line of the frontier between the Republic of the Upper
Volta and the Republic of Mali in the disputed area as defined
below ??

2. The disputed area consists of a band of territory extending from the
sector Koro (Mali) Djibo (Upper Volta) up to and including the region of
the Béli.

Article IT
Formation of a Chamber of the International Court of Justice

The Parties submit the question put in Article I to a chamber of the
International Court of Justice (hereinafter called ‘the Chamber’) formed
pursuant to Article 26, paragraph 2, of the Statute of the International Court
of Justice (hereinafter called ‘the Court’) and to the provisions of the present
Special Agreement.

Article III
Procedure

1. The Parties agree that their pleadings and their oral argument shall be
presented in the French language.

2. Without prejudice to any question as to the burden of proof, the
Parties request the Chamber to authorize the following procedure for the
pleadings :

(a) a Memorial filed by each Party not later than six months after the
adoption by the Court of the Order constituting the Chamber ;
FRONTIER DISPUTE (JUDGMENT) 558

(b) a Counter-Memorial filed by each Party not later than six months after
exchange of the Memorials ;
(c) any other pleading which the Chamber may find to be necessary.

3. The pleadings submitted to the Registrar shail not be transmitted to
the other Party until the Registrar has received the corresponding pleading
from the other Party.

Article IV
Judgment of the Chamber

1. The Parties accept the Judgment of the Chamber given pursuant to the
Special Agreement as final and binding upon them.

2. Within one year after that Judgment the Parties shall effect the
demarcation of the frontier.

3. The Parties request the Chamber to nominate, in its Judgment, three
experts to assist them in the demarcation operation.

Article V
Entry into Force, Publication and Notification

1. The present Special Agreement shall come into force on the date of its
signature.

2. It shall be registered with the Secretariat of the United Nations pur-
suant to Article 102 of the United Nations Charter by the more diligent
Party.

3. In accordance with Article 40 of the Statute of the Court, the present
Special Agreement shall be notified to the Registrar of the Court by a joint
letter from the Parties.

4. If such notification is not effected in accordance with the preceding
paragraph within one month from the entry into force of the present Special
Agreement, it shall be notified to the Registrar of the Court by the more
diligent Party.”

3. Pursuant to Article 40, paragraph 3, of the Statute of the Court, and to
Article 42 of the Rules of Court, copies of the notification and Special Agree-
ment were transmitted to the Secretary-General of the United Nations, the
Members of the United Nations and other States entitled to appear before the
Court.

4. By a letter dated 29 August 1984, filed with the Registry on 4 September
1984, the Agent of Burkina Faso (formerly the Upper Volta) informed the Court
of the change of name of his country, in force from 4 August 1984.

5. By the same letter, the Agent of Burkina Faso notified to the Court the
choice by his Government of Mr. François Luchaire, Professor at the University
of Paris I, to sit as judge ad hoc ; and by a letter of 18 March 1985, the Co-Agent
of Mali notified his Government’s choice of Mr. Georges Abi-Saab, Professor at
the Graduate Institute of International Studies, Geneva, to sit as judge ad
hoc.

6. The Parties, duly consulted by the President on 14 March 1985 concerning
the composition of the Chamber, expressed their wish for the formation of a
Chamber of five Members, two of whom would be judges ad hoc chosen by them

8
FRONTIER DISPUTE (JUDGMENT) $59

pursuant to Article 31 of the Statute of the Court, and confirmed their wish that
the Court should proceed immediately to the constitution of the Chamber.

7. By an Order dated 3 April 1985 the Court, having noted the choice of a
judge ad hoc by each of the Parties, decided to accede to the request of the
Governments of Burkina Faso and the Republic of Mali for the constitution of a
special Chamber of five judges to deal with the case, and declared that Judges
Lachs, Ruda and Bedjaoui had been elected to form, with the above-named
judges ad hoc, such a Chamber, and that it was duly constituted with that
composition.

8. By an Order made on 12 April 1985, pursuant to Article 92 of the Rules of
Court, the President of the Court, referring to Article III, paragraph 2, of the
Special Agreement, fixed 3 October 1985 as the time-limit for the filing of a
Memorial by each Party. The Memorials in question were duly filed within the
time-limit so fixed. By an Order dated 3 October 1985, the President of the
Chamber, referring to Article III, paragraph 2, of the Special Agreement, fixed
2 April 1986 as the time-limit for the filing of a Counter- Memorial by each Party,
reserving the subsequent procedure for further decision.

9. Before the expiry of the time-limit for the filing of the Counter-Memorials,
the Parties submitted to the Chamber parallel requests for the indication of
provisional measures. The Chamber held a public sitting on 9 January 1986 for
the purpose of hearing the oral observations of the Parties and, on 10 January
1986, made an Order whereby it indicated certain provisional measures ; called
upon the Agents of the Parties to notify the Registrar without delay of any
agreement concluded between their Governments within the scope of point 1 D
of the same Order ; and decided that, pending its final judgment, and without
prejudice to the application of Article 76 of the Rules, the Chamber would
remain seised of the questions covered by that Order.

10. In a letter dated 24 January 1986, and pursuant to point 2 of the above-
mentioned Order indicating provisional measures, the Co-Agent of the Republic
of Mali transmitted to the Registrar the final communiqué, issued on 18 January
1986, of the first extraordinary conference of Heads of State and Government of
the member countries of ANAD {Accord de non-agression et d’assistance en
matiére de défense). That communiqué reported that the Heads of State of
Burkina Faso and the Republic of Mali had agreed “to withdraw all their armed
forces from either side of the disputed area and to effect their return to their
respective territories”.

11. On 2 April 1986, within the time-limit fixed for that purpose, the Parties
filed their Counter-Memorials. On the same day, they stated that they did not
wish to present any further written pleadings. Since the Chamber did not con-
sider that any further written pleadings were necessary, the case was ready for
hearing.

12. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Chamber,
having ascertained the views of the Parties, decided that copies of the pleadings
and documents annexed would be made accessible to the public with effect from
the opening of the oral proceedings.

13. After the closure of the written proceedings both Parties produced further
documents under Article 56 of the Rules. The Parties having been duly consulted
pursuant to Articles 31 and 58, paragraph 2, of the Rules of Court, public sittings
were held on 16-21 June and 24-26 June 1986, at which the Chamber was
addressed by the following :
FRONTIER DISPUTE (JUDGMENT) 560

For Burkina Faso : H.E. Mr. Ernest Ouedraogo,
Mr. Souleymane Diallo,
H.E. Mr. Emmanuel Salembere,
Mr. Alain Pellet,
Mr. Jean-Pierre Cot,
Mr. Jean Gateaud.

For the Republic of Mali : H.E. Lieutenant-Colonel Abdourahmane Maiga,

Mr. Jean Salmon,

Mr. Raymond Ranjeva,
Mr. Pierre-Marie Dupuy,
Mr. Diadié Traoré,

Mr. Pau! Delmond.

14. At the hearing held on the morning of 26 June 1986 Burkina Faso, which
had already completed its last round of oral argument, requested the Chamber to
enable it to comment briefly upon the statement made the same day by a member
of the Malian delegation. The Chamber decided to accede to that request and to
authorize the Republic of Mali to comment in turn upon the observations to be
made at that hearing by Burkina Faso, either orally, before the closure of the oral
proceedings, or in writing within the ensuing 48 hours. The Republic of Mali
conveyed to the Registry, within the prescribed time-limit, a written reply to the
observations of the other Party, to which that reply was immediately commu-
nicated.

*

15. During the proceedings, the following Submissions were presented by the
Parties :

On behalf of Burkina Faso,

in the Memorial and Counter-Memorial and at the hearing of 24 June 1986
(afternoon) :

“I, Burkina Faso respectfully requests the Chamber of the International
Court of Justice, formed in accordance with the Special Agreement of
16 September 1983, to adjudge and declare that the course of the frontier
between Burkina Faso and the Republic of Mali is constituted by the
following line :

1. West of the point with the geographical co-ordinates :
longitude 0° 40’ 47” W
latitude 15° 00’ 03” N

the line is as shown on the 1:200,000 scale map of the French Institut
géographique national (1960 edition), the villages of Dioulouna, Oukoulou,
Agoulourou and Koubo being located in Burkinabe territory.
2. East of the point with the geographical co-ordinates :
longitude 0° 40° 47” W
latitude 15° 00’ 03” N

the line corresponds to the information given in letter 191 CM2 of

10
FRONTIER DISPUTE (JUDGMENT) 561

19 February 1935, and on the 1:500,000 scale map, 1925 edition, as far as the
northern point of the pool of In Abao.

3. From the northern point of the pool of In Abao, the line follows the
course shown on the 1:500,000 scale map, 1925 edition, leaving the region of
the Béli to Burkina Faso, as far as the tripoint with the frontier of Niger,
which is formed by the heights of N’Gouma, situated to the north of the
Kabia ford.

IJ. Burkina Faso respectfully requests the Chamber to appoint three
experts to assist the Parties for the purpose of the demarcation operation,
which is to be completed within one year of the delivery of the judg-
ment.”

On behalf of the Republic of Mali,
in the Memorial and Counter-Memorial :

“The Government of the Republic of Mali submits as follows :
May it please the Chamber

To state that the frontier line betweeen the Republic of Mali and Burkina
Faso in the disputed area runs through the following points :

— Lofou,
— the mosque-shaped enclosure situated 2 kilometres to the north of
Diguel,
a point situated 3 kilometres to the south of Kounia,
— the Selba baobab,
the Tondigaria,
— Fourfaré Tiaiga,
— Fourfaré Wandé,
— Gariol,
— Gountouré Kiri,
a point to the east of the pool of Kétiouaire, having the following geo-
graphical] co-ordinates :
longitude 0° 44’ 47” W
latitude 14° 56’52” N

— the pool of Raf Naman,

and from that point follows the marigot passing, in particular, through the
pool of Fadar-Fadar, the pool of In Abao, the pool of Tin Akoff and the
pool of In Tangoum, terminating at the Kabia ford” ;

|

at the hearing of 26 June 1986 (afternoon) :
“The Government of the Republic of Mali submits as follows :

May it please the Chamber

1. To state that the frontier line between the Republic of Mali and
Burkina Faso in the disputed area runs through the following points :
— Lofou,
— the mosque-shaped enclosure situated 2 kilometres to the north of
Diguel,
— a point situated 3 kilometres to the south of Kounia,

1]
FRONTIER DISPUTE (JUDGMENT) 562

— the Selba baobab,
— the Tondigaria,
— Fourfaré Tiaiga,
— Fourfaré Wandé,
— Gariol,
— Gountouré Kiri,
a point to the east of the pool of Kétiouaire, having the following geo-
graphical co-ordinates :
longitude 0° 44°47” W
latitude 14° 56’52” N

the pool of Raf Naman,

and from that point follows the marigot passing, in particular, through the
pool of Fadar-Fadar, the pool of In Abao, the pool of Tin Akoff and the
pool of In Tangoum, terminating at the Kabia ford.

2. To refrain from determining the tripoint between the Republic of
Mali, Burkina Faso and Niger.

3. To nominate, in its Judgment, three experts to assist the Parties in the
demarcation operation (Art. IV, para. 3, of the Special Agreement of
16 September 1983).”

|

16. The task entrusted to the Chamber in this case by the Special
Agreement concluded between the two Parties on 16 September 1983 is
that of indicating the line of the frontier between Burkina Faso and the
Republic of Mali (hereinafter called “Mali”} in the disputed area, as
defined in that Special Agreement. The two States have a common frontier
of 1,380 kilometres according to Burkina Faso and 1,297 kilometres
according to Mali, of which almost 900 kilometres according to Burkina
Faso and almost 1,022 kilometres according to Mali have been successfully
delimited by agreement between the Parties. The disputed area is defined
by the Special Agreement as “a band of territory extending from the sector
Koro (Mali) Djibo (Upper Volta) up to and including the region of the
Béli”. The Béliis the largest of the temporary watercourses in the region. It
originates in the eastern slopes of the Hombori mountains and flows to the
south-east before joining the Niger river outside the disputed area. In the
dry season it consists of a chain of 11 pools. In their submissions to the
Chamber, each of the Parties indicated the frontier line which it considered
well-founded in law (these lines and the topography of the region are
shown on sketch-map No. 1 !) ; according to either contention, the dis-
puted frontier runs in an approximately west-east direction between Mali
to the north and Burkina Faso to the south. The end-point of the frontier to
the east, the position of which has not been determined, is also a point on
the frontier between Niger and the two disputant States and is, accord-

! A copy of this sketch-map will be found in a pocket at the end of this fascicle or inside
the back cover of the volume of 1.C./. Reports 1986. [Note by the Registry ]

12
FRONTIER DISPUTE (JUDGMENT) 563

ingly, a tripoint. By the Niamey Protocol of 23 June 1964 between Upper
Volta and Niger, those two States agreed that, for the purpose of delimiting
their common frontier, they would have recourse to certain documents
which were mentioned in the Protocol and treated as basic documents.
However, the two States have not as yet carried out any delimitation
operations. As for the frontier between Mali and Niger, it was decided at a
recent meeting between representatives of those two States that bilateral
negotiations would be set in train with a view to determining it, but no
agreement has at present been concluded on the subject. In the present
case, Mali maintains, for reasons to be considered below, that the Chamber
must refrain from taking any decision on the position of the above-
mentioned tripoint. Burkina Faso, on the other hand, maintains that such a
decision is necessary as an integral part of the task entrusted to the
Chamber.

17. The Parties have argued at length over how the present dispute is to
be classified in terms of a distinction sometimes made by legal writers
between “frontier disputes” or “delimitation disputes”, and “disputes as to
attribution of territory”. According to this distinction, the former refer to
delimitation operations affecting what has been described as “a portion of
land which is not geographically autonomous” whereas the object of the
latter is the attribution of sovereignty over the whole of a geographical
entity. Both Parties seem ultimately to have accepted that the present
dispute belongs rather to the category of delimitation disputes, even
though they fail to agree on the conclusions to be drawn from this. In fact,
however, in the great majority of cases, including this one, the distinction
outlined above is not so much a difference in kind but rather a difference of
degree as to the way the operation in question is carried out. The effect of
any delimitation, no matter how small the disputed area crossed by the
line, is an apportionment of the areas of land lying on either side of the line.
In the present case, it may be noted that the Special Agreement, in Article I,
refers not merely to a line to be drawn, but to a disputed “area”, which it
defines as consisting of a “band” of territory encompassing the “region” of
the Béli. Moreover, the effect of any judicial decision rendered either in a
dispute as to attribution of territory or in a delimitation dispute, is neces-
sarily to establish a frontier. It is not without interest that certain recent
codifying conventions have used formulae such as a treaty which “estab-
lishes a boundary” or a “boundary established by a treaty” to cover both
delimitation treaties and treaties ceding or attributing territory (cf. Vienna
Convention on the Law of Treaties, Art. 62; Vienna Convention on
Succession of States in respect of Treaties, Art. 11). In both cases, a
clarification is made of a given legal situation with declaratory effect from
the date of the legal title upheld by the court. This clarification is itself a
new element ; it was because the parties wished to see that element intro-

13
FRONTIER DISPUTE (JUDGMENT) 564

duced that they went to court at all. If there had been no dispute or
uncertainty, they would not have wished to do so. Hence it is not so much
the nature and qualification of the present dispute as the Statute of the
Court and the terms of the Special Agreement which must determine the
nature and extent of the Chamber’s task and functions in this case.

18. The Chamber also feels obliged to dispel a misunderstanding which
might arise from this distinction between “delimitation disputes” and
“disputes as to attribution of territory”. One of the effects of this distinc-
tion is to contrast “legal titles” and “effecrivités”. In this context, the term
“legal title” appears to denote documentary evidence alone. It is hardly
necessary to recall that this is not the only accepted meaning of the word
“title”. Indeed, the Parties have used this word in different senses. In fact,
the concept of title may also, and more generally, comprehend both any
evidence which may establish the existence of a right, and the actual source
of that right. The Chamber will rule at the appropriate juncture on the
relevance of the evidence produced by the Parties for the purpose of
establishing their respective rights in this case. It will now turn to the
question of the rules applicable to the case ; in so doing, it will, inter alia,
ascertain the source of the rights claimed by the Parties.

19. The characteristic feature of the legal context of the frontier deter-
mination to be undertaken by the Chamber is that both States involved
derive their existence from the process of decolonization which has been
unfolding in Africa during the past 30 years. Their territories, and that of
Niger, were formerly part of the French colonies which were grouped
together under the name of French West Africa (AOF). Considering only
the situation which prevailed immediately before the accession to inde-
pendence of the two States, and disregarding previous administrative
changes, it can be said that Burkina Faso corresponds to the colony of
Upper Volta, and the Republic of Mali to the colony of Sudan (formerly
French Sudan). It is to be supposed that the Parties drew inspiration from
the principle expressly stated in the well-known resolution (AGH/Res. 16
(D), adopted at the first session of the Conference of African Heads of
State and Government, meeting in Cairo in 1964, whereby the Conference
solemnly declared that all member States of the Organization of African
Unity “solemnly . . . pledge themselves to respect the frontiers existing on
their achievement of national independence”, inasmuch as, in the pream-
ble to their Special Agreement, they stated that the settlement of the
dispute by the Chamber must be “based in particular on respect for the
principle of the intangibility of frontiers inherited from colonization”. It is
clear from this text, and from the pleadings and oral arguments of the

14
FRONTIER DISPUTE (JUDGMENT) 565

Parties, that they are in agreement as regards both the applicable law and
the starting-point for the legal reasoning which is to lead to the determi-
nation of the frontier between their territories in the disputed area.

20. Since the two Parties have, as noted above, expressly requested the
Chamber to resolve their dispute on the basis, in particular, of the “prin-
ciple of the intangibility of frontiers inherited from colonization”, the
Chamber cannot disregard the principle of uti possidetis juris, the appli-
cation of which gives rise to this respect for intangibility of frontiers.
Although there is no need, for the purposes of the present case, to show that
this is a firmly established principle of international law where decoloni-
zation is concerned, the Chamber nonetheless wishes to emphasize its
general scope, in view of its exceptional importance for the African con-
tinent and for the two Parties. In this connection it should be noted that the
principle of uti possidetis seems to have been first invoked and applied in
Spanish America, inasmuch as this was the continent which first witnessed
the phenomenon of decolonization involving the formation of a number of
sovereign States on territory formerly belonging to a single metropolitan
State. Nevertheless the principle is not a special rule which pertains solely
to one specific system of international law. It is a general principle, which is
logically connected with the phenomenon of the obtaining of indepen-
dence, wherever it occurs. Its obvious purpose is to prevent the indepen-
dence and stability of new States being endangered by fratricidal struggles
provoked by the challenging of frontiers following the withdrawal of the
administering power.

21. It was for this reason that, as soon as the phenomenon of decolon-
ization characteristic of the situation in Spanish America in the 19th
century subsequently appeared in Africa in the 20th century, the principle
of uti possidetis, in the sense described above, fell to be applied. The fact
that the new African States have respected the administrative boundaries
and frontiers established by the colonial powers must be seen not as a mere
practice contributing to the gradual emergence of a principle of customary
international law, limited in its impact to the African continent as it had
previously been to Spanish America, but as the application in Africa of a
rule of general scope.

22. The elements of uti possidetis were latent in the many declarations
made by African leaders in the dawn of independence. These declarations
confirmed the maintenance of the territorial status quo at the time of
independence, and stated the principle of respect both for the frontiers
deriving from international agreements, and for those resulting from mere
internal administrative divisions. The Charter of the Organization of
African Unity did not ignore the principle of uti possidetis, but made only
indirect reference to it in Article 3, according to which member States
solemnly affirm the principle of respect for the sovereignty and territorial
integrity of every State. However, at their first summit conference after the
creation of the Organization of African Unity, the African Heads of State,
in their Resolution mentioned above (AGH/Res. 16 (1)), adopted in Cairo

15
FRONTIER DISPUTE (JUDGMENT) 566

in July 1964, deliberately defined and stressed the principle of uti possidetis
juris contained only in an implicit sense in the Charter of their organiza-
tion.

23. There are several different aspects to this principle, in its well-
known application in Spanish America. The first aspect, emphasized by
the Latin genitive juris, is found in the pre-eminence accorded to legal title
over effective possession as a basis of sovereignty. Its purpose, at the time
of the achievement of independence by the former Spanish colonies of
America, was to scotch any designs which non-American colonizing
powers might have on regions which had been assigned by the former
metropolitan State to one division or another, but which were still unin-
habited or unexplored. However, there is more to the principle of uti
possidetis than this particular aspect. The essence of the principle lies in its
primary aim of securing respect for the territorial boundaries at the
moment when independence is achieved. Such territorial boundaries might
be no more than delimitations between different administrative divisions
or colonies all subject to the same sovereign. In that case, the application of
the principle of uti possidetis resulted in administrative boundaries being
transformed into international frontiers in the full sense of the term. This is
true both of the States which took shape in the regions of South America
which were dependent on the Spanish Crown, and of the States Parties to
the present case, which took shape within the vast territories of French
West Africa. Uti possidetis, as a principle which upgraded former admini-
strative delimitations, established during the colonial period, to interna-
tional frontiers, is therefore a principle of a general kind which is logically
connected with this form of decolonization wherever it occurs.

24. The territorial boundaries which have to be respected may also
derive from international frontiers which previously divided a colony of
one State from a colony of another, or indeed a colonial territory from the
territory of an independent State, or one which was under protectorate, but
had retained its international personality. There is no doubt that the
obligation to respect pre-existing international frontiers in the event of a
State succession derives from a general rule of international law, whether
or not the rule is expressed in the formula uti possidetis. Hence the
numerous solemn affirmations of the intangibility of the frontiers existing
at the time of the independence of African States, whether made by senior
African statesmen or by organs of the Organization of African Unity itself,
are evidently declaratory rather than constitutive: they recognize and
confirm an existing principle, and do not seek to consecrate a new principle
or the extension to Africa of a rule previously applied only in another
continent.

25. However, it may be wondered how the time-hallowed principle has
been able to withstand the new approaches to international law as
expressed in Africa, where the successive attainment of independence and

16
FRONTIER DISPUTE (JUDGMENT) 567

the emergence of new States have been accompanied by a certain ques-
tioning of traditional international law. At first sight this principle con-
flicts outright with another one, the right of peoples to self-determination.
In fact, however, the maintenance of the territorial status quo in Africa is
often seen as the wisest course, to preserve what has been achieved by
peoples who have struggled for their independence, and to avoid a dis-
ruption which would deprive the continent of the gains achieved by much
sacrifice. The essential requirement of stability in order to survive, to
develop and gradually to consolidate their independence in all fields, has
induced African States judiciously to consent to the respecting of colonial
frontiers, and to take account of it in the interpretation of the principle of
self-determination of peoples.

26. Thus the principle of uti possidetis has kept its place among the most
important legal principles, despite the apparent contradiction which
explained its coexistence alongside the new norms implied. Indeed it was
by deliberate choice that African States selected, among all the classic
principles, that of uti possidetis. This remains an undeniable fact. In the
light of the foregoing remarks, it is clear that the applicability of uti
possidetis in the present case cannot be challenged merely because in
1960, the year when Mali and Burkina Faso achieved independence, the
Organization of African Unity which was to proclaim this principle did
not yet exist, and the above-mentioned resolution calling for respect for
the pre-existing frontiers dates only from 1964.

*

27. In their pleadings and oral arguments, the two Parties have
advanced conflicting views on the question whether equity can be invoked
in the present case. They both agree that no use should be made of the
Chamber’s power, under Article 38 of the Statute, to decide the case ex
aequo et bono if they had agreed to this. However, Mali urges that account
should be taken of “that form of equity which is inseparable from the
application of international law”, which it sees as equivalent to equity infra
legem. Although it did not object to this concept being resorted to, Burkina
Faso considered that it was far from clear what the practical implications
would be in this case. It emphasized that in the field of territorial boundary
delimitation there is no equivalent to the concept of “equitable principles”
so frequently referred to by the law applicable in the delimitation of
maritime areas. Mali did not question this statement ; it explained that
what it had in mind was simply the equity which is a normal part of the due
application of law.

28. It is clear that the Chamber cannot decide ex aequo et bono in this
case. Since the Parties have not entrusted it with the task of carrying out an
adjustment of their respective interests, it must also dismiss any possibility
of resorting to equity contra legem. Nor will the Chamber apply equity
praeter legem. On the other hand, it will have regard to equity infra legem,
that is, that form of equity which constitutes a method of interpretation of

17
FRONTIER DISPUTE (JUDGMENT) 568

the law in force, and is one of its attributes. As the Court has observed : “It
is not a matter of finding simply an equitable solution, but an equitable
solution derived from the applicable law.” (Fisheries Jurisdiction, I.C.J.
Reports 1974, p. 33, para. 78; p. 202, para. 69.) How in practice the
Chamber will approach recourse to this kind of equity in the present case
will emerge from its application throughout this Judgment of the principles
and rules which it finds to be applicable.

29. The determination of a frontier line between two States is obviously
a matter of international law, but the Parties both recognize also that the
question has here to be appraised in the light of French colonial law, “droit
d’outre-mer”. Since the territories of the two States had been part of French
West Africa, the former boundary between them became an international
frontier only at the moment when they became independent. The line
which the Chamber is required to determine as being that which existed in
1959-1960, was at that time merely the administrative boundary dividing
two former French colonies, called territoires d’outre-mer from 1946 ; as
such it had to be defined not according to international law, but according
to the French legislation which was applicable to such territoires.

30. One clarification is, however, necessary as concerns the application
of French droit d'outre-mer. By becoming independent, a new State
acquires sovereignty with the territorial base and boundaries left to it by
the colonial power. This is part of the ordinary operation of the machinery
of State successton. International law — and consequently the principle of
uti possidetis — applies to the new State (as a State) not with retroactive
effect, but immediately and from that moment onwards. It applies to the
State as it is, i.e., to the “photograph” of the territorial situation then
existing. The principle of uti possidetis freezes the territorial title ; it stops
the clock, but does not put back the hands. Hence international law does
not effect any renvoi to the law established by the colonizing State, nor
indeed to any legal rule unilaterally established by any State whatever ;
French law — especially legislation enacted by France for its colonies and
territoires d’outre-mer — may play a role not in itself (as if there were a sort
of continuum juris, a legal relay between such law and international law),
but only as one factual element among others, or as evidence indicative of
what has been called the “colonial heritage”, i.e., the “photograph of the
territory” at the critical date.

31. With a view to a proper understanding of what follows, it should be

18
FRONTIER DISPUTE (JUDGMENT) 569

recalled that from the beginning of the century up to the entry into force of
the French Constitution of 27 October 1946, the territorial administration
of French West Africa was centralized. It was headed by a governor-
general, and was divided into colonies ; the power to create or abolish these
belonged to the executive in Paris. At the head of each colony was a
lieutenant-governor. The colonies were themselves made up of basic units
called cercles which were administered by commandants de cercle ; the
creation and abolition of the cercles were the sole prerogative of the
governor-general, who decided their overall extent. Each cercle in turn was
composed of subdivisions, administered by chefs de subdivision. Finally, the
subdivisions comprised cantons, which grouped together a number of vil-
lages. The creation and abolition of subdivisions and cantons within any
particular cercle came within the jurisdiction of the lieutenant-governor of
the colony of which the cercle formed part.

32. For the purpose of determining in broad terms what for each of the
two Parties was the colonial heritage to which the uti possidetis was to
apply, the origins of the French colonies concerned will be briefly retraced.
For this purpose, however, it is unnecessary to go further back in the
history of the colonies of French West Africa than 1919. At that time, the
present territories of Mali and Burkina Faso both formed part of the
colony of Upper Senegal and Niger. By virtue of a decree of the President
of the French Republic dated 1 March 1919, the cercles of Gaoua, Bobo-
Dioulasso, Dédougou, Ouagadougou, Dori and Fada N’Gourma, which
had until then been part of Upper Senegal and Niger, were established as a
separate colony with the name of Upper Volta. By a decree of 4 December
1920, the remaining territories, comprising what was left of Upper Senegal
and Niger, were given the name of French Sudan, and by a decree of
13 October 1922 the Civil Territory of the Niger became an independent
colony. The colony of French Sudan (or Sudan) continued to exist as such,
or as a ferritoire d’outre-mer, until 1959 when it became the Sudanese
Republic, and then achieved independence, as the Federation of Mali, on
20 June 1960. On the other hand, the decree of 1 March 1919 which had
created Upper Volta was rescinded by a decree of 5 September 1932, and
the cercles which had comprised Upper Volta were incorporated, in whole
or in part, into Niger and into French Sudan or the Ivory Coast. The
Chamber refers to paragraph 73 below and to sketch-map No. 2, which
shows the distribution of the cercles in the disputed frontier region. Upper
Volta was reconstituted in 1947 by the law 47-1707 of 4 September 1947,
which rescinded outright the decree of 5 September 1932 that had abol-
ished the colony of Upper Volta, and stated that the boundaries of “the
re-established territory of Upper Volta” were to be “those of the former
colony of Upper Volta on 5 September 1932”. It was this reconstituted
Upper Volta which subsequently obtained independence on 5 August
1960, and took the name of Burkina Faso in 1984.

19
FRONTIER DISPUTE (JUDGMENT) 570

33. For both Parties, the problem is to ascertain what is the frontier
which was inherited from the French administration, that is, the frontier
which existed at the moment of independence. However, their views
diverge somewhat as to the exact date to be chosen for that purpose. In the
opinion of Burkina Faso, the date to be taken into consideration is that of
the accession of each Party to independence : 20 June 1960 for Mahi and
5 August 1960 for Burkina Faso. In Mali’s opinion, it is necessary to go
back to the “last date on which the French colonial authorities participated
in the exercise of jurisdiction for administrative organization”, a date
which, for the reasons explained in its Memorial, Mali fixes at 30 January
1959 for the Sudanese Republic and 28 February 1959 for Upper Volta.
The Parties have however, while holding to their respective contentions as
to the legal grounds which warrant the choice of these dates, ultimately
admitted that the point has no practical implications for the case. They are
requesting the Chamber to ascertain what, in the disputed area, was the
frontier between the rerritoires d’outre-mer of Sudan and of Upper Volta as
it existed in 1959-1960. Although it was said on a number of occasions,
during the colonial period, that there was no frontier which was fully
determined by direct or delegated legislation, the two Parties both agree
that when they became independent there was a definite frontier. Both of
them also accept that no modification of the frontier took place between
January 1959 and August 1960, or has taken place since.

34. The Parties have expounded at length the origins of the frontier
dispute which is presently before the Chamber. Since however the line of
the frontier has to be defined as it existed in the years 1959-1960, and the
Parties agree that no legal validity attaches to any subsequent acts of
administration which may have been performed by either of them on the
territory of the other, a review of the frontier incidents and the efforts made
to bring the dispute to an end would hardly be pertinent. Nevertheless, one
Burkinabe argument warrants particular attention. This argument is based
on the conduct of the Malian Government during the negotiations which
led to agreements being concluded for the delimitation of the 900 or 1,022
kilometres of frontier which are no longer in dispute, and on that Gov-
ernment’s attitude towards the work of a Mediation Commission of the
Organization of African Unity which sat in 1975. According to Burkina
Faso, Mali accepted as binding the solution to the dispute outlined by that
Commission. Since this argument from acquiescence would, if correct,
make it unnecessary to endeavour to establish the frontier inherited from
the colonial period, it should be dealt with at the outset as a preliminary
question.

35. Very soon after achieving independence, the Parties set up bilateral

20
FRONTIER DISPUTE (JUDGMENT) 571

negotiating machinery with a view to resolving their frontier problems.
Thus, as early as 29 November 1961, they gave institutional shape to the
regular meetings already held during the colonial period between the heads
of the frontier districts, by establishing a “mixed commission composed of
the chefs de circonscription”. Subsequently, on 25 February 1964, they
instituted a “joint commission” comprising for each State a government
delegate, a geographer, a topographer and the commandants of the frontier
cercles, its task being to make proposals by 15 June 1964 “for the delimi-
tation of the frontier on the basis of the preparatory work of the chefs de
circonscription”. This commission was replaced by a “standing joint com-
mission” created on 8 May 1968, which comprised the Ministers of the
Interior together with representatives of various ministries of both coun-
tries. The task entrusted to this latter body was a much broader one:
general co-operation between the two countries. Finally, in the same year,
a conference of Ministers of the Interior of both Parties created a “mixed
technical commission”, comprising for each State a government represen-
tative, a topographer, a geographer and the chefs de circonscription con-
cerned. The task of this commission was “to survey and identify the
frontier in accordance with the pre-independence documents held by the
Governments of Mali and Upper Volta”. The Parties have produced a
number of records and documents emanating from these bodies.

36. Following an armed conflict between the two countries which broke
out on 14 December 1974, appeals were made for conciliation, notably by
the head of State of Somalia, then President of the Organization of African
Unity, and by the President of Senegal. On 26 December 1974, the Presi-
dents of Upper Volta, Mali and Togo met at Lomé and decided to set up a
Mediation Commission composed of Togo, Niger, Guinea and Senegal.
One of the tasks of the Commission as stated in the Lomé communiqué was
that of “seeking a solution to the frontier dispute on the basis of existing
legal documents”. The Mediation Commission met on 6 and 7 January
1975 and set up a Military Sub-Commission and a Legal Sub-Commis-
sion ; the latter’s role included “drawing up an initial draft proposal for
submission to the Commission, comprising. . . an outline solution. . .”.On
11 April 1975, the head of State of Mali granted an interview to the
France-Presse agency, during which he stated that :

“Mali extends over 1,240,000 square kilometres, and we cannot
justify fighting for a scrap of territory 150 kilometres long. Even if the
Organization of African Unity Commission decides objectively that
the frontier line passes through Bamako, my Government will comply
with the decision.”

37. The Legal Sub-Commission presented its report to the Mediation
Commission on 14 June 1975, suggesting “that the Parties should accept
the following ...”. Paragraph A refers to the implementation of the prin-

21
FRONTIER DISPUTE (JUDGMENT) 572

ciple of the intangibility of colonial frontiers, and to the use for that
purpose of texts and maps. In paragraph B, the Sub-Commission presents
specific proposals for the frontier line. On 17 and 18 June 1975, the
Mediation Commission met at Lomé. With the participation of the Presi-
dents of Upper Volta and Mali, the Commission adopted a final commu-
niqué stating that :

“Upper Volta and Mali undertake to bring their dispute to an end on
the basis of the recommendations of the Mediation Commission.

The two Parties agree to the establishment by the Chairman of the
Mediation Commission of a neutral technical committee . . . the task
of this committee being to determine the location of the villages of
Dionouga, Diolouna, Oukoulou and Koubo, to reconnoitre the fron-
tier and to make proposals for its materialization to the Commis-
sion.”

On 10 July 1975, the heads of State of both Parties met again at Conakry, at
the invitation of the President of the Republic of Guinea. In a joint
declaration published on this occasion, the Parties

“welcome the efforts made and the results achieved by the Mediation
Commission of the Organization of African Unity, and affirm their
common intention to do their utmost to transcend /dépasser] these
results, especially by facilitating the delimitation of the frontier
between the two States in order to place the final seal on their
reconciliation”’.

The neutral technical committee which had been spoken of at the meeting
of 17 and 18 June 1975 was in fact set up by the chairman of the Mediation
Commission, but was unable to fulfil its function. To enable the committee
to accomplish it, the proposal had been made that a systematic survey
should be made of the frontier zone on the basis of aerial photographs, a
task to be performed by the French Institut géographique national. Mali
refused to grant the necessary authorizations for overflights of its territory,
and despite further contacts between the Parties, this was how matters
remained until the conclusion of the Special Agreement by which the case
was brought before the Court.

38. The two Parties agree, in the first place, that the Mediation Com-
mission of the Organization of African Unity was not a jurisdictional
body, and lacked the power to take legally binding decisions ; in the second
place, that the Commission never actually completed its work, since it took
no steps formally to take note of the reports of its subcommissions, and
submitted no definitive overall solution for consideration by the Parties in
the context of its mediating functions. However, Burkina Faso argues that
there was acquiescence by Mali in the solutions outlined in this context, on
two distinct grounds. On the basis of the facts described above it argues,
firstly, that the final communiqué of the Lomé summit conference of

22
FRONTIER DISPUTE (JUDGMENT) 573

27 December 1974, setting up the Mediation Commission, has to be
treated as a genuine international agreement binding upon the States
parties. Further, while admitting that the Mediation Commission was not
empowered to render binding decisions, Burkina Faso alleges that the
report of the Legal Sub-Commission, endorsed by the summit meeting of
Heads of State or Government held at Lomé on 17 and 18 June 1975,
became binding for Mali because Mali had proclaimed itself already
bound by the report which might have been made by the Mediation
Commission, by virtue of the declaration made by the President of Mali on
11 April 1975. The effect of the Lomé final communiqué of 18 June 1975,
which according to Burkina Faso emanated from the enlarged Mediation
Commission and is also an international agreement which the Parties are
bound to observe, was to reinforce Mali’s obligations in the matter. Mali
challenges this interpretation of the statement of its President of 11 April
1975 ; it observes, in the first place, that the Commission would have to
have had a power of decision, which was not legally the case, and in the
second place, that the comment by Mali’s head of State was merely “a
witticism of the kind regularly uttered at press conferences”, which implied
“no more than that Mali is anxious to consider the Commission’s recom-
mendations with goodwill and in good faith”. Mali also challenges Burkina
Faso’s interpretation of the final communiqué of 18 June 1975. In Mali’s
view, the Mediation Commission did not, strictly speaking, make any
recommendation, and the heads of State did not accept any predetermined
line ; on the contrary, in entrusting a neutral technical committee with the
task of determining the position of certain villages, reconnoitring the
frontier, and making proposals to the Commission for its materialization,
they instructed that committee to produce new proposals, and this, in
Mali’s opinion, surely indicates that the proposals of the subcommissions
were not final ones.

39. The statement of Mali’s Head of State on 11 April 1975 was not
made during negotiations or talks between the two Parties ; at most, it took
the form of a unilateral act by the Government of Mali. Such declarations
“concerning legal or factual situations” may indeed “have the effect of
creating legal obligations” for the State on whose behalf they are made, as
the Court observed in the Nuclear Tests cases I.C_J. Reports 1974, pp. 267,
472). But the Court also made clear in those cases that it is only “when it is
the intention of the State making the declaration that it should become
bound according to its terms” that “that intention confers on the decla-
ration the character of a legal undertaking” (ibid.). Thus it all depends on
the intention of the State in question, and the Court emphasized that it is
for the Court to “form its own view of the meaning and scope intended by
the author of a unilateral declaration which may create a legal obligation”
(ibid, pp. 269, 474). In the case concerning Military and Paramilitary
Activities in and against Nicaragua (Nicaragua v. United States of America),
the Court examined a communication transmitted by the Junta of
National Reconstruction of Nicaragua to the Organization of American

23
FRONTIER DISPUTE (JUDGMENT) 574

States, in which the Junta listed its objectives ; but the Court was unable to
find anything in that communication “from which it can be inferred that
any legal undertaking was intended to exist” (.C.J. Reports 1986, p. 132,
para. 261). The Chamber considers that it has a duty to show even greater
caution when it is a question of a unilateral declaration not directed to any
particular recipient.

40. In order to assess the intentions of the author of a unilateral act,
account must be taken of all the factual circumstances in which the act
occurred. For example, in the Nuclear Tests cases, the Court took the view
that since the applicant States were not the only ones concerned at the
possible continuance of atmospheric testing by the French Government,
that Government’s unilateral declarations had “conveyed to the world at
large, including the Applicant, its intention effectively to terminate these
tests” (1 CJ. Reports 1974, p. 269, para. 51 ; p. 474, para. 53). In the par-
ticular circumstances of those cases, the French Government could not
express an intention to be bound otherwise than by unilateral declarations.
It is difficult to see how it could have accepted the terms of a negotiated
solution with each of the applicants without thereby jeopardizing its con-
tention that its conduct was lawful. The circumstances of the present case
are radically different. Here, there was nothing to hinder the Parties from
manifesting an intention to accept the binding character of the conclusions
of the Organization of African Unity Mediation Commission by the nor-
mal method : a formal agreement on the basis of reciprocity. Since no
agreement of this kind was concluded between the Parties, the Chamber
finds that there are no grounds to interpret the declaration made by Mali’s
head of State on 11 April 1975 as a unilateral act with legal implications in
regard to the present case.

41. The second argument advanced by Burkina Faso to establish
acquiescence by Mali concerns the principles of delimitation approved by
the Legal Sub-Commission of the Organization of African Unity Media-
tion Commission. In its report, the Sub-Commission did not refer solely to
the principle of the intangibility of colonial frontiers ; it also defined, for
the purpose of applying it, the appropriate method of appraising the
respective weight of the evidence produced — specifically, the texts on the
one hand and the maps on the other —, and of contrasting or reconciling
these where necessary. Burkina Faso considers that the principles adopted
by the Sub-Commission in this matter were the same as those which it
contends should be applied to the delimitation of the whole of its frontier
with Mali. It also claims that Mali agreed to these principles being taken
into consideration for the purpose of delimiting the greater part of the
common frontier. It concludes therefore that Mali may not reject their
application to the determination of the frontier in the disputed area, in
view of the principle that a State cannot disclaim in a particular instance
rules and principles to which it has acquiesced in comparable circum-

24
FRONTIER DISPUTE (JUDGMENT) $75

stances, when their operation becomes disadvantageous to itself. This
latter principle, according to Burkina Faso, must be combined with that of
the unity of the frontier line. It thus argues that the delimitation of the
frontier in the disputed area has to be approached as a whole ; it takes the
view that unless there are compelling reasons to the contrary, the principles
of delimitation and the evidence already recognized by the Parties as
relevant for the purpose of drawing their common frontier over approxi-
mately 1,000 kilometres, do not cease to be relevant in delimiting the re-
maining 300 kilometres. Mali however states that it could not accept the
report of the Legal Sub-Commission, on its merits, as an instrument
potentially offering a reasonable solution, even on a compromise basis,
and claims that it never did accept it. Referring to the principles imputed
by Burkina Faso to the Sub-Commission, Mali rejects the position of the
other Party particularly on the questions of the importance of the maps
and conduct evincing effectivity.

42. It must be recalled in this connection that the Chamber, whose
judgment “shall be considered as rendered by the Court” (Statute, Art. 27),
is bound to settle the present dispute “in accordance with international
law” (Art. 38). Accordingly, it is on the basis of international law that the
Chamber will have to fix the frontier line, weighing for that purpose the
legal force of the respective evidence submitted by the Parties for its
appraisal. It is therefore of little significance whether Mali adopted a
particular approach, either in the course of negotiations on frontier ques-
tions, or with respect to the conclusions of the Legal Sub-Commission of
the Organization of African Unity Mediation Commission, and whether
that approach may or may not be construed to reflect a specific position, or
indeed to signify acquiescence, towards the principles and rules, including
those which determine the respective weight of the various kinds of evi-
dence applicable to the dispute. If these principles and rules are applicable
as elements of law in the present case, they remain so whatever Mali’s
attitude. If the reverse is true, the Chamber could only take account of
them if the two Parties had requested it to do so, or had given such
principles and rules a special place in the Special Agreement, as “rules
expressly recognized by the contesting States” (Art. 38, para. 1 (a), of the
Statute).

“While the Court is... bound to have regard to all the legal sources
specified in Article 38, paragraph 1, of the Statute . . . it is also bound,
in accordance with paragraph 1 (a), of that Article, to apply the
provisions of the Special Agreement.” (.C.J. Reports 1982, p. 37,
para. 23.)

43. The reason why the argument from the notion of acquiescence, as
set out above, has been dealt with by the Chamber at an initial stage of
its Judgment is that it is in the nature of a preliminary question. If the

25
FRONTIER DISPUTE (JUDGMENT) 576

Chamber had upheld the contention that the report of the Legal Sub-
Commission of the Mediation Commission had become binding, it would
only have had to endorse it. Both the Parties have however resorted in other
connections to arguments bearing upon acquiescence, estoppel or the
conduct of the Parties. Mali has referred to “the inconsistency shown by
Upper Volta and thereafter by Burkina Faso” towards a regulation (Order
2728 AP of 27 November 1935) on which, as will be seen later, Mali rests its
claims in regard to the western part of the disputed area. For its part,
Burkina Faso argues in connection with a projected definition of the
boundary between the colonies of French Sudan and Niger in 1935, said to
have been accepted by the Governor of Sudan as a description of the
existing boundary, that “what was accepted by French Sudan is therefore
binding upon Mali by virtue of State succession”. However, the Chamber
considers that these questions should be reserved and examined, if
necessary, when the Chamber turns to its examination of the texts in
question,

44, Before turning to the various kinds of evidence invoked by the
Parties to support their claims in regard to the line of the frontier, the
Chamber must dispose of a further preliminary question, namely : what
are its powers in the matter of fixing the tripoint which forms the end-point
of the frontier between the Parties. In its Memorial, Mali observes that the
tripoint Niger/Mali/ Burkina Faso cannot be determined by the two Parties
without Niger’s agreement, nor can it be determined by the Chamber,
which may not affect the rights of a third State not a party to the pro-
ceedings. According to Mali, the eastern extremity of the frontier in the
disputed area must be determined in such a way as not to infringe these
rights, and this could only be done if the delimitation were to terminate at a
given point which is not the end-point. Burkina Faso, on the other hand,
considers that the Chamber must perform the whole of the task entrusted
to it by the Special Agreement, and must for that purpose decide the
position of the tripoint. In its view, if the Chamber discharges its task in
this manner, it would not infringe the rights of Niger, since the sole object
of its decision would be to determine the line of the frontier between the
Parties. Burkina Faso believes that although the meeting-point between
that frontier and the frontier of Niger is a tripoint, the determination of
that point will be a consequence and not the object of the Chamber’s
judgment. Mali rejects the argument that the Special Agreement requires
the Chamber to determine the tripoint, pointing out that the text refers toa
“disputed area” consisting of “a band of territory extending from the
sector Koro (Mali) Diibo (Upper Volta) up to and including the region of
the Béli”. According to Mali, the text is silent as to the actual point where
the Chamber’s line is to begin or end ; and the Chamber cannot determine
the tripoint without simultaneously deciding the question of Niger’s rights
in its relation to each of the Parties. Burkina Faso replies by, inter alia,

26
FRONTIER DISPUTE (JUDGMENT) 577

drawing the Chambers attention to the preamble to the Special Agree-
ment, according to which the Parties are seeking “the definitive delimita-
tion and demarcation of their common frontier”. While holding to its
formal submission, which mentions the “tripoint”, Burkina Faso neverthe-
less concedes that it might be preferable for the judgment to refer to “the
eastern extremity of the common frontier” between the Parties, rather than
to the tripoint.

45. In the Chamber’s opinion, it should first be recalled that there is a
distinction between the question of the jurisdiction conferred upon it by
the Special Agreement concluded between the Parties, and the question
whether “the adjudication sought by the Applicant is one which the
Court’s judicial function permits it to give”, a question considered by the
Court in the case concerning the Northern Cameroons, among others (1.C.J.
Reports 1963, p. 31). As it also stated in that case, “even if the Court, when
seised, finds that it has jurisdiction, the Court is not compelled in every
case to exercise that jurisdiction” (ibid, p. 29). But in the absence of
“considerations which would lead it to decline to give judgment” (CJ.
Reports 1974, p. 271, para. 58), the Court is bound to fulfil the functions
assigned to it by its Statute. Moreover, the Court has recently confirmed
the principle that it ‘must not exceed the jurisdiction conferred upon it by
the Parties, but it must also exercise that jurisdiction to its full extent”
(Continental Shelf (Libyan Arab Jamahiriya/ Malta), 1.C.J. Reports 1985,
p. 23). In the present case, the Chamber finds it to be clear from the
wording of the Special Agreement — including its preamble — that the
common intention of the Parties was that the Chamber should indicate the
frontier line between their respective territories throughout the whole of
the “disputed area”, and that this area was for them the whole of the
frontier not yet delimited by joint agreement.

46. The Chamber also considers that its jurisdiction is not restricted
simply because the end-point of the frontier lies on the frontier of a third
State not a party to the proceedings. The rights of the neighbouring State,
Niger, are in any event safeguarded by the operation of Article 59 of the
Statute of the Court, which provides that “The decision of the Court has no
binding force except between the parties and in respect of that particular
case”. The Parties could at any time have concluded an agreement for the
delimitation of their frontier, according to whatever perception they might
have had of it, and an agreement of this kind, although legally binding
upon them by virtue of the principle pacta sunt servanda, would not be
opposable to Niger. A judicial decision, which “is simply an alternative to
the direct and friendly settlement” of the dispute between the Parties
(P.C.LJ., Series A, No. 22, p. 13), merely substitutes for the solution
stemming directly from their shared intention, the solution arrived at by a
court under the mandate which they have given it. In both instances, the
solution only has legal and binding effect as between the States which have
accepted it, either directly or as a consequence of having accepted the

27
FRONTIER DISPUTE (JUDGMENT) 578

court’s jurisdiction to decide the case. Accordingly, on the supposition that
the Chamber’s judgment specifies a point which it finds to be the east-
ernmost point of the frontier, there would be nothing to prevent Niger
from claiming rights, vis-a-vis either of the Parties, to territories lying west
of the point identified by the Chamber.

47. Admittedly, in the case of the Continental Shelf (Libyan Arab Jama-
hiriya/ Malta), the Court confined its decision to a certain geographical
area because, as it explained,

“the Court has not been endowed with jurisdiction to determine what
principles and rules govern delimitations with third States, or whether
the claims of the Parties outside that area prevail over the claims
of those third States in the region” (.C./. Reports 1985, p. 26,
para. 21).

But the process by which a court determines the line of a land boundary
between two States can be clearly distinguished from the process by which
it identifies the principles and rules applicable to the delimitation of the
continental shelf. The legal considerations which have to be taken into
account in determining the location of the land boundary between parties
are in no way dependent on the position of the boundary between the
territory of either of those parties and the territory of a third State, even
where, as in the present case, the rights in question for all three States
derive from one and the same predecessor State. On the other hand, in
continental shelf delimitations, an agreement between the parties which is
perfectly valid and binding on the treaty level may, when the relations
between the parties and a third State are taken into consideration, prove to
be contrary to the rules of international law governing the continental shelf
(see North Sea Continental Shelf, 1.C.J. Reports 1969, p. 20, para. 14;
pp. 27-28, paras. 35-36). It follows that a court dealing with a request for
the delimitation of a continental shelf must decline, even if so authorized
by the disputant parties, to rule upon rights relating to areas in which third
States have such claims as may contradict the legal considerations —
especially in regard to equitable principles — which would have formed the
basis of its decision.

48. At most, the Chamber should consider whether, in this case, con-
siderations related to the need to safeguard the interests of the third State
concerned require it to refrain from exercising its jurisdiction to determine
the whole course of the line. In this regard, the Chamber is not unmindful
of the fact that Niger and Burkina Faso agreed by the Niamey Protocol of
23 June 1964, to “treat as basic documents for the determination of the
frontier” between them a general Order issued by the Governor-General of
French West Africa on 31 August 1927, an erratum to that Order dated
5 October 1927 and a 1:200,000 scale map of the Institut géographique
national from the year 1960, these being the same documents as those
invoked by Burkina Faso in support of its contention regarding the loca-
tion of the end-point of the frontier with Mali. Pointing to this fact,
Burkina Faso infers that if this point were fixed according to the infor-

28
FRONTIER DISPUTE (JUDGMENT) 579

mation contained in these documents, there would be no infringement of
Niger’s rights. The Chamber cannot share this view. From the mere fact
that the same documents are used as the starting-point for the Chamber’s
reasoning and for the negotiations between Burkina Faso and Niger, it
cannot be inferred that the practical conclusions reached in both opera-
tions, regarding the location of the end-point of the frontier between
Burkina Faso and Mali, would necessarily be the same. It is clear that the
interpretation given by the Chamber, for the purposes of this case, of the
1927 Order and its erratum will not be opposable to Niger, which has not
participated in the proceedings and consequently has been unable to state
its views. Mali further claims, for reasons to be examined later, that the
Order of 1927 was invalidated by a factual error and is therefore inap-
plicable. This argument, the correctness or otherwise of which has to be
decided by the Chamber, does not at first sight appear to have been put
forward in the context of the Niamey Protocol ; but this is again a matter
outside the jurisdiction of the Chamber, which has not been called upon by
the parties to that Protocol to interpret it.

49. The fact is, as the Parties seem to have realized towards the end of
the proceedings, that the question has been wrongly defined. The Chamber
is in fact required, not to fix a tripoint, which would necessitate the consent
of all the States concerned, but to ascertain, in the light of the evidence
which the Parties have made available to it, how far the frontier which they
inherited from the colonial power extends. Certainly such a finding
implies, as a logical corollary, both that the territory of a third State lies
beyond the end-point, and that the Parties have exclusive sovereign rights
up to that point. However, this is no more than a twofold presumption
which underlies any boundary situation. This presumption remains in
principle irrebuttable in the judicial context of a given case, in the sense
that neither of the disputant parties, having contended that it possesses a
common frontier with the other as far as a specific point, can change its
position to rely on the alleged existence of sovereignty pertaining to a third
State ; but this presumption does not thereby create a ground of opposa-
bility outside that context and against the third State. Indeed, this is the
whole point of the above-quoted Article 59 of the Statute. It is true that ina
given case it may be clear from the record that the legal interests of a third
State “would not only be affected by a decision, but would form the very
subject-matter of the decision” (Monetary Gold Removed from Rome in
1943, 1.C.J. Reports 1954, p. 32) so that the Court has to use its power “to
refuse to exercise its jurisdiction” (.C.J. Reports 1984, p. 431, para. 88).
However, this is not the case here.

50. The Chamber therefore concludes that it has a duty to decide the
whole of the petitum entrusted to it ; that is, to indicate the line of the
frontier between the Parties over the entire length of the disputed area. In
so doing, it will define the location of the end-point of the frontier in the
east, the point where this frontier ceases to divide the territories of Burkina

29
FRONTIER DISPUTE (JUDGMENT) 580

Faso and Mali ; but, as explained above, this will not amount to a decision
by the Chamber that this is a tripoint which affects Niger. In accordance
with Article 59 of the Statute, this Judgment will also not be opposable to
Niger as regards the course of that country’s frontiers.

51. Among the evidence cited by the Parties in the present case, the
basic document is the French law 47-1707 of 4 September 1947 “for the
re-establishment of the territory of Upper Volta”. The decision to abolish
the colony of Upper Volta had been made in the form of a decree. The
reason why a law was necessary to reverse that decision was because, under
Article 86 of the Constitution of the French Republic of 1946, only the
French Parliament could then determine the extent, and accordingly the
boundaries, of a territoire d’outre-mer. As noted above, the 1947 law pro-
vided (Art. 2) that the boundaries of the territory were to be “those of the
former colony of Upper Volta on 5 September 1932”; Article 3 also
provided that “the territorial boundaries defined in Article 2 may be
modified following consultation with the local assembles concerned”. As
far as the disputed area is concerned, no modifications were made under
this provision, so that the boundaries of Upper Volta in that area at the
time of its accession to independence in 1960 remained those which had
existed on 5 September 1932. However, neither the legislative and regu-
lative texts, nor the relevant administrative documents, contain any com-
plete description of the course of the boundary between French Sudan and
Upper Volta during the two periods when these colonies co-existed, 1.e.,
between 1919 and 1932, and between 1947 and 1960. The principal texts of
this kind which the Parties have produced to the Chamber are limited in
scope, and the legal significance or the interpretation of most of these are
matters of dispute between the Parties.

52. Apart from the above-mentioned law of 4 September 1947, the most
important documents in question are the following (in chronological
order) :

— the decree of / March 1919, already mentioned, which created the
colony of Upper Volta ;

— an Order issued by the Governor-General of French West Africa on
31 December 1922 “for the reorganization of the region of Timbuktu”
(French Sudan). This Order provided that

“The cercle of Gao ... is delimited ... To the west by a line
beginning at Saleah on the Niger . . . and passing through En Amaka,
Tinamassarori, the pools of Oussodia Mersi and In Abao, and, from
that point, the northern boundary of Upper Volta.”

30
FRONTIER DISPUTE (JUDGMENT) 581

The Parties both conclude from this text that the boundary which existed
between Sudan and Upper Volta in 1932 ran past the pool of In Abao, but
disagree on the question whether the line intersected the pool or was
merely tangential to it ;

— a general Order issued by the Governor-General ad interim of French
West Africa on 31 August 1927 “fixing the boundaries of the colonies of
Upper Volta and Niger”, modified by an “erratum” of 5 October 1927,
published in the Journal officiel of French West Africa on 15 October 1927.
Admittedly this Order, as its text makes clear, dealt with the frontier
between Upper Volta and Niger, and not the frontier between Upper Volta
and French Sudan. But the two Parties recognize that this text, unless
shown to be invalidated by error as Mali claims, is relevant for the purposes
of the present case, since the starting-point of the frontier line between
Upper Volta and Niger was also the end-point of the frontier between
Upper Volta and French Sudan and of the frontier between French Sudan
and Niger, that is, the tripoint mentioned above ;

— the decree of 5 September 1932, already mentioned, for the abolition
of the colony of Upper Volta ;

— an exchange of letters which took place in 1935 between the Gover-
nor-General of French West Africa and the Lieutenant-Governors of
French Sudan and Niger (letter 191 CM2 of 19 February 1935 from the
Governor-General to the Lieutenant-Governors ; a reply by the Lieuten-
ant-Governor of French Sudan dated 3 June 1935). It may be noted in
passing that letter 191 CM2 is the only available text which mentions a
point defined in terms of co-ordinates of latitude and longitude : the point
1° 24’ 15” W, 14° 43’ 45” N. For the sake of easier reference in the pas-
sages to follow, this point will be called “point P” ;

— an Order (2728 AP) “for the delimitation of the cercles of Bafoulabe,
Bamako and Mopti (French Sudan)”, issued on 27 November 1935 by the
Governor-General ad interim of French West Africa. On that date, it will
be remembered, Upper Volta no longer existed, since the territories which
formerly comprised it had been distributed among French Sudan, Niger
and the Ivory Coast. The cercle of Mopti, which was Sudanese at that time
and is now Malian, bordered upon the cercle of Ouahigouya, which was
also a Sudanese unit at the time, but subsequently became Voltan again
(from 1947 onwards) and is now part of Burkina Faso. Most of the
boundary between these two cercles was again to form the boundary
between the territoires d'outre-mer of Upper Volta and Sudan. According
to Article 1 of the Order of 27 November 1935, the cercle of Mopti was
bounded on the east by “a line running markedly northeast, leaving to the
cercle of Mopti the villages of Yoro, Dioulouna, Oukoulou, Agoulourou,
Koubo...”. A similar form of words is used in an Order of 2 August 1945
for the reorganization of the cercle of Mopti ; it is not known whether this
Order was ever published. The Parties do not agree upon the legal effects to
be attributed to this provision. They are at odds as to whether the line
indicated in the text, in “leaving” the villages in question to the cercle of

31
FRONTIER DISPUTE (JUDGMENT) 582

Mopti, actually gave to that cercle villages which previously belonged to
another cercle, or whether the definition of this line rather implied that
these villages already belonged to the cercle of Mopti.

53. Apart from the regulative or administrative texts referred to above,
the Parties have produced an abundant and varied collection of carto-
graphic materials, consisting of a series of maps and sketch-maps differing
as to date, origin, technical standard and level of accuracy. They have also,
both in their written pleadings and in their oral arguments, discussed in
considerable detail the theoretical question of the probative force of the
maps. During the proceedings the question of the legal force to be attri-
buted to these various elements, and the respective priority to be assigned
to them, was debated at length. Both Parties agree that the title which is
accorded pre-eminence in the colonial system is the legislative and regu-
lative title. Mali takes the view that the reliability of “other evidence”,
including the maps and the conduct of administrative authorities, has to be
gauged against a particular set of criteria. For its part, Burkina Faso
accepts the primacy of instruments over maps, but considers that the title
may be either textual or cartographical.

54. At the present stage of its reasoning the Chamber can confine itself
to the statement of a principle. Whether in frontier delimitations or in
international territorial conflicts, maps merely constitute information
which varies in accuracy from case to case ; of themselves, and by virtue
solely of their existence, they cannot constitute a territorial title, that is, a
document endowed by international law with intrinsic legal force for the
purpose of establishing territorial rights. Of course, in some cases maps
may acquire such legal force, but where this is so the legal force does not
arise solely from their intrinsic merits : it is because such maps fall into the
category of physical expressions of the will of the State or States con-
cerned. This is the case, for example, when maps are annexed to an official
text of which they form an integral part. Except in this clearly defined case,
maps are only extrinsic evidence of varying reliability or unreliability
which may be used, along with other evidence of a circumstantial kind, to
establish or reconstitute the real facts.

55. The actual weight to be attributed to maps as evidence depends ona
range of considerations. Some of these relate to the technical reliability of
the maps. This has considerably increased, owing particularly to the pro-
gress achieved by aerial and satellite photography since the 1950s. But the
only result is a more faithful rendering of nature by the map, and an
increasingly accurate match between the two. Information derived from
human intervention, such as the names of places and of geographical
features (the toponymy) and the depiction of frontiers and other political

32
FRONTIER DISPUTE (JUDGMENT) 583

boundaries, does not thereby become more reliable. Of course, the relia-
bility of the toponymic information has also increased, although to a lesser
degree, owing to verification on the ground ; but in the opinion of car-
tographers, errors are still common in the representation of frontiers,
especially when these are shown in border areas to which access is diffi-
cult.

56. Other considerations which determine the weight of maps as evi-
dence relate to the neutrality of their sources towards the dispute in
question and the parties to that dispute. Since relatively distant times,
judicial decisions have treated maps with a considerable degree of cau-
tion : less so in more recent decisions, at least as regards the technical
reliability of maps. But even where the guarantees described above are
present, maps can still have no greater legal value than that of corrobo-
rative evidence endorsing a conclusion at which a court has arrived by
other means unconnected with the maps. In consequence, except when the
maps are in the category of a physical expression of the will of the State,
they cannot in themselves alone be treated as evidence of a frontier, since in
that event they would form an irrebuttable presumption, tantamount in
fact to legal title. The only value they possess is as evidence of an auxiliary
or confirmatory kind, and this also means that they cannot be given the
character of a rebuttable or juris tantum presumption such as to effect a
reversal of the onus of proof.

57. The Chamber now turns to the maps produced in this case. Not a
single map available to the Chamber can reliably be said to reflect the
intentions of the colonial administration expressed in the relevant texts
concerning the disputed frontier. The law of 4 September 1947 “for the
re-establishment of the territory of Upper Volta” made no reference to any
map ; all it contained was a reference in general terms to the boundaries
“of the former colony. ..on 5 September 1932”. Neither of the two Parties
has been able to identify the map, if there was one, which was used by the
French lawmakers in 1947 in order to obtain a clearer picture of those
boundaries. As regards Order 2336 of 1927 and its erratum, Mali has
produced a map bearing the inscription “New frontier of Upper Volta and
Niger (according to the erratum of 5 October 1927 to the Order dated
31 August 1927)” ; however, the document offers no information as to
which official body compiled it or which administrative authority
approved the line shown on it. A map was annexed to letter 191 CM2 from
the Governor-General of French West Africa dated 19 February 1935, but
this map has not been found. Finally, Order 2728 AP of 27 November 1935
defined the boundaries of the cercle of Mopti “as transcribed on the maps
annexed” thereto, but here again the Parties have been unable to find the
maps in question, and one of them doubts whether they ever existed. Thus

33
FRONTIER DISPUTE (JUDGMENT) 584

the Chamber is confronted with an unusual situation which does not ease
its burden. It has no map available to it which can provide a direct official
illustration of the words contained in the four texts already mentioned,
which are essential to the case, even though their authors had intended two
of these texts to be accompanied by such maps.

58. The cartographic documentation has assumed unaccustomed pro-
portions in this case, to the point of creating a dual paradox. On the one
hand, the Chamber is faced with a considerable body of maps, sketches
and drawings for a region which is nevertheless described as being partly
unknown ; and, on the other hand, no indisputable frontier line is discer-
nible from this abundance of cartographic materials. To this must be
added the somewhat curious fact that, as just explained, whenever there is
some question of a map annexed to a regulation or enclosed with an
administrative document which the Chamber has to interpret, that is the
very map, of all those which the Parties have managed to assemble, which is
found to be missing. These circumstances call for special vigilance from the
outset when examining the file of maps.

59. Of all the maps produced, two appear to be of special overall
significance for the purposes of the case. The Parties have devoted much
attention to these, and Burkina Faso has referred expressly to them in its
submissions. These are the 1:500,000 scale map of the colonies of French
West Africa, 1925 edition, compiled by the Geographical Service of French
West Africa at Dakar and printed in Paris by Blondel la Rougery (recon-
naissance map ; compilation of the Hombori D 30 and Ansongo D 31
sheets) ; and the 1:200,000 scale map of West Africa, issued by the French
Institut géographique national, which was originally published between
1958 and 1960 (Ansongo, In Tillit, Dori, Tera and Djibo sheets).

60. For Burkina Faso the first of these two maps, described hereafter as
the “Blondel la Rougery map”, is of special importance because, until
1960, it remained the largest-scale map published by the Geographical
Service of the Governorship General of French West Africa. Relying on an
administrative circular, 93 CM2 of 4 February 1930, Burkina Faso claims
that the territorial authorities had to refer to this map in order to fix or to
modify the administrative boundaries and that the colonial officials con-
sidered themselves bound by it. The text of circular 93 CM2 of 4 February
1930 has not been filed, and the only information about it which is
available to the Chamber is contained in a letter of 11 July 1935, addressed
by the Geographical Service of French West Africa to the Director of
Political and Administrative Affairs in the office of the Governor-General
of French West Africa. With reference to a draft text defining district
boundaries, the Geographical Service stated :

“It would be appropriate to seek further information and to request
the Lieutenant-Governor of the Sudan to comply with the instruc-

34
FRONTIER DISPUTE (JUDGMENT) 585

tions in general circular No. 93 CM2 of 4 February 1930 which
stipulates that ‘the order must be confined to general indications,
specifying by means of a special clause that the boundary is as drawn
on the map ... (scale and title of the sheet) annexed to this
order’.

The map used must be the largest-scale map in existence published
by the Geographical Service of the Governorship General (cf. same
circular).”

The Chamber cannot interpret this text as meaning that the administrators
had a duty to refer to the published “largest-scale map in existence” when
informing themselves of the positions of administrative boundaries ; in its
view the text simply required this map to be used as a cartographic base
whenever it was necessary to portray existing boundaries on a map of any
kind. Moreover, Burkina Faso itself explained subsequently that if the
administrators considered themselves bound by a map of the Geographical
Service of French West Africa in regard to the boundaries shown on it, this
was because they had themselves modified the map and, as a result of the
exchange of administrative correspondence about it, that map had become
an administrative document. It follows, in the Chamber’s opinion, that
even for Burkina Faso the administrative boundaries shown on the Blondel
la Rougery map as compiled by the Geographical Service do not in
themselves possess any particular authority.

61. As for the IGN map of 1958-1960, the Chamber observes that it
depicts a frontier line of which one segment, represented by a continuous
series of crosses in the original edition, is represented in subsequent edi-
tions by a broken series of crosses. In general this map has enjoyed the
approval of both Parties in its depiction of the topography. On the other
hand, as regards toponyms, Burkina Faso expresses reservations as to the
designation of mount N’Gouma on this map. Mali does not accept the
frontier line shown on this map by a row of small crosses. In other respects,
the map is described by Mali as “a model of reliability from the stand-
points of topography and toponymy” and, for Burkina Faso, the IGN
maps offer guarantees of both technical precision and official authority,
since they were compiled by an impartial official body directly connected
with the administrative authorities of the period. Among the documents
submitted to the Chamber is a note dated 27 January 1975, compiled by the
IGN, on the subject of the positioning of the frontiers on the maps.
According to that note, the 1:200,000 maps of the Mali/Upper Volta
frontier had been surveyed before the two States became independent. The
note gives the following explanation of how the frontiers were recorded on
those maps :

“Then, with the help of the texts, the cartographers tried to locate
the frontier in relation to the map base. Unfortunately, the inaccuracy
of the texts made it impossible to draw a sufficiently reliable boun-

35
FRONTIER DISPUTE (JUDGMENT) 586

dary in certain areas. Some names quoted in the texts could not be
found, others referred to villages which had disappeared or been
moved, or again the actual nature of the terrain (course of rivers,
position of mountains) appeared different from that described in the
former itinerary surveys.

The actual frontier was, therefore, recorded in the light of infor-
mation supplied by the heads of the frontier districts and according to
information gathered on the spot from the village chiefs and local
people.”

62. From this text the conclusion may be drawn that the map compiled
in 1958-1960 by the IGN — a body neutral towards the Parties to the
present dispute —, although it does not possess the status of a legal title, is a
visual portrayal both of the available texts and of information obtained on
the ground. This in itself is not sufficient to permit the Chamber to infer
that the frontier line depicted in the form of small crosses, whether in a
continuous or a broken series, in the successive editions of the IGN map,
corresponds entirely with the boundary inherited from the colonial admin-
istration. It has to consider how far the evidence offered by this or any map
corroborates the other evidence produced. The Chamber cannot uphold
the information given by the map where it is contradicted by other trust-
worthy information concerning the intentions of the colonial power.
However, having regard to the date on which the surveys were made and
the neutrality of the source, the Chamber considers that where all other
evidence is lacking, or is not sufficient to show an exact line, the probative
value of the IGN map becomes decisive.

63. Apart from the texts and maps listed above, the Parties have
invoked in support of their respective contentions the “colonial effec-
tivités”, in other words, the conduct of the administrative authorities as
proof of the effective exercise of territorial jurisdiction in the region during
the colonial period. For Burkina Faso, the effectivités can support an
existing title, whether written or cartographical, but when their probative
value has to be assessed they must be systematically compared with the
title in question ; in no circumstances can they be substituted for the title.
For its part, Mali admits that in principle the effectivités cannot be brought
into operation where they are contrary to the text of a treaty, but argues
that in a situation where there is no boundary described in conventional or
legislative form, it is necessary to ascertain the boundary by other methods,
and an investigation of the effectivités then becomes essential. The role
played in this case by such effectivités is complex, and the Chamber will
have to weigh carefully the legal force of these in each particular instance.
It must however state forthwith, in general terms, what legal relationship
exists between such acts and the titles on which the implementation of the
principle of uti possidetis is grounded. For this purpose, a distinction must
be drawn among several eventualities. Where the act corresponds exactly
to law, where effective administration is additional to the uti possidetis

36
FRONTIER DISPUTE (JUDGMENT) 587

juris, the only role of effectivité is to confirm the exercise of the right derived

from a legal title. Where the act does not correspond to the law, where the
territory which is the subject of the dispute is effectively administered by a
State other than the one possessing the legal title, preference should be
given to the holder of the title. In the event that the effectivité does not
co-exist with any legal title, it must invariably be taken into consideration.
Finally, there are cases where the legal title is not capable of showing
exactly the territorial expanse to which it relates. The effectivités can then
play an essential role in showing how the title is interpreted in prac-
tice.

64. At this stage of its reasoning, the Chamber must emphasize that the
present case is a decidedly unusual one as concerns the facts which have to
be proven and the evidence which has been, or might have been, produced
for this purpose. The Chamber has to ascertain where the frontier lay in
1932 in a region of Africa little known at the time and largely inhabited by
nomads, in which transport and communications were very sketchy. In
order to identify this the Chamber has to refer to the legislative and
regulative texts, not all of which were even published ; to the maps and
sketch-maps compiled at the time, maps which are sometimes of doubtful
accuracy and reliability and which contradict one another ; and to admin-
istrative documents which, having been drawn up for the purposes of a
system of government which ceased to exist nearly 30 years ago, have had
to be obtained from various collections of archives. Although the Parties
have provided it with a case file as complete as possible, the Chamber
cannot however be certain of deciding the case on the basis of full know-
ledge of the facts. The case file shows inconsistencies and shortcomings.
Some of these are already known ; the Parties have informed the Chamber
that they were unable to locate certain specific documents such as, for
example, the cartographic documents mentioned in paragraph 57 above.
But even if those documents had been Jocated, the Chamber cannot pre-
clude the possibility that the large body of archives from the French West
Africa administration, now dispersed among several countries, may con-
tain further documents of considerable relevance.

65. In these circumstances, it is clear that the Chamber cannot resolve the
problem by means of any of the powers in the matter of evidence under
Articles 48, 49 and 50 of the Statute of the Court. Nor can the solution be
looked for in a systematic application of the rule concerning the burden of
proof. For example, in respect of certain villages of which it is necessary to
determine the administrative situation between 1927 and 1935, Mali claims
that it is for Burkina Faso to demonstrate the Voltan character of the villages
during that period. While it is true that “ultimately . .. it is the litigant
seeking to establish a fact who bears the burden of proving it” (Military and
Paramilitary Activities in and against Nicaragua, LCJ. Reports 1984,
p. 437, para. 101), it is also for Mali to establish the facts underlying its

37
FRONTIER DISPUTE (JUDGMENT) 588

claims, that 1s, to demonstrate that the villages were Sudanese at that time.
The Special Agreement of 20 October 1983 by which the case was brought
before the Court deals with the question of the burden of proof only in
order to make it clear that it is not prejudged by the written procedure there
provided for (Art. 3, para. 2). In any event, however, in a case such as this,
the rejection of any particular argument on the ground that the factual
allegations on which it is based have not been proved is not sufficient to
warrant upholding the contrary argument. The Chamber has to indicate
the line of the frontier on the basis of the documents and other evidence
presented to it by the disputant Parties. Its task is further complicated by
the doubts it has expressed above regarding the sufficiency of this evi-
dence.

66. Inits Memorial, Burkina Faso divided the disputed frontier into two
sectors : the western part, described as the sector of the “four villages”, and
the eastern sector, extending from the point with the co-ordinates
1° 24’ 15” W and 14° 43’ 45” N as far as the heights of N’Gouma. In its
submissions however, throughout the proceedings, it divided the line it
proposed into two sectors in relation to a different point (geographical
co-ordinates 0° 40’ 47” W and 15° 00’ 03” N) ; the Chamber will consider
later what significance is to be attached to this point. For Mali, the
disputed region can also be divided into two sectors : one extending from
the village of Yoro to the pool of Kétiouaire, for which, according to Mali,
a fairly precise delimitation exists, and the other from the pool of
Kétiouaire to the heights of N’Gouma and the Kabia ford. In its Counter-
Memorial, Burkina Faso preferred to adopt a division of the frontier into
three sectors : the first from Dionouga to the point with the co-ordinates
1° 24’ 15” W and 14° 43’ 45” N (the region of the four villages), the second
from the former point to mount Tabakarach (the Soum region), and the
third from mount Tabakarach to the tripoint. This was also the division
adopted by counsel for Burkina Faso during the oral proceedings. How-
ever, these various methods for dividing the frontier rely on considerations
which are closely linked with the submissions of the Party in question
relating to the titles or evidence to be taken into consideration in order to
determine the line of the frontier in each sector. The Chamber therefore
cannot adopt any such method of division at the outset without running
the risk of prejudging its decision on the opposing contentions on the
merits. It is therefore appropriate for the Chamber to deal first with the
legislative and regulative titles and the administrative documents invoked
by the Parties, and to consider what weight to attach to each of these, in
order subsequently to be able to make use of them, where appropriate, in
order to indicate the course of the line in the sector to which they are
deemed to relate.

38
FRONTIER DISPUTE (JUDGMENT) 589

67. After the decree of 1 March 1919 which created the colony of Upper
Volta but did not specify its boundaries, the first of these texts in chro-
nological order is the Order of 31 December 1922 for the reorganization of
the Timbuktu region. The Parties agree in recognizing that this text is both
valid and relevant ; the Chamber can therefore postpone the question of its
interpretation to the stage of its examination of the course of the line.

68. Next comes an Order dated 31 August 1927, issued by the Gover-
nor-General ad interim of French West Africa, according to which

“the boundaries of the colonies of Niger and Upper Volta are hence-
forward determined as follows :

(1) Boundaries between the cercle of Tillabéry and Upper Volta ;

This boundary is determined to the North by the existing boundary
with Sudan (cercle of Gao) as far as the height of N’Gourma, and to
the West by a line passing through the Kabia ford, mount Darouskoy,
mount Balébanguia, to the west of the ruins of the village of Toké-
bangou, mount Doumafondé, and then heading south-east, leaving to
the east the ruins of Tong-Tong .. .”

On 5 October 1927 an erratum to that Order was adopted, which replaced
the above-quoted text with the following text :

“The boundaries of the colonies of Niger and Upper Volta are
determined as follows :

A line starting at the heights of N’Gouma, passing through the
Kabia ford (astronomic point), mount Arounskoye, mount Baléban-
guia to the west of the ruins of the village of Tokebangou, mount
Doumafende and the astronomic marker of Tong-Tong ; this line
then heads south-east ...”

There also exists a 1:1,000,000 map, already mentioned, entitled “French
West Africa : New frontier of Upper Volta and Niger (according to the
erratum of 5 October 1927 to the Order dated 31 August 1927)”. Mali has
laid this map before the Chamber, but observes that it contains no infor-
mation as to what official body compiled it or which administrative
authority approved the line shown on it. Here again, the two Parties agree
that the Order and its erratum were duly adopted by the administrative
authority with jurisdiction in the matter, and that these texts are relevant to
the present case. However, they advance conflicting interpretations of
these texts. The Chamber could in principle reserve this question for the
stage of its reasoning when it turns to the course of the line in the light of
the texts and the other evidence provided by the Parties. But Mali, arguing
from what it considers to be the correct interpretation of the texts in
relation to the geographical situation in the area, claims that the Order and

39
FRONTIER DISPUTE (JUDGMENT) 590

the erratum are invalidated by a factual error, so that Burkina Faso may
not properly rely upon it. For this reason, the Chamber will deal at this
point with the interpretation of the Order.

69. The two Parties have advanced various explanations of the fact that
the colonial administration found it necessary to issue an erratum to the
1927 Order, and have submitted to the Chamber documents of the nature
of travaux préparatoires. It should be noted at the outset that if the
Chamber’s task were to interpret and apply the Order as amended on
5 October 1927 as a regulative text, for the purpose of establishing the
boundaries of Upper Volta in 1932, it would have to examine its scope and
appraise the relevance of the initial text of 31 August 1927, and of any
travaux préparatoires, in the light of the particular rules of the legal system
from which the Order derives its force as a regulation, i.e., French colonial
law. But the Chamber recalls that the 1927 Order does not directly concern
the boundary between Sudan and Upper Volta, but only the boundary
between Upper Volta and Niger, and that for the purposes of this case, the
Chamber is consulting the Order solely as evidence which may shed some
light on the intentions of the colonial power concerning the course of the
boundary between French Sudan and Upper Volta. In addition, from a
more general perspective, the Chamber has already had occasion to
emphasize (paragraph 30) that if colonial law has any role to play in this
case it does so not in its own right, by way of a renvoi from international
law to colonial law, but solely as evidence of the situation which existed at
the time when the two States Parties achieved independence. The Chamber
is therefore free to examine in this light the two successive versions of the
1927 Order, while nonetheless attributing greater weight to the text as
modified by the erratum as a reflection of the definitive intentions of the
colonial authorities, and to take the travaux préparatoires into considera-
tion if this proves to be necessary.

70. It is clear from the actual wording of the text of the amended Order
that the starting-point of the boundary between Niger and Upper Volta,
which was also the end-point of the boundary between French Sudan and
Upper Volta, was considered by the authors of this text to be the “heights
of N’Gouma”, which were situated in the region of the “Kabia ford”. The
location of this ford is not in doubt, nor is it a matter of disagreement
between the Parties. This does not apply to the “heights of N’Gouma”. It
should be noted that a neutral technical committee, comprising three
cartographers appointed by the Legal Sub-Commission of the Organiza-
tion of African Unity Mediation Commission, went to the spot in May
1975 with a mission “to determine the true position of mounts N’Gouma”.
This committee reported having found, first, a collection of rocky spurs
rising to the north of the Kabia ford and, secondly, an elevation or hill
situated to the southeast of the ford. These two topographical features
correspond respectively to the two possible locations of a “mount N’Gou-
ma” according to the various maps produced by the Parties. For Burkina
Faso the “heights of N’Gouma” are situated to the north of the Kabia ford,

40
FRONTIER DISPUTE (JUDGMENT) 591

and according to Mali “mount N’Gouma” lies to the south-east of the
ford ; each Party has produced arguments to demonstrate why no credence
should be given to whatever cartographic or other material contradicts its
claim. The 1975 technical committee of cartographers reached its own
conclusion on the matter, and this will be examined later (paragraph 170
below).

71. Mali argues that when the Governor-General adopted the 1927
Order and its erratum he believed he was selecting a particular point but
was in fact in error on the very subject-matter of his decision, which within
the compass of that error, but only so far, would invalidate the legal act in
question, based as it was on wrong and inaccurate grounds of fact. Here
Mali postulates that when the 1927 Order and erratum were drawn up it
may well have been the 1:500,000 1925 map (Ansongo sheet) which pro-
vided the cartographic support. But this map, according to Mali, misplaces
mount N’Gouma by locating it to the north of the Kabia ford ; the correct
position of N’Gouma, to the south-east of the ford, is that shown on the
1:200,000 map published by the IGN in 1960. In sum, Mali would exclude
the 1927 Order, corrected by its erratum, as a source for locating the
“heights of N’?Gouma” and, consequently, the end-point of the frontier, on
the ground that the text is invalidated by a factual error. This error is said
to reside in the use of a position for the heights of N’Gouma which is
factually inaccurate. After analysing the rules of the law of contract and
French administrative law on the question, Mali concludes that, by the
lights of French internal law as a whole, the Order of 1927 cannot be
treated as a valid and relevant title because it contains an error in regard to
the subject-matter of the decision. As for international law, Mali argues
that the change of status of the territorial boundaries of French Sudan and
Upper Volta, whereby they have become the international frontiers of
Mali and Burkina Faso, precludes any automatic confirmation on the
international plane of an act void in internal law.

72. At the present stage of its Judgment, the Chamber has only to
consider whether it may or must take account of the Order of 1927, or
should lay it aside as null and void. To show the invalidity of the Order, it
would be necessary to establish, through evidence or arguments not them-
selves dependent on the validity or invalidity of the Order and erratum,
and taking the matter further than the mere observation of a discrepancy
between maps, that in 1927 the words “the heights of N’?Gouma” denoted
elevations other than those envisaged by the Governor-General at the
moment of drafting the Order or the erratum. But it would thereby also be
shown that the end-point of the line was located at a different spot from the
one stated in the Order, and the validity or invalidity of the Order in
French administrative law would then become academic. At all events, this
question does not enter into the problem with which the Chamber has to
deal. In the present proceedings, it is solely the evidentiary value of the
Order and erratum which counts. If the Order was flawed by a factual
error, this could have had some implications for the legal validity of part of
the boundary between Upper Volta and Niger. The significance of the

41
FRONTIER DISPUTE (JUDGMENT) 592

Order as evidence of the location of the end-point of the boundary between
French Sudan and Upper Volta is a separate question. Any finding on the
validity of the Order may well depend on what is found as regards the
position of the “heights of N’Gouma”, but the converse cannot be true.
Even Mali, which contends that the Order is wanting in legal validity, uses
it as evidence in support of its contention regarding the true position of the
end-point of the line. Consequently, it is not necessary for the Chamber
further to construe the 1927 Order with the aim of determining its legal
validity ; it will suffice, at a later stage in this Judgment, to examine the
value of the Order, of the erratum and of the travaux préparatoires, as
evidence of the position of the end-point of the boundary between French
Sudan and Upper Volta.

* *

73. In chronological order, the next regulative text that has to be men-
tioned is the decree of 5 September 1932, one of whose effects was the
outright abrogation of the decree of 1 March 1919 which had created the
colony of Upper Volta, and hence the abolition of that colony. The new
decree, which came into force on 1 January 1933, also provided as fol-
lows :

“Art. 2 — The cercles of Fada and Dori (except the canton of
Aribinda) are annexed to the colony of Niger.

The cercle of Ouahigouya, the canton of Aribinda within the
cercle of Dori and that part of the cercle of Dedougou located on
the left bank of the Black Volta are annexed to the colony of French
Sudan ...” (See sketch-map No. 2 below.)

By an Order of the Governor-General of French West Africa dated
17 November 1932, the territories of the colony of Upper Volta which had
been annexed to French Sudan by the above-mentioned decree were
reorganized as follows :

“1, The cercle of Ouahigouya, at present forming part of Upper
Volta, and the canton of Aribinda, detached from the cercle of Dori,
are to form a single unit under the name of cercle of Ouahigouya, with
its chief town at Ouahigouya .. .”

This Order also came into force on 1 January 1933. It was in this admini-
strative setting that an exchange of letters took place between the Gov-
ernor-General of French West Africa and the Lieutenant-Governors of
Niger and French Sudan, and this correspondence is relied upon by Bur-
kina Faso.

74. To appreciate the significance attached by Burkina Faso to this
exchange of letters, which occurred in 1935, it must be viewed against the
background of the period. As a result of the decree of 5 September 1932,
Upper Volta had ceased to exist as from 1 January 1933, and the cercles

42
 
 
   
 

SKETCH-MAP No. 2

nsonge

 

Hombori
.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the suppression of
UPPER -VOLTA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Cercle de Ouahi
LILI
lOuahigouya! :
|
NY
LT | |
+ [LEA LS:
1 bad
Le Ouagadougou
.Fada N'Gourma
!
u + + + +
1 1 1 ; ;
> 2 r 0 Fr

 

 

+ +
(1932)
+ -5
eTiltabery
=
+ NIGER 2
+ + +9
Voltan cercle transferred
to French Sudan
Voltan cercle transferred
to Niger
! e
+ T -2
o x Dom
! |
>
FRONTIER DISPUTE (JUDGMENT) 594

which had comprised it had been annexed, in the region in question, either
to French Sudan or to Niger. Wherever Voltan territories bordering on
French Sudan had become part of Niger, the former boundary between
French Sudan and Upper Volta continued to divide two separate colonies,
Sudan and Niger ; wherever Voltan territories had been annexed to French
Sudan, the former boundary between the two colonies was transformed
into a boundary between two cercles within French Sudan. From the
passages quoted it is clear that the dismemberment of Upper Volta was
carried out on the basis of the cercles and cantons such as they existed in
1932. Hence the Chamber believes it may conclude that the boundaries
between French Sudan and Upper Volta in 1932 and those between Niger
and French Sudan in 1935 matched, though only in the areas referred to in
the former of the hypotheses contemplated above. As the attached sketch-
map No. 2 shows, the 1935 boundary between French Sudan and Niger
was identical with the former boundary between French Sudan and Upper
Volta from its eastern extremity, which before 1932 had been the tripoint
(marked X on the sketch) between the colonies of French Sudan, Niger and
Upper Volta, to another tripoint (marked Y), where the boundary between
the Voltan cercles of Dori and Ouahigouya had encountered, before 1932,
that between French Sudan and Upper Volta. As already explained, as a
result of the decree of 5 September 1932 the cercle of Dori, minus the
canton of Aribinda, which was annexed to French Sudan, was allotted to
Niger. The Chamber must therefore take into account any evidence as to
where the boundary then lay between French Sudan and Niger, but only as
regards the line between these two points. To the south (from point Y to
point Z), what in 1935 was the boundary between French Sudan and Niger
was transformed in 1947, owing to the reincorporation of the canton of
Aribinda and the Niger cercle of Dori into the restored colony of Upper
Volta, into a mere administrative boundary within that colony between
two cantons of the cercle of Dori. To the west, between point Y and point
W, what had been in 1935 merely an administrative boundary between
two Sudanese cercles (Mopti — including Bandiagara — and Ouahi-
gouya) became once more the frontier between French Sudan and Upper
Volta.

75. In letter 191 CM2 of 19 February 1935, addressed simultaneously to
the Lieutenant-Governors of Niger and French Sudan, the Governor-
General of French West Africa stated as follows :

“The boundary between your colony and that of Niger [Sudan] has
only de facto value at present, being based on texts which do not
include a geographical description of this boundary. I feel it is neces-
sary, in order to ensure satisfactory regulation of the various admini-
strative issues pertaining to the frontier region between Sudan and
Niger, and its exact portrayal on the map, to fix the boundary in
question by means of a text. To enable me to send the Department the

44
FRONTIER DISPUTE (JUDGMENT) 595

necessary regulatory proposals, I would be glad if you would send me
your opinion, as a matter of urgency, concerning the following draft
[projet] :

‘From a point located on the Algerian frontier .. . the heights of
Gorontondi, mounts Tin Garan, Ngouma, Trontikato, via the
northern peak of mount Ouagou, the northern point of the pool of
In Abao, and the summits of mounts Tin Eoult and Tabakarach,
and then bends southwest as far as the point of latitude 14° 43’ 45”
and longitude 1° 24’ 15” (west of Greenwich).’ .. .”

The final paragraph of the letter specified that there was a map annexed
“showing the location of the various points mentioned, as derived from the
most recent geographical work” ; this map has not been traced.

76. In his reply of 3 June 1935 the Lieutenant-Governor of French
Sudan, after noting that the Governor-General’s proposals affected four
Sudanese cercles (only one of which, the cercle of Mopti, requires con-
sideration in the present proceedings), expressed the following view :

“There does not seem to be any need to alter the projected boun-
dary described in letter 191 CM? referred to above, except with regard
to the following : (1) the part relating to the cercle of Mopti, in which
the administrator is proposing that the pool of Kébanaire situated
almost on the boundary of the cercles of Mopti, Gourma-Rharous and
Dori (the latter forming part of the colony of Niger) should be
included in the geographical description of the boundary, which
would accordingly be amended as follows (letter No. 191 CM2,
page 2, lines 4 and 5 from the end) : ‘the summits of mounts Tin Eoult
and Tabakarech and the pool of Kébanaire . .

It will be noted that, according to the various copies of these letters
produced by the Parties the Governor-General mentioned mount “Taba-
karach” (or even “Tabanarach”) whereas the Lieutenant-Governor’s reply
spelt the name as “Tabakarech”. From this letter it also emerges that the
administrator of the cercle of Gao had proposed having a survey made
between Labézanga and Anderamboukane, a region not relevant to the
present dispute. For administrative reasons, this survey was not under-
taken. The Governor-General’s draft remained in abeyance.

77. The Parties cannot agree on the interpretation of this exchange of
letters. According to Burkina Faso, these letters

“although they do not possess the formal authority of an adminis-
trative act in due form, nevertheless constitute an authentic expres-
sion by the competent authority of the period . . . of his conviction as
to the course of the boundary line”

that is, the line of a boundary which existed at the time. Mali’s opinion
differs : the Governor-General’s letter is merely a preparatory document

45
FRONTIER DISPUTE (JUDGMENT) 596

for a draft administrative decision on delimitation between French Sudan
and Niger, and is consequently without legal effect. Mali also denies that
the letter has any evidentiary value as a description of the frontier in the
region concerned and argues that to attribute such a value to the letter
would be impossible to reconcile with the actual text of the letter, the
reaction of the heads of administrative districts and the fact that nothing
ever came of the draft delimitation it adumbrated, so that no legal act ever
took shape.

78. If it had demonstrably been the Governor-General’s intention to
define a boundary where none existed, or to modify the existing boundary
in the light of the requirements of colonial administration, Mali’s objection
that the proposal considered was never transformed into a regulative
instrument, and therefore has no legal force, would obviously be cogent.
Everything therefore depends on whether, as Burkina Faso claims, letter
191 CM2 did no more than describe an existing boundary. Mali does not
argue that there was no boundary between French Sudan and Niger, but
considers that the Governor-General’s letter has to be interpreted as
reflecting an intention to define the legal boundary de novo, that is, to treat
the existing situation as irrelevant and focus on the definition of a new
situation.

79. Before considering the intentions of the Governor-General as
regards the boundary in this region, the Chamber must note Burkina
Faso’s contention that the absence of protest by the Lieutenant-Governor
of French Sudan against the boundary line described in letter 191 CM2 did
and does amount to an acceptance of that line, and that what French
Sudan accepted is binding on Mali by virtue of State succession. Burkina
Faso also maintains that acceptance of the course of the line by French
Sudan would override any error which the Governor-General might have
made concerning the position of the administrative boundary. It so con-
tends without, however, abandoning its submission that letter 191 CM2
amounts to a description of the actual boundary in 1935, a submission
supplemented by the argument from acquiescence. The Chamber will first
consider that argument and next seek to determine what interpretation is
warranted of letter 191 CM2, having regard to the circumstances prevail-
ing in 1935. According to whether the letter is found to have been inno-
vatory or merely descriptive in scope, it will then become clear, either that
the argument advanced by Burkina Faso on the basis of a supposed
acquiescence by Mali merits examination as a major contention, or that it
is merely adjunctive to its case.

80. In the Chamber’s view, the argument from the supposed acceptance
by the Lieutenant-Governor of French Sudan of the line indicated in the
Governor-General’s letter is untenable, for the following reasons. The
writers of the letters were not of equal standing, nor did they possess the
same territorial competence : the Lieutenant-Governor in question was
replying to a communication from his superior. That being so, it is difficult

46
FRONTIER DISPUTE (JUDGMENT) 597

to see how the idea of acquiescence, which presupposes freedom of will,
can arise. In addition, it must be borne in mind that the argument is based
on the assumption that the description contained in letter 191 CM2 did not
correspond to the existing boundary, if there was one, between the colonies
of French Sudan and Niger. Now, the Chamber’s investigations relate to
the boundaries of Upper Volta on the eve of its independence, boundaries
which were assigned to it as a result of the 1947 law. Thus the question is
whether, in 1947, the restored Upper Volta would have inherited any new
boundary arising in 1935 after acceptance by the authorities of French
Sudan of letter 191 CM2. The answer to that question is negative. On the
one hand, the 1947 law reconstituted Upper Volta within its 1932 boun-
daries, and if one of them, after conversion into a boundary between
French Sudan and Niger, had undergone alteration in 1935, that modi-
fication would have become ineffective on that law’s entry into force. On
the other, it must not be overlooked that the Governor-General of French
West Africa never issued any order to give effect to his 1935 proposal.
Whatever its value as evidence, or as mere information regarding the views
or intentions of the Governor-General, the 1935 exchange of letters could
not in colonial administrative law, the only law applicable in the matter at
the time, have resulted in the institution of an intra-colonial boundary
which could have been inherited by Upper Volta.

81. The Chamber now comes to the problem of the interpretation and
significance of the 1935 exchange of letters. Mali stresses that letter 191
CM2 begins with the words “the boundary ... has only de facto value
{valeur de fait] at present” and infers that this letter actually records the
absence of any legal boundary between the two colonies. Yet it explains
that, on its own interpretation of the letter, a boundary did in fact exist
between French Sudan and Niger, that this boundary derived from texts
which existed at the time, though it is no longer known what texts these
were, and that if the Governor-General felt the need to propose a defini-
tion, that was because the cartographic representation of the boundary was
not satisfactory. Setting aside for the moment the question of the meaning
to be ascribed to the term “valeur de fait”, itis the Chamber’s view that, if a
boundary of at least such value existed in 1935, there is no reason to
suppose that the same boundary did not exist in 1932, the critical date for
the implementation of the provision in the 1947 law which fixed the
boundaries of Upper Volta. It would then be this de facto boundary that
defined the heritage bequeathed in 1960 by colonization, which it is now
the Chamber’s business to discern. From that standpoint, it matters little
that the Governor-General of French West Africa was unable to bring to
fruition his plan “to fix the boundary in question by means of a text”. What
is important in these proceedings is to ascertain where that boundary lay,
taking account of all available indications, including letter 191 CM2.

82. To Mali, it is clear that the text of letter 191 CM2 was a verbal
interpretation of the line drawn on the 1925 1:500,000 scale map, that is,
the Blondel la Rougery map mentioned in paragraph 59 above, an excerpt

47
FRONTIER DISPUTE (JUDGMENT) 598

from which is annexed to this Judgment (sketch-map No. 3 below). With-
out at this stage expanding the correlations of detail between the wording
of the letter and the place-names appearing near the line on the map, the
Chamber believes that the author of the letter, most probably, had this map
in front of him. Mali has also emphasized the deficiencies of this map, and
maintained that no probative or descriptive value can be attributed to
measures taken on the basis of information “which is either erroneous or
fanciful”. For the moment, however, the Chamber is considering only the
question whether, as claimed, letter 191 CM2 was of an amending or
declaratory nature. What must first be ascertained is what the intentions of
the Governor-General may have been in that respect ; and the concor-
dance between the text of the letter and the administrative line presented
by the 1925 map lends greater weight to the idea that the letter was
intended to give a description of an existing boundary. This is because, if
the objective were to modify an existing boundary having “de facto value”,
the Governor-General must then have known of this boundary, and been
aware that it did not match the boundary shown on the Blondel la Rougery
map, deliberately substituting the boundary on the map for the existing
boundary. It is difficult to reconcile this interpretation of the facts with the
text of letter 191 CM2. Whether, on the one hand, the map in question
accurately represented the topography, or instead led the Governor-
General into error, and what, on the other hand, would be the legal con-
sequences of such error, are questions that will be dealt with later.

83. A further argument presented by Mali relies on the fact that the
letter itself describes the indications it gives as of the Governor-General’s
“projet”. According to Mali, the very idea of a projet seems to preclude
retroactive measures, since a projet implies preparatory work and a draft
description of the contemplated action or objective. The Chamber
acknowledges that this correctly defines the purpose of a projet. But it
points out that the letter in question contained a draft text which might
subsequently have taken the form of an order — a legislative text intended
for adoption — and that such a projet might well have endorsed and defined
a boundary which already existed, even if only with a “valeur de fait”,
without thereby forfeiting the prospective character of a projet. Mali also
observes that there is nothing to show that the authority with jurisdiction
to fix a colonial boundary undertook that the proposed line would be a
“definitively de facto line [ligne de fait d'une manière définitive]” : the
Governor-General could not be bound by the opinions of heads of colonies
or other organs failing express provision otherwise in law. The Chamber
concedes that the Governor-General could well have changed his mind and
issued an order defining the boundary between French Sudan and Niger in
some other way. But for the Chamber it does not follow that the fact
described in the letter ought not to be taken account of in law.

84. Mali also perceives, in the reactions of the chefs de circonscription to
letter 191 CM2, an indication to the effect that the letter merely contained
a proposal unrelated to the existing situation. The Lieutenant Governor-

48
SKETCH-Map No. 3

à t |
cas Lou wo
3 a Lens nee [ue D Ps
> ae Nevtewr
! # i TU Es ssl
: 2 à ~S
: i Fine Queen
; 3 é—
: EN … 7 ges
i Mt TABAKARACH ms CT OTÉ —
: ni ST D >

+ tens
aor oy

Mt TIN EOULT
Lu CR. 27 TES

 

4

 

ey

< o FITILI
mi oUAGou ME Tamera T'ES 5S MARE
Gi ay atten De. el) ES È
Ce :

PS
get M TAINAN

ji
aera
1

!
i

 

 

ERR TN TABAKOT
oa

TIN anor eee" aN

hn Lange BM} J

1
L~ nf 4 LC NL
ge’ \ 24, TANGOUN
ADAR- | oe a %
À FADAR 1 ;
“ \

 

 

 

 

 

 

 

 

 

i
_
OURS! MARE
Fan
T=. pots. Sketch-map drawn from the
N À , D
/ .
Blondel la Rougery” map
|
i
i à o 10 20 30 40 60 km
: TXT \  ARIBINDA
Ds | \
i \
pd À
i ! \ \
1° 30° W rw

0°30'W 0°Greenwich}
|
FRONTIER DISPUTE (JUDGMENT) 600

General of the Sudan, in a letter-telegram dated 11 March 1935, had
transmitted copies of the Governor-General’s letter and of the annexed
sketch-map to the Sudan cercle heads concerned, requesting their opinions
on the draft text. The Governor-General based his reply of 3 June 1935 to
the Governor-General’s letter on the replies of the cercle commanders of
Mopti and Gao to that letter-telegram. In the opinion of Mali, “it was the
forward-looking character of the planned operation which explained this
wide-ranging consultation” ; “it was a tactic to avoid dealing with a
problem or a difficulty which was burning everyone’s fingers”.

85. The Chamber does not share this view : it considers that a valuable
indication of the nature of the process carried out by the Governor-
General and by the Lieutenant-Governors of Sudan and Niger is found in
the replies he had from them. The Lieutenant-Governor of Sudan con-
sulted the commandants de cercle concerned, and conveyed their comments
in his reply to the Governor-General of 3 June 1935. In the view of the
Chamber, it is clear from these comments that the commandants de cercle
started from the idea that the text submitted to them was intended to
define the existing boundary, and that their superior’s attention should be
drawn to any aspects of the proposed definition which seemed either to
depart from the existing boundary, or to resolve a factual situation which
was unclear (the Labézanga/Anderamboukane boundary), or to omit
some detail which might help to clarify the definition (pool of Kébanaire).
In view of this consideration, and of all the other factors mentioned by the
Parties during the proceedings, the Chamber reaches the conclusion that
the definition of this portion of the boundary between Sudan and Niger in
that part of it which is relevant in the present case, contained in the letter
191 CM2 from the Governor-General of French West Africa dated
19 February 1935, corresponded, in the mind both of the Governor-
General and of all the administrators who were consulted, to the de facto
situation. It still has to be ascertained whether the flaws or errors which
Mali ascribes to the Blondel la Rougery map were such, given the close
connections between this map and letter 191 CM2, as to render inoperative
the Governor-General’s intention of defining the existing situation by
means of a text. The Chamber will deal with this question when it comes to
apply the letter for the purpose of defining the line of the frontier in the
disputed area.

86. One final observation is, however, necessary. The aforementioned
description of the boundary in letter 191 CM2 (paragraph 75 above)
concerned only that segment of the boundary which relates to the frontier
in dispute in the present case. But the text of this letter continues as
follows :

“from there [point P] it [the boundary] rejoins the Gorobol at the point
of latitude 14° 27’ 30” and longitude 1° 14’ 45” (west of Greenwich) ;

50
FRONTIER DISPUTE (JUDGMENT) 601

it follows this marigot as far as a point situated approximately 3 kilo-
metres to the west of Tin Abalak ...”.

This refers to the eastern boundary of the cercle of Ouahigouya, which
takes account of the annexation to that cercle of the canton of Aribinda, in
consequence of the Decree of 5 September 1932. Accordingly, this boun-
dary no longer corresponds to the one shown on the Blondel la Rougery
map, which dates from 1925. The Croquis de l'Afrique francaise on the scale
1:1,000,000, ND 30 sheet, shows an eastern boundary for the cercle of
Ouahigouya, in its 1926 edition, which is identical to the one reproduced
on the Blondel la Rougery map. But its 1946 edition depicts a boundary
which corresponds to the above-quoted description in letter 191 CM2. No
regulative text had been issued in the meantime on the basis of letter 191
CM2. The Chamber therefore takes the view that the alteration made to the
sketch-map between 1926 and 1946 is evidence of the declaratory purport
of letter 191 CM2.

* *

87. On 27 November 1935, the Governor-General ad interim of French
West Africa issued an Order (No. 2728 AP) “for the delimitation of the
cercles of Bafoulabé, Bamako and Mopti (French Sudan)”. The cercle of
Mopti, an administrative unit which was then part of French Sudan and is
now part of Mali, bordered the cercle of Ouahigouya, which had been
transferred by the Decree of 5 September 1932 to the colony of French
Sudan, and into which the canton of Aribinda had been incorporated by
an Order of 17 November 1932 (paragraph 73 above). According to the
opening phrase of Article | of the Order of 27 November 1935, “the
boundaries of the cercles of Bafoulabé, Bamako and Mopti are defined as
follows and as drawn on the maps annexed to this Order”. It will be
recalled that the maps here referred to have never been traced, so that the
Chamber can only refer to the actual text of the Order. Article 1, para-
graph 3, of the Order describes the eastern boundary of the Sudanese cercle
of Mopti as follows :

“From this latter point a meridian line intersecting the parallel
13° 30’, and then a line running markedly north-east, leaving to the
cercle of Mopti the villages of Yoro, Dioulouna, Oukoulou, Agou-
lourou, Koubo, passing to the south of the pool of Toussougou
and culminating at a point located to the east of the pool of
Kétiouaire.”

88. The relevance of the Order 2728 AP will be apparent if the circum-
stances in which this Order was issued are again recalled (see paragraph 74
above). As a result of the Decree of 5 September 1932 Upper Volta had
ceased to exist, and the cercles which had comprised it had, in the region in
question, been transferred either to French Sudan or to Niger. Wherever
Voltan territories bordering upon French Sudan had become part of Niger,
the former boundary between French Sudan and Upper Voita continued

51
FRONTIER DISPUTE (JUDGMENT) 602

to divide two separate colonies, French Sudan and Niger ; wherever Vol-
tan territories had been annexed to French Sudan, the former boundary
between these two colonies was transformed into a boundary between two
cercles which were now Sudanese. The consequence of Order 2728 AP was
to define the administrative boundary which divided the cercle of Mopti on
the one hand, from the cercle of Ouahigouya, and on the other from the
cercle of Dori. As already stated, in 1935 the cercles of Mopti and Oua-
higouya belonged to French Sudan, but before 1932 the cercle of Ouahi-
gouya had belonged to the colony of Upper Volta, so that the law of
4 September 1947 restored it to Upper Volta. The cercle of Dori, which in
1935 belonged to Niger, had also belonged to Upper Volta before 1932,
and so underwent a similar transfer in 1947.

89. In Mali’s view, Order 2728 AP, by so defining the boundary, merely
confirmed the situation which had existed in 1932, whereas for Burkina
Faso, the boundary so defined involved a modification of the pre-existing
situation. However, both Parties agree that there was no modification of
this boundary between 1932 and 1935, the year in which Order 2728 AP
was issued. Therefore, in so far as the Order proves the position of the
boundary between the cercles of Mopti and Ouahigouya before the Order
was adopted in 1935, it also proves the boundaries between French Sudan
and Upper Volta in 1932, the boundaries which were confirmed by the Law
of 4 September 1947 when the colony was re-established. Burkina Faso has
argued that Order 2728 AP is no longer a valid legal title since it was
impliedly abrogated by the Law of 4 September 1947, but solely because of
the modifying effect which that Party ascribes to the Order. This abroga-
tion does not therefore debar the Chamber from enquiring into the effects
of the Order ; on the contrary, it has first to establish whether the Order
was declaratory or of a modifying nature, so as to be able subsequently to
determine whether the Law of 1947 did in fact abrogate it.

90. The Chamber will begin by considermg whether there are any
indications to be derived by analysing the actual text of Order 2728 AP and
the administrative context in which it was issued, concerning the scope
which the Governor-General ad interim of French West Africa intended it
to have. The preamble to the Order refers to a number of texts, both prior
to and subsequent to the Decree of 5 September 1932 for the abolition of
the colony of Upper Volta, but makes no mention of that particular decree.
Among these texts are Order 2790 of 5 December 1925, modified by Order
1111 AP of 30 April 1928, for the abolition of the cercle of Hombori and
(inter alia) the transfer of the cantons of Mondoro, Boni, Sarniéré and
Hombori to the cercle of Bandiagara (subdivision of Douentza) and Order
2862 AP, dated 15 December 1934, for the abolition of the cercle of
Bandiagara and the transfer of its territory to the cercle of Mopti. The first
of these Orders is the regulation which created the boundary which, in
1932, when the colony of Upper Volta was abolished, divided it from

52
FRONTIER DISPUTE (JUDGMENT) 603

Bandiagara (French Sudan). From the second Order it is clear, in the first
place, that this boundary, which was now the boundary of the cercle of
Mopti, remained unchanged (Art. 1) and, in the second place, that a
subsequent Order was to define the overall boundaries of this enlarged
cercle.

91. Having listed the texts prior to its adoption which were deemed
relevant to its purpose, Order 2728 AP continues, in the introductory
paragraph of Article 1, with the provision that “the boundaries of the
cercles of ... Mopti are defined as follows ...”. This form of words
undoubtedly echoes that used in Article 2 of the above-mentioned Order
2862 AP : it therefore seems clear, in the absence of any other text which
would have to be taken into account in this respect, that Order 2728 AP
was in fact the Order contemplated by Order 2862 AP. Consequently, there
is at least a presumption that neither the aim nor the result of Order 2728
AP was to modify the boundaries which existed in 1935 between the
Sudanese cercles of Mopti and Ouahigouya, boundaries which divided the
colonies of French Sudan and Upper Volta before the abolition of the
latter pursuant to the Decree of 5 September 1932. Indeed, it seems hardly
likely that an intention would have been formed to go beyond the text
adopted the previous year. This presumption is borne out by the fact that
the title of the Order reads “Order for the delimitation of the cercles of
Bafoulabé, Bamako and Mopti (French Sudan)” and not “Order for a
territorial modification in the cercle of . . .”, like, for example, an Order of
17 November 1932 mentioned in the preamble to Order 2728 AP. But so
far the Chamber has merely stated that a presumption exists ; it must now
enquire, therefore, whether the content of Order 2728 AP — especially the
indication of the villages bordering upon the boundary between the cercles
of Mopti and Ouahigouya — operates to reverse or to confirm this pre-
sumption. For this purpose, it is necessary to examine the documentary
and cartographic information from which these villages can be located, as
well as the various administrative communications which were contem-
poraneous with the preparation of the Order.

92. The first part of the frontier which the Chamber is required to
define, the part for which the scope of Order 2728 AP has to be ascertained,
has throughout the proceedings, been called “the sector of the four vil-
lages”. The words “four villages” do not however seem always to have had
the same meaning for the two Parties to the case. The text in question refers
to five villages, the first of which (Yoro) is indisputably situated in Malian
territory and is not in issue. The four others are Dioulouna, Oukoulou,
Agoulourou and Koubo. At its meetings of 7 and 8 October 1971, the
Standing Joint Commission established by the Parties (see paragraph 35
above) requested a mixed technical commission to ascertain, for the pur-
pose of delimiting the frontier, the exact position of the villages bearing
these names. During the proceedings before the Chamber it became clear
that, in the opinion of both Parties, Dioulouna can be identified with the
village of Dionouga. For the purposes of this Judgment the words “four
villages” will be used to denote the villages mentioned in Order 2728 AP,

53
FRONTIER DISPUTE (JUDGMENT) 604

that is, Dioulouna/Dionouga, Oukoulou, Agoulourou and Koubo. The
Chamber reserves the question whether all these villages exist today,
whether they have changed their names since 1935, or even whether they all
existed then. It also notes that Mali has sometimes referred to the “four
villages” of Dionouga, Kounia, Selba and Douna, that its Memorial also
mentions Orotougna or Orotoungo and the Burkinabe village of Diguel,
and that during the hearing, its counsel stated that for Mali the “four
villages” are those of Dioulouna, Agoulourou, Koubo and Douna. With-
out seeking to establish at this stage whether such of these other villages as
were not mentioned in Order 2728 AP are relevant for the purpose of these
proceedings, the Chamber emphasizes that they are not included in the
term the “four villages” as employed in this Judgment.

93. According to Burkina Faso, the fact that the 1935 Order modified
the administrative situation of the villages can be inferred from the obvious
discrepancy between the provisions of the Order and the official maps of
the period, from the travaux préparatoires of the Order and from the
attitude of the administration after 1947. As far as the maps are concerned,
Burkina Faso claims that on all the maps available to it which are suffi-
ciently detailed to show the position of the four villages, all the villages
without exception are shown to the south of the relevant administrative
boundary, and accordingly on territory which is now Burkinabe. As
observed above (paragraph 59), Burkina Faso attaches special significance
to the Blondel la Rougery map on the scale 1:500,000, which clearly leaves
the villages of Oukoulou, Agoulourou and Koubo to Upper Volta. Burkina
Faso also observes that the original edition of the IGN 1:200,000 map
(also mentioned in paragraph 59 above), represents the whole of the
western sector of the disputed frontier, that of the “four villages”, as a
broken line of crosses. The Chamber has however already indicated that it
cannot accept Burkina Faso’s argument that the maps compiled by the
Geographical Service of the office of the Governor-General of French
West Africa are to some extent administrative acts, and are sources of legal
title in French administrative and colonial law.

94. Mali draws the Chamber’s attention to the fact that Burkina Faso is
in this connection relying only on general maps, and has not filed any
detailed sketch-map compiled by Voltan administrators. Mali has pre-
sented to the Chamber a map of the Gourma dating from 1901-1902 or
1909-1910, on which the village of Dioulouna is shown to the north of the
boundary. It has also presented a sketch-map of the canton of Mondoro,
compiled in 1923 by a colonial administrator and signed by the comman-
dant of the region, annexed to a list of the villages comprising that canton.
This sketch-map indicates the location of Dioulouna as well as of Douna
and Ourotongo, villages which are not apparently in dispute. Two other
sketch-maps, dating respectively from 1948 and 1953, were projected
during the oral proceedings.

54
FRONTIER DISPUTE (JUDGMENT) 605

95. The Chamber has already stated (paragraph 65 above) why it cannot
uphold Mali’s argument that the burden of proof in this respect is on
Burkina Faso, in the sense that it would be for Burkina Faso to demon-
strate the Voltan character of the villages between 1927 and 1935. It takes
as a starting-point of its reasoning the fact, attested by Order 2728 AP, that
in 1935 the administrative authorities were aware of the existence, close to
the boundary between the cercles of Mopti and Ouahigouya, of four
villages bearing the names of Dioulouna, Oukoulou, Agoulourou and
Koubo. At this stage the Chamber must remain solely within the context of
1932 (the reference date in the 1947 law for the purpose of defining the
boundaries of Upper Volta) and 1935; it is not required to consider
whether the villages in question still exist today, or whether they still bear
the same names. Similarly, in order to ascertain the intentions of the
Governor-General in 1935, it has to consider only such maps and docu-
ments as existed at the time. As far as the maps are concerned, the location
of the villages follows from the information provided by the following
maps, which are broadly consistent :

— A map, untitled and undated (according to Mali it dates from 1900-
1902 or 1909-1910), representing the Gourma and bearing the reference
12 D/6, and a sketch-map annexed to a 1923 census of villages belonging
to the canton of Mondoro, on which Dioulouna is given, but not the other
villages mentioned in Order 2728 AP. These other villages, in view of their
position on the maps mentioned below, apparently should not appear on
the aforementioned maps and sketch-maps since they lay outside the
administrative region covered by the maps and the sketch.

— A map of central Niger on the scale 1:1,000,000, compiled by Lieu-
tenant Desplagnes in 1905, on which each of the five villages referred to in
the Order is shown : Yoro, Dioulouna (spelt “Dioukouna”), Oukoulou,
Agoulourou, and Koubo.

— A map of west Africa on the scale 1:2,000,000, sheet No. 2 : Tim-
buktu, published by the Geographical Service for the colonies in 1922,
which shows Yoro, Dioukouna, Oukoulou (spelt “Okolou”) and Koubo,
but not Agoulourou. However, a later edition of this map (1932) mentions
only Yoro and Koubo.

— The map of the colonies of French West Africa on the scale 1:500,000
(the Blondel la Rougery map of 1925) which shows Yoro, Oukoulou,
Agoulourou and Koubo, but not Dioulouna.

— The Atlas des cercles de l'Afrique occidentale francaise fascicle IV,
map No. 59, cercle of Quahigouya (Geographical Service of French West
Africa, 1926), which also shows Yoro, Oukoulou, Agoulourou and Koubo,
but not Dioulouna.

— A sketch-map of French Africa on the scale 1:1,000,000 (sheet ND-
30, Ouagadougou) compiled in 1926, which shows Yoro, Oukoulou and
Koubo, but not Dioulouna or Agoulourou.

96. As for the administrative unit or units to which the villages are

55
FRONTIER DISPUTE (JUDGMENT) 606

supposed to belong, all the maps, except Lieutenant Desplagnes’ 1905
map, include a line indicating an administrative boundary, but this does
not follow an identical course on every map. In that respect :

~ Yoro, where shown, is always situated to the north-west (the Suda-
nese/ Malian side) of the line.

— Dioulouna/Dioukouna, where shown, is always on the Sudanese/
Malian side of the line ; however, the line shown on the Blondel la Rougery
map and on the Atlas des cercles (1926) runs to the north of what, according
to the other maps, is the position of Dioulouna.

— Agoulourou, Oukoulou and Koubo, where shown, are always on the
Voltan/Burkinabe side of the line.

97. The documentary evidence submitted by Mali to the Chamber
includes extracts from an official publication of the office of the Governor-
General of French West Africa dating from 1927, entitled Répertoire
général des localités de l'Afrique occidentale française (fascicles IV and
VI). This publication shows that in 1927 the Governor-General’s office
had recorded the following localities : in French Sudan, a village named
Dioulouna in the canton of Mondoro, cercle of Bandiagara, and a village
named Koubo in the canton of Hombori, also in the cercle of Bandiagara.
The extracts from the Répertoire submitted to the Chamber are not suf-
ficient to establish whether the same names appear on the list of Voltan
places, or whether the names of Oukoulou and Agoulourou appear on
either the Sudanese or the Voltan lists. However, the Chamber believes it is
warranted in concluding from the silence of both Parties on this matter
that this is not the case. By an Order 2862 AP of 15 December 1934, the
Sudanese cercle of Bandiagara was abolished, and its territory was annexed
to the cercle of Mopti. The Order also provides that “the overall boundaries
of the cercle of ... Mopti will be defined later by a General Order”. It
follows from this, assuming the village named Koubo in Order 2728 AP to
be identical with the village named Koubo in the Répertoire, that these two
villages (Dioulouna and Koubo) would have been part of the cercle of
Mopti both before and after the adoption of Order 2728 AP.

98. If it were contended, on the basis of the maps, especially the Blondel
la Rougery map of 1925, that Agoulourou and Oukoulou at least did not
belong to the cercle of Mopti before Order 2728 AP of 1935, the conclusion
would be inescapable that the colonial authorities were using the single
phrase “leaving to the cercle of Mopti the villages of Yoro, Dioulouna,
Oukoulou, Agoulourou, Koubo ...” to refer simultaneously to a village
(Yoro) which indubitably did belong to the cercle of Mopti, a village
(Dioulouna) as to which the maps and the administrative documents do
not agree, and three villages which according to the maps did not belong to
the cercle of Mopti. On careful consideration, the Chamber thinks it very
unlikely that, if that had been the situation, the Governor-General would
have been so imprecise. As regards the maps, the Chamber has already

56
FRONTIER DISPUTE (JUDGMENT) 607

indicated (paragraph 55) that they may be of considerable probative value
in so far as they reflect physical facts — e.g., the existence and position of a
village —, but are of limited weight where they show a purely abstract line,
an administrative boundary which fails to match the other evidence pro-
duced. The Chamber recognizes that it is hardly possible to arrive in this
case at a solution capable of reconciling all the factors involved, and
concludes that this material does not reverse the presumption, already
mentioned, that Order 2728 AP was declaratory in nature.

99. As for the travaux préparatoires of Order 2728 AP, Burkina Faso has
relied on a note dated 5 December 1934 bearing a marginal reference
“Territorial modification in the Sudan”, in which the Director of Political
and Administrative Affairs of the Governorship of French West Africa
wrote as follows to the military chef de cabinet (Geographical Service) :

“T have the honour to advise you that I have no objection in
principle to the counter-proposals contained in your aforemen-
tioned note concerning the modifications to be made to the cer-
cles of Bafoulabé, Bamako and Mopti consequent upon the respective
annexation of the cercles of Satadougou, Baninko and Bandia-
gara.”

Emphasizing the use of the word “modifications” in that note, Burkina
Faso considers that it confirms that Order 2728 AP was of a modifying
character. In the light of what was obviously the context of the document,
1.e., the abolition of the cercle of Bandiagara and its attachment to the
cercle of Mopti as a result of Order 2862 AP of 15 December 1934 (para-
graph 90 above), the Chamber does not consider it possible to take the
word “modifications” here to mean anything other than the effects of the
proposed reorganization. This conclusion is borne out by another docu-
ment from that period filed by Mali: an “Extract from the draft Order
abolishing the cercles of Satadougou, Baninko and Bandiagara, which are
converted into subdivisions annexed to the cercles of Bafoulabé, Bamako
and Mopti respectively”. This text is undated, but from the fact that it
refers to a “draft Order” dealing with the same subject as the Order of
15 December 1934 it is clear that it is prior to that date. The text does not
serve to elucidate the effects of Order 2728 AP, since the description it
gives of the eastern boundary of the cercle of Mopti matches that of the
former cercle of Bandiagara, as it was before the annexation to it of a part
of the cercle of Hombori, in consequence of the Order of 5 December 1925,
subsequently modified by the Order of 30 April 1928.

100. Turning to the travaux préparatoires which preceded the Governor-
General’s adoption of Order 2728 AP, it is necessary to examine among the
documents submitted particularly those which were annexed by Mali to its

57
FRONTIER DISPUTE (JUDGMENT) 608

Counter-Memorial. According to these documents, on 2 January 1935 the
Governor of French Sudan transmitted to the administrator of the reor-
ganized cercle of Mopti a “‘geographical outline” of the boundaries of that
cercle produced by the Governor-General at Dakar, asking the adminis-
trator whether he had any objection to it. It appears that the administrator
of Mopti, in reply to this communication, sent the Governor of Sudan a
letter-telegram of 26 February 1935, no copy of which has been filed,
transmitting to him maps showing the boundaries of the subdivisions of the
cercle of Mopti. The Governor replied to this letter-telegram on 20 March
1935 asking the administrator to supply “general indications for deter-
mining the boundaries in question (chief geographical features encoun-
tered along the course of the boundaries : mountain, watercourse, pools,
etc.)”, and to mark these on the map. The case file includes further a
document dated 25 May 1935 entitled “Delimitation of the subdivisions of
the cercle of Mopti” and bearing the signature of the administrator of that
cercle. It will be noted that according to this text the “southern” boundary
of the subdivision of Douentza, after reaching the village of Yoro, “then
heads northeast as far as the pool of Toussougou”, and that the “eastern”
boundary starts “from the pool of Toussougou”, following an “undulating
line running northwest”. These two boundaries appear to correspond,
respectively, to the boundaries “to the east” and “to the north” of the cercle
of Mopti as described in Order 2728 AP. By a letter of 3 June 1935, which
was not produced in the proceedings, the Governor of French Sudan
apparently transmitted to the Governor-General of French West Africa a
description of the boundaries of the cercle of Mopti. It is reasonable to
suppose that this description was based on the document prepared by the
administrator of the cercle of Mopti, dated 25 May 1935. On 15 June 1935,
this description was submitted by the Director of Political Affairs to the
Geographical Service “for consideration and technical advice”.

101. It must be borne in mind that during this period the administrators
were also studying the proposals made by the Governor-General in his
letter 191 CM2 of 19 February 1935, concerning the boundary between the
colonies of French Sudan and Niger. On 11 March 1935 the Governor of
French Sudan asked the administrator of the cercle of Mopti, among other
things, for his opinion of the draft text set out in letter 191 CM2 from the
Governor-General. By a letter-telegram dated 19 March 1935 the admini-
strator replied as follows :

“Honour inform you no amendment found necessary to draft text
relating to Sudan-Niger frontier.

The pool of ‘Kébanaire’ situated almost on the boundary of the
cercles of Mopti-Gourma-Rharous and Dori might be mentioned . . .
as follows : ‘the summits of mounts Tin Eoult and Tabakarach and
the pool of Kébanaire, etc. ...’.

102. In reply to the communication from the Director of Political
Affairs dated 15 June 1935, a note was addressed to him by the Geogra-
phical Service of French West Africa on 11 July 1935. This note, entitled

58
FRONTIER DISPUTE (JUDGMENT) 609

“Boundaries of the cercles of Mopti, Bamako and Bafoulabé”, contains the
following remarks on the boundaries of the cercle of Mopti as contem-
plated by the Director of Political Affairs :

“But as regards the text concerning the cercle of Mopti, the descrip-
tion of the southern boundary (from ‘... heading southeast, to-
wards...’ to the end) and that of the eastern boundary do not seem to
correspond to the current state of affairs. Moreover, I have found it
impossible to follow this description on the official maps of the
Geographical Service, since the points referred to in the text are not
shown (pool of Ouairé, village of Dioulouna, pool of Toussougou,
well of Agouf, pools of Fossa and Dourgana).”

The document annexed to the communication of 15 June 1935, and which
is referred to in the observations by the Geographical] Service, is not among
the case-file supplied by the Parties. The Chamber clearly has no means of
knowing how far this draft corresponded with the text which was ulti-
mately adopted. It may be noted in this connection that the words “head-
ing south-east” quoted by the Geographical Service are not found in the
definition of the Mopti cercle boundaries contained in Order 2728 AP. Nor
does that Order mention the pool of “Ouairé”, but it is apparent from the
document dated 25 May 1935 entitled “Delimitation of the subdivisions of
the cercle of Mopti”, that this pool lay to the north-west of Yoro, and had
only been referred to for the purpose of defining a subdivision boundary.
Moreover, although the pool of Kétiouaire does not appear on any of the
maps which have been obtained by the Parties, the Geographical] Service
expresses no reservations about it ; it may be concluded that, if the draft
which was commented upon included a mention of this pool, the Geo-
graphical Service must have known where it was.

103. On 5 August 1935, the Governor of French Sudan informed the
administrator of the cercle of Mopti of the difficulties experienced by the
Geographical Service, and asked him to draw the outline of the boundaries
of his cercle on the “largest-scale map in existence” published by that
service “(Mopti and Hombori sheet, scale 1:500,000)”, i.e., the Blondel la
Rougery map. The cercle administrator replied on 9 August 1935 request-
ing a copy of this map. On 20 September 1935 the cercle administrator
returned to the Governor of French Sudan the copy which had been
supplied to him by the Geographical Service, having “drawn on it in blue
pencil the subdivision boundaries of the cercle which are mentioned in the
attached draft Order”. At the same time, the administrator pointed out
that “These lines are very approximate since these maps, compiled more
than 15 years ago, contain gaps and many inaccuracies”. The Governor of
the Sudan communicated this warning to the Governor-General simulta-
neously with the description of the southern and eastern boundaries of the
cercle of Mopti and the maps, which have not been traced. The Geogra-
phical Service then produced, on 18 October 1935, a description of the
topographical boundaries of the cercle of Mopti, corresponding to the

59
FRONTIER DISPUTE (JUDGMENT) 610

description in Order 2728 AP, stating that “The subdivision boundaries [of
this cercle] must be fixed by local Order”.

104. Burkina Faso believes it can be inferred from the wording of the
above-mentioned note of 1] July 1935, especially from the phrase obser-
ving that certain descriptions “do not seem to correspond to the current
state of affairs”, that the draft of Order 2728 AP did in fact imply a
modification of the boundaries of the cercle of Mopti as previously fixed.
The Chamber finds it cannot endorse this view. Rather, in view of the
complete text of this draft, it considers that the “state of affairs” to which
the Geographical Service was referring was the one which appeared on the
maps and not the one which existed on the ground. It is obvious that the
Geographical Service would not have been able to ascertain, for example,
whether the statement that the boundary ran “south of the pool of Tous-
sougou” actually corresponded with the situation on the ground, since the
Service did not know the position of this pool. The Chamber has already
found that the maps available in 1935 do not agree with other adminis-
trative documents. Accordingly, the fact that the Geographical Service
found that the draft submitted to it did not correspond, for the points
indicated, to the maps it had available, may mean that this draft made
changes to the existing official maps ; it does not warrant a finding that the
legally-established boundaries were likewise altered.

105. The Chamber believes it must be concluded that the travaux pré-
paratories of Order 2728 AP, taken as a whole, tend to confirm the pre-
sumption that the Order did not have either the object or the effect of
modifying the boundaries of the cercle of Mopti as they existed before its
adoption.

*
* *

106. Having thus established how far the various regulative or admini-
strative texts relied on by the Parties are applicable in determining the
frontier line, the Chamber now comes to the question of how these can be
implemented. In this respect the Chamber’s task is chiefly to identify the
topographical elements used as reference points in these documents, and to
locate them on the maps and on the ground in relation to the modern
place-names. But when doing so, the Chamber must return to the question
of the methods of division of the line used by the Parties for the purpose of
their arguments. Since the Chamber has reached the conclusion that letter
191 CM2 from the Governor-General of French West Africa dated
19 February 1935 was a description of the boundary existing at the time
between French Sudan and Niger, it might seem to follow that one point on
the frontier, point P, is now identified (the point with the geographical
co-ordinates 1° 24’ 15” W and 14° 43’ 45” N) and that Burkina Faso’s
proposed division into two sectors can therefore be adopted, the one sector
lying to the west of that point and the other to the east, as far as the end of

60
FRONTIER DISPUTE (JUDGMENT) 611

the frontier between Burkina Faso and Mali. But before pronouncing on
this, the Chamber must consider the relationship between the information
provided by the various written texts which it has to apply.

107. The Order of 31 December 1922 “for the reorganization of the
region of Timbuktu” and the letter 191 CM2 from the Governor-General
of French West Africa dated 19 February 1935 bear each other out, in that
both refer to the pool of In Abao (1922 Order) or Inabao (1935 letter) as
one of the reference points of the boundary between Sudan and the
neighbouring colony, from 1922 onwards Upper Volta, and from 1935 on
Niger. Similarly, the letter 191 CM2 of 1935 agrees with the Order of
31 August 1927 “fixing the boundaries of the colonies of Upper Volta and
Niger”, which implied that the end-point of the frontier between Upper
Volta and French Sudan was situated at the “heights of N’Gouma”. The
boundary contemplated in the 1935 letter, a boundary which no longer
ended at N’Gouma because of the transfer of certain Voltan cercles to
Niger, nevertheless continued to run through (inter alia) “mounts Tin
Garan, N’Gouma, Trontikato . ..”.

108. Even more significant, but also more complex, is the relationship
between the line described in Order 2728 AP of 27 November 1935 and
that given in the draft description in letter 191 CM2 of 19 February of the
same year. Order 2728 AP defines the eastern and northern boundaries of
the cercle of Mopti by reference to topographical elements. It gives no
indication which administrative entity was separated from that cercle by
each boundary. The Chamber notes that, in the region relevant to the
present case, the so-called “eastern” boundary followed a southwest-
northeast direction, and divided the cercle of Mopti from two cercles lying
successively to the southeast of the line : the Sudanese cercle of Ouahi-
gouya and the Niger cercle of Dori. The so-called “northern” boundary
divided the cercle of Mopti from the Sudanese cercle of Gourma-Rharous.
The point “located to the east of the pool of Kétiouaire” mentioned in the
Order is therefore the tripoint where the cercles of Mopti, Gourma-Rha-
rous and Dori met. However, the “eastern” boundary also ran through
another tripoint, that is, the meeting-point between that boundary and the
boundary between the cercles of Ouahigouya (Sudan) and Dori (Niger).
The purpose of letter 191 CM2 of 19 February 1935 was to define the
boundary between the colonies of French Sudan and Niger : between the
two tripoints, Mopti/Ouahigouya/Dori and Mopti/Gourma-Rharous/
Dori (see sketch-map No. 4, below) that boundary was identical with the
line which Order 2728 AP was intended to define. The geographical co-
ordinates given in the letter by way of definition of the end-point of the
Sudan-Niger boundary are therefore those of the tripoint Mopti/Ouahi-
gouya/ Dori.

109. With regard to this latter point, it should first be noted that it
corresponds to the northwestern extremity of the cercle of Dori as shown in

61
SKETCH-MapP No. 4

mm TABARARACH
EN

  

a TI ŒEOULT
Gh
NS

 

 

 

+ + “
pouna \
\
\
\ se
+ + à + + a
eS
<Aribinda
Yeo
.Djibo
cont
“ sue 0° (Greeewnn |

 

 

 

 

 
FRONTIER DISPUTE (JUDGMENT) 613

the maps of the Atlas des cercles (fascicle IV, maps 53 and 59) of 1926, as
well as in the Blondel la Rougery map of 1925, maps drawn up before the
abolition of Upper Volta and the transfer of the canton of Aribinda from
the cercle of Dori to the cercle of Ouahigouya. The maps made available to
the Chamber do not show the boundaries of that canton. However, from
the successive editions of 1926 and 1933 of the sketch-map of French
Africa on the scale 1:1,000,000 (ND 30 sheet : Ouagadougou, maps filed
by Burkina Faso), it is plain that the modification of the boundaries of the
cercle of Dori which resulted from the transfer of the canton of Aribinda
did not result in modifying the location of the tripoint Mopti/Ouahi-
gouya/Dori. In the second place, it may seem surprising that at the time
when Order 2728 AP was compiled, in November 1935, the Geographical
Service did not see fit to propose to the Governor-General that point P
should be mentioned in the definition of the boundary of the cercle of
Mopti ; that was the point used in the letter 191 CM2 of February 1935 to
define the western end-point of a boundary the extension of which was
identical with that of the boundary which was to be defined by Order
2728 AP, at least in so far as both boundaries connected the two tripoints
mentioned above. This is the more curious in that the administrator of the
cercle of Mopti, after receiving a copy of letter 191 CM2, had informed the
Lieutenant-Governor of the Sudan, by a letter-telegram of 19 March 1935,
that he found “no amendment ... necessary to draft text relating to
Sudan-Niger frontier” except for the suggested addition of a reference to
the pool of Kébanaire. The administrator of the cercle of Mopti had
therefore accepted that point P mentioned in the letter was indeed on the
boundary of his cercle,

110. It might be thought that the reference in letter 191 CM2 of 1935 to
a point defined by co-ordinates of latitude and longitude would have
simplified the Chamber’s task, since it would thus have a firm and reliable
key point for the purpose of determining the course of the line. That is
however not so. From the documents of the period it seems clear that the
reason for giving a precise definition of point P was not that it corre-
sponded to a typical topographical feature the co-ordinates of which
should be calculated, nor for the purpose of later fixing an astronomic
marker at that point. The point to which the co-ordinates refer was the
meeting-point of three cercle boundaries, which were themselves defined in
topographical terms, and there is little doubt that it was on the basis of the
data supplied by one or more maps that the author of letter 191 CM2 gavea
definition of this point in figures. Paradoxically, it follows that it is the
point so defined which is the least authoritative in the present case. When
the boundaries described in the letter 191 CM2 or in Order 2728 AP are
defined in terms of topographical features, as passing through a certain hill
or pool, then once these have been identified on the ground the Chamber
must necessarily ensure that the line it has to draw passes through them.
But it must be borne in mind that the basic maps available in 1935,
according to the IGN itself, were most inaccurately drawn, so that “the
position of certain details may be misplaced by several kilometres” (Note

63
FRONTIER DISPUTE (JUDGMENT) 614

dated 27 January 1975 on the positioning of frontiers). If the definition of a
boundary refers both to details like these and to a calculated point with
co-ordinates derived from such a map, there is only one way to observe the
consistency among boundaries sought by the colonial administrators :
where the topography and the co-ordinates fail to agree, the topography
must be preferred. In the present instance, if it were to prove to be the case,
on the basis of reference-points shown on maps and in other geographical
sources which are more reliable, in 1986, than those compiled with the
technical data available in 1935, that the geographical co-ordinates men-
tioned in letter 191 CM2 are imprecise or inaccurate, then for the Chamber
to give a correct interpretation of the letter it would have to correct them, or
even disregard them.

111. To establish the relationship between Order 2728 AP and letter
191 CM2, particular account must be taken of the attitude of the Mopti
cercle administrator. He must doubtless have had maps available to him,
but he did not possess the Blondel la Rougery map (the Hombori sheet of
the 1:500,000 series), as is shown by his communication to the Governor of
French Sudan on 9 August 1935. Now on 19 March 1935 this administrator
himself approved, for the boundary of his cercle, the draft description set
out in letter 191 CM2, that description being simply the verbal equivalent
of the line shown on the Blondel la Rougery map. If, having regard to the
documentary or cartographic information in his possession, the Mopti
administrator made no objection to that description, it may be assumed
that, as regards the portion of the line which was at the same time a
boundary of the cercle of Mopti, the description contained in the letter
corresponded to the administrative situation. It should also be noted that
the Mopti administrator returned to the Lieutenant-Governor of French
Sudan the Hombori and Mopti sheets of the 1:500,000 map, after drawing
on them in blue pencil the boundaries as he knew them to be ; and it was on
the basis of these sheets, and not from a clean copy of the Hombori sheet,
that the Geographical Service prepared the definition of the cercle boun-
daries to be set out in Order 2728 AP. This confirms the Chamber’s
conclusion that it cannot accept the argument that the depiction on the
1:500,000 Hombori sheet of the villages of Koubo, Agoulourou and
Oukoulou south of the boundary shown on it proves that Order 2728 AP
had the effect of transferring them from the cercle of Ouahigouya to the
cercle of Mopti.

112. Now that the Chamber turns to the essential part of its task, it
encounters a practical problem : the Parties have not clearly indicated to it
the end-point of the frontier already established between them by common

64
FRONTIER DISPUTE (JUDGMENT) 615

agreement, that is to say, the western end of the disputed area. In its
submissions, Mali requested the Chamber to decide that the frontier line in
the disputed area runs through a series of defined points, the first of which
is “Lofou”. According to a map also presented by Mali, entitled “Disputed
area — crossing points on the frontier”, Lofou is to be found 29 kilometres
to the south of Diounouga, to the west — the Malian side — of the “frontier
line shown on the 1:200,000 scale map” of the IGN. Burkina Faso has not
challenged the accuracy of this. One of Mali’s counsel explained during the
oral proceedings that Lofou was not apparently a disputed point. This also
appeared from the Counter-Memorial of Burkina Faso, where it is stated
that Lofou is a “Malian village cultivated by Burkinabes”. On the map
mentioned above submitted to the Chamber by Mali, there is a line in red
ink, which corresponds to its submissions. This line begins at Lofou and
follows the “frontier line” of the IGN map as far as a point apparently with
the following geographical co-ordinates : 1° 59’ 01” W and 14° 24’ 40” N.
As for Burkina Faso, it did not in its submissions identify the starting-
point of the line to be drawn by the Chamber ; it merely submitted to the
Chamber a map (comprising an extract from a compilation of five sheets
from the IGN 1:200,000 map) indicating both the frontier line which it
asks the Chamber to endorse, and what it alleges to be the successive claims
of Mali. On that map, the respective lines proposed by the two Parties
intersect at a point lying on the “frontier line” mentioned above, but
approximately 18 kilometres to the north of Lofou. Burkina Faso also
states that, for the purpose of the delimitation already made by agreement,
the Parties based themselves on the line on the IGN 1:200,000 scale
map.

113. The Chamber considers that it can justifiably conclude that the
Parties both accept the frontier line of the IGN map south of the point with
the geographical co-ordinates 1° 59’ 01” W and 14° 24’ 40” N ; it finds
therefore that it is from that point that they are requesting the Chamber to
indicate the line of their common frontier in an easterly direction.

* *

114. The regulative texts intended to fix the district boundaries — Order
2728 AP being one of these — generally do so merely by referring to the
villages comprising a canton or allocated to a certain cercle, without further
geographical clarification. This therefore calls for a consideration of the
meaning to be ascribed to the word “village”. The problem arises parti-
cularly because the inhabitants of the villages in the region frequently
cultivate land at a distance from the village itself, sometimes separated
from it by areas comprising uncultivated or arid land, and they take up
residence in “farming hamlets” which form dependencies of the main
village. This system further complicates the Chamber’s task of drawing a

65
FRONTIER DISPUTE (JUDGMENT) 616

line which, as the boundary of certain villages, constitutes the former
administrative boundary of a colony, and consequently the present fron-
tier between the territories of the Parties. The Chamber has to decide
whether, in the light of the delimitation it is asked to effect, the farming
hamlets form part of the villages on which they depend. Moreover, in a
region where it is common for villages, in the course of time, to change their
locations or names, or even disappear, it is no easy matter to decide what
was the position of farming hamlets in 1932, should this be necessary for
the delimitation which the Chamber has to effect.

115. Mali has emphasized that it is claiming those villages which were
formerly administratively Sudanese to their legal extent ; that it is not
claiming land cultivated by Malians, but land which administratively
appertains to Malian villages. It quotes an Order issued by the Lieutenant-
Governor ad interim of the Sudan on 30 March 1935, “for the reorgani-
zation of the native administration in the colony of French Sudan”, Arti-
cle 2 of which provides that “the village is the native administrative unit. It
comprises the whole of the population residing there and all the land
dependent on it.” For Mali, “the land dependent on” a village includes the
farming hamlets. Burkina Faso argues, however, that the French admini-
strators of the period were well aware of the phenomenon of the over-
lapping farming villages, and the impossibility of drawing an administra-
tive map taking account of attachment on a “personal” basis or in relation
to farming activities. This state of affairs necessitated a degree of flexi-
bility, which was, in Burkina Faso’s view, provided by the Order of
30 March 1935, since Article 7 provided that :

“The chiefs of a number of neighbouring villages may prepare
among themselves, after consulting the councils of the villages con-
cerned, collective agreements for fisheries, hunting, farmland, grazing
lands and transhumance areas. In no circumstances may these agree-
ments modify the laws or regulations in force, and they will be sub-
mitted for approval to the district head, who will have them issued in
accordance with the terms of the decree of 2 May 1906 on native
agreements.”

Burkina Faso has also drawn attention to the considerable distances
between the villages and the farming hamlets depending on them, these
distances being imposed by the poor soil and the patterns of cultivation
this necessitates. It has also pointed out that the frontier line already fixed
by joint agreement between the Parties divides numerous villages from
their farming hamlets. From this it concludes that excessive use of the
concept of farming hamlets for delimitation purposes could have unfor-
tunate results.

116. While under the colonial system a village may, for certain admini-
strative purposes, have comprised all the land depending on it, the
Chamber is by no means persuaded that when a village was a feature used

66
FRONTIER DISPUTE (JUDGMENT) 617

to define the composition — and therefore the geographical extent — of a
wider administrative entity, the farming hamlets had always to be taken
into consideration in drawing the boundary of that entity. In the colonial
period, the fact that the inhabitants of one village in a French colony left in
order to cultivate land lying on the territory of another neighbouring
French colony, or a fortiori on the territory of another cercle belonging to
the same colony, did not contradict the notion of a clearly-defined boun-
dary between the various colonies or cercles. This was the situation inheri-
ted by the two Parties at the moment of achieving independence ; and it is
the frontier as it existed at that moment which the Chamber is required to
identify. The Parties have not requested the Chamber to decide what
should become of the land rights and other rights which, on the eve of the
independence of both States, were being exercised across the boundary
between the two pre-existing colonies. If such rights had no impact on the
position of that boundary, then they do not affect the line of the frontier,
and it is this line alone which the Parties have requested the Chamber to
indicate. From a practical point of view, the existence of such rights has
posed no major problems, as is shown by the agreements which they have
concluded to resolve the administrative problems which arise in the fron-
tier districts of the two States. For example, an agreement of 25 February
1964 deals, among other matters, with the “Problems of land and the
maintenance of rights of use on either side of the frontier”, and it provides
that “Rights of use of the nationals of the two States pertaining to farm-
land, pasturage, fisheries and waterpoints will be preserved in accordance
with regional custom”.

117. It is however also important not to over-systematize this distinc-
tion between the village as a territorial] unit and the farming land depen-
dent on it. In this matter, it all depends on the circumstances. The Chamber
considers that it is only when it has examined the evidence and other
information available to it relating to the extent of a particular village that
it will be able to ascertain whether a particular piece of land is to be treated
as part of that village despite its lack of a connection with it, or as a satellite
hamlet which does not fall within the boundaries of the village in the strict
sense.

118. Since Order 2728 AP of 1935 defines the boundary between the
cercles of Mopti and Ouahigouya in terms of villages “left” to the former
cercle, these villages have to be identified, and their territorial extent
ascertained, The first village mentioned in the Order is Yoro. As we have
seen (paragraph 92 above), Burkina Faso does not deny that this village,
which is situated some 15 kilometres west of the frontier line shown on the
IGN 1:200,000 scale map, at the level of Lofou, is Malian. As for the
geographical boundaries of this village, the Chamber notes that Mali has
stated that it has no difficulty in accepting the line of the IGN 1:200,000
scale map up to a certain point, a point determined not by reference to the

67
FRONTIER DISPUTE (JUDGMENT) 618

extent of the village of Yoro, but according to that of the village of
Dionouga. Since this line is also that proposed by Burkina Faso, the
Chamber concludes that there is no dispute concerning this first part of the
frontier.

119. The position of the village of Dionouga, which the Parties agree in
identifying with the village of “Dioulouna” mentioned in Order 2728 AP,
is defined, according to the report of a technical subcommission of the
Mixed Technical Commission of Mali and Upper Volta dated 14 April
1972, by the geographical co-ordinates 1° 57’ 00” W and 14° 32’ 12” N.
On the IGN map, this village is situated in the immediate vicinity of the
frontier line on the Burkinabe side, close to the point where the line bends
north-eastwards. In this sector, it is therefore clear that this line can no
longer represent the boundary defined in Order 2728 AP, since the latter
left the village of Dioulouna/Dionouga to the cercle of Mopti. The Cham-
ber cannot therefore uphold Burkina Faso’s submission that the frontier is
“as shown on the 1/200,000 scale map of the French Institut géographique
national, 1960 edition, the villages of Dioulouna ... being located in
Burkinabe territory”. Mali, on the other hand, claims that the frontier in
the vicinity of Dioulouna/Dionouga should run through “the mosque-
shaped enclosure situated two kilometres to the north of Diguel”.

120. In support of this submission, Mali quotes the minutes of the
meeting of the Mixed Technical Commission of Mali and Upper Volta,
held from 5 to 17 April 1972, and the information obtained on 5 September
1985 from the “older residents” of Dioulouna who, according to Mali, are
themselves the repository of an ancient oral tradition. Of all this infor-
mation, what the Chamber finds particularly noteworthy is the fact that,
on the subject of Dioulouna, the local people told the Mixed Technical
Commission that :

“under the colonial régime, track-making work for Dioulouna stop-
ped at Tondigaria, at the level of the white stone (about 10 km to the
south of Dioulouna) ...”

and as regards the Burkinabe village of Diguel,

“under the colonial régime, the track-making work stopped at Saga-
rabane (Gravillons Rouges) at seven (7) kilometres approximately to
the north [of the village of Diguel}”.

In the Chamber’s opinion, this information about the track-making works
carried out at the behest of colonial administrators has a certain eviden-
tiary value. First, this information is a guide to what, according to the
aforementioned testimony, those administrators considered to be the
boundaries of their districts. Only in its oral reply did Burkina Faso suggest
that the recruitment of forced labour under the colonial régime was con-
nected not with the district boundaries, but rather with the available

68
FRONTIER DISPUTE (JUDGMENT) 619

supply of labour, but produced no evidence of this. Secondly, such infor-
mation shows how important these operations were in the lives of the
population under the colonial régime ; thus they had an accurate and
reliable recollection of them. Moreover, it is reasonable to suppose that
such operations have continued to take place from time to time until a
fairly recent period. On the other hand, the tradition invoked in regard to
the mosque-shaped enclosure goes back to a meeting between a colonial
administrator and native chiefs held about 1913 ; and no minutes or other
written evidence of that meeting have been produced.

121. Mali concedes that there is a margin of error, estimated at 23.5 per
cent, in the distances quoted above, the true distance between the villages
of Dioulouna and Diguel being 13, not 17 kilometres. Mali itself suggests
that “if the information [obtained from the local inhabitants] is corrected
in the light of this average error, the point [i.e., the meeting-point between
the two villages] is situated at 7.650 kilometres from Dionouga and at 5.350
kilometres from Diguel”. Although the Chamber does not think it neces-
sary to endeavour to achieve such mathematical accuracy, it can nonethe-
less conclude that the administrative boundary at the relevant time during
the colonial period intersected the track between Dioulouna/Dionouga
and Diguel at a distance of approximately 7.5 kilometres to the south of
Dionouga, and that the line of the frontier between Burkina Faso and Mali
consequently does the same.

122. After Yoro and Dioulouna, Order 2728 AP goes on to mention the
villages of Oukoulou and Agoulourou. According to Burkina Faso,
Oukoulou could be the village today called Oukoulourou. Mali, in reliance
mainly on a 1905 map (the map of central Niger compiled by Lieutenant
Desplagnes), considers that the latter village is identical to Agoulourou in
the 1935 text, and that Oukoulou is now called Kounia. The Chamber
would emphasize that it is quite irrelevant to the present case whether or
not the villages exist today ; if in 1935, the Governor-General referred to
certain villages in defining a boundary which was subsequently to become
an international frontier, the fact that these villages have since disappeared
does not result in any modification of the boundary so defined. The
Chamber also considers it must reject the logic adopted by the Parties, of
seeking to ascertain which village may nowadays be situated on the site of
any one of the villages mentioned in Order 2728 AP, and to establish the
present territorial limit of those villages in order to define the frontier. The
boundary which the Chamber has to identify is the one which existed in
1932. The relevance of the 1935 Order lies in the fact that, as the Chamber
has found, it defines in written form the situation prevailing in 1932.

123. Having concluded that the present-day village of Oukoulourou
and the village of Agoulourou mentioned in Order 2728 AP are identical,
Mali relies on the following information obtained by the Mixed Technical
Commission in April 1972 :

69
FRONTIER DISPUTE (JUDGMENT) 620

“For fifty-four (54) years, the inhabitants of Douna (Republic of
Mali) have been farming at Selba and at Okoulourou, without prior
permission from anybody, for the good reason that these areas
belonged to them. No Voltans cultivate these lands.

At present, only one family from Douna is farming the Selba lands.
The reason is :

(a) the impoverishment of the soil ;

(b) an exodus of young people following the deportation of their
elderly parents, who were opposed to their villages being annexed
to the canton of Hombori.

Under the colonial régime, track-making works for Douna stopped
at the level of the Selba baobab tree (not far from an astronomic
marker situated at the edge of the pool of Selba). The same operations
for the village of S6 (Republic of Upper Volta) stopped at the level of
the same baobab. Thus this baobab is the boundary between the two
villages.”

Mali therefore asks the Chamber to draw the frontier line through the
Selba baobab.

124. Generally speaking, as the Chamber has observed above, track-
making works are a significant element of the “effectivités” which may
prove the intentions of the colonial administrators. But the question is not
what was the geographical extent, taking into account the dependent land
or the farming hamlets, of the village of Douna, which is neither mentioned
in Order 2728 AP nor situated at the same spot as any of the villages there
mentioned which have since disappeared. Even if the village of Agoulou-
rou no longer exists, the Chamber nonetheless has to ascertain what its
boundaries were in 1932-1935 ; the fact that a farming hamlet (Okoulou-
rou) is now situated on the same spot and bears almost the same name, but
is dependent on the village of Douna, does not warrant the conclusion that
the village of Douna may determine the course of the line. At the present
stage of its reasoning, the Chamber will merely state that the line it is to
draw must run to the south of the villages of Kounia and Okoulourou, the
location of which corresponds to that of Oukoulou and Agoulourou on the
maps referred to in paragraphs 95 and 96 above, reserving for the moment
the question of defining the boundaries of the two latter villages.

125. Order 2728 AP mentions next the village of Koubo, where there is
some confusion of nomenclature. According to the minutes of the meetings
of the Mixed Technical Commission of 8 and 9 April 1972 :

“From Douna the Commission went to the village of Kobou,
situated at twenty-seven (27) km approximately to the east ...

When questioned, the dignitaries explained that the village Kobou
and the farming hamlet Koubo should not be confused. The latter is
situated about four (4) km to the south of Kobou.

70
FRONTIER DISPUTE (JUDGMENT) 621

We should note that although the village of Kobou is shown on the
IGN 1/200,000 extract (Djibo sheet) 1960 edition, the hamlet of
Koubo does not exist. On the other hand, there is a hamlet of Kobo
about four (4) km to the south.”

Subsequent passages in the minutes are devoted to the village of Kobou
and the hamlet found to the south of it, but that hamlet is then spelled
“Koubo” instead of “Kobo” as in the last paragraph quoted and on the
IGN map. The minutes add the following details, supplied by the digni-
taries of the village of Kobou :

“The village of Kobou has existed for sixty-nine (69) years. The
farming hamlet with the name Koubo, situated about four (4) km to
the south, originated from the village and is as old as the village itself.
There is a well in it which was dug by the inhabitants of Kobou
fourteen (14) years ago. No Voltans live there .. .

The boundary with Upper Volta is Tondegarian, to the south of
Koundiri.”

Mali claims that, according to oral tradition in the villages and among the
nomads of the region, the frontier in this area is the Tondigaria, a highly
characteristic discontinuous outcrop of white stones. It runs through the
following points, which Mali cites in its submissions as determining the
course of the line : Tondigaria (approximately 18 kilometres to the south-
southeast of Kobou), Fourfaré Tiaiga, Fourfaré Wandé, Gariol and Goun-
touré Kiri (the latter lying south east of the pool of Soum).

126. The Chamber notes that Mali does not base its claim that the
Tondigaria constitutes the frontier on anything connected with the loca-
tion or extension of the village known in 1935 under the name of Koubo,
whether that village now corresponds to the village of Kobou or to the
hamlet of Kobo. Its claim is based solely on an oral tradition unrelated to
the written title constituted by Order 2728 AP. The Chamber cannot
interpret the text of the Order, which defines the boundary as “leaving to
the cercle of Mopti the village of . . . Koubo”, as referring to a geographical
or topographical feature, however characteristic, which is not mentioned in
the text of the Order, and for which no evidence has been offered that it
defines the southward boundary of the “land depending” on the village of
Koubo. The information available to the Chamber is not sufficient to
establish with certainty whether it is the village of Kobou or the hamlet of
Kobo which corresponds to the village of Koubo referred to in Order 2728
AP ; but given that the hamlet is only 4 kilometres from the village, the
Chamber considers it reasonable to treat them as a whole, and to draw the
line in such a manner as to leave both of them to Mali. Here again, the
Chamber reserves for the moment the question of the exact position of this
line.

71
FRONTIER DISPUTE (JUDGMENT) 622

127. The line described in Order 2728 AP, after leaving to the cercle of
Mopti the five villages just discussed, continues “markedly north-east”,
“passing to the south of the pool of Toussougou and culminating in a point
located to the east of the pool of Kétiouaire”. There is a problem as to the
whereabouts of these pools : none of the maps contemporary with the
Order which the Parties have been able to present to the Chamber shows
any pools bearing these names. As far as the pool of Toussougou is
concerned this is not surprising, since the Geographical Service of French
West Africa had already informed the Director of Political and Admini-
strative Affairs in the aforementioned note dated 11 July 1935 (paragraph
102), that this pool was one of the points given in the text of the projected
description of the boundaries of the cercle of Mopti which did not appear
on the official maps of his service. Only around 1960 did certain IGN maps
show a village of Toussougou, as well as a hydrological feature (a pool or an
“area liable to flooding”) to the south-west of this village called Féto
Maraboulé. These maps are the 1:200,000 map of West Africa, sheet
ND-30-X VIT ; 1:500,000 map of West Africa, sheet ND-30-N.E. This
feature, according to Mali, is to be identified with the pool of Toussougou.
Burkina Faso claims there are two separate pools, Toussougou and Mara-
boulé. Burkina Faso has filed a map, compiled in 1973 for the purpose of
an inventory of hydraulic resources in Upper Volta, which records the
existence of two pools. Mali explains that it is a single pool, the extent of
which varies with the season : it shrinks in the dry season and swells in the
rainy season.

128. The Chamber notes that there is at least one pool in the region of
the village of Toussougou, according to both Parties, but the only evidence
they have offered on the matter consists of maps. But the maps are far from
clear or definitive in this regard. On the IGN map, two symbols to the
south of the village indicate the existence of two water-points ; and the
name “Féto Maraboulé” indicates an “area liable to flooding” which is
surrounded and extended by “water logged areas”. A “geological recon-
naissance map of Upper Volta” filed by Burkina Faso shows two features
marked in blue which seem to be pools, but do not correspond in shape or
position to those on the IGN map. The cartographic base of the map of
water resources, also filed by Burkina Faso, is in fact the IGN map, on
which symbols have been added to denote water resources. Obviously the
Chamber is here confronted with a major difficulty, since it has only
contradictory cartographic documents available to it. However, it consi-
ders that the 1973 map, compiled for the very purpose of providing an
inventory of water resources, is a particularly valuable piece of evidence.
On this map there are two distinct symbols, each representing a non-
permanent pool ; the pool of Féto Maraboul€ is stated as being dry for nine
months of the year, no details being given for the pool of Toussougou. The
Chamber believes it can be inferred from this that even during the rainy
season the two pools remain separate, forming two independent water
points from the viewpoint of a register of water resources. Hence there is no

72
FRONTIER DISPUTE (JUDGMENT) 623

obvious or necessary identity between the pool of Féto Maraboulé and the
pool of Toussougou referred to in Order 2728 AP.

129. What must also be taken into consideration is the impact of such an
identification on the course of the line. According to the map of hydraulic
resources, the pool of Toussougou is located at a latitude of approximately
14° 45’; the maximum southward extension of the pool of Féto Mara-
boulé lies at a latitude of approximately 14° 41’. The geographical co-
ordinates of the point indicated by letter 191 CM2 are 1° 24’ 15” W and
14° 43’ 45” N ; it therefore lies west of the two pools, on a parallel running
between the southern point of the pool of Toussougou and the southern
point of the pool of Féto Maraboulé. A straight line starting from the
region of the villages of Kounia and Oukoulou and heading to the south of
the pool of Toussougou would pass, not through this point, but about 6
kilometres to the south of it ; a line with the same starting-point heading to
the south of Féto Maraboulé would pass about 8.5 kilometres to the south
of the point in question. As the Chamber has pointed out, there can be no
certainty that the western extremity of the boundary between French
Sudan and Upper Volta, as contemplated in letter 191 CM2, lay at exactly
the point P, defined by the co-ordinates mentioned in that letter. Indeed
this appears not to be the case, since neither of the two lines in question
here passes through this point. Nevertheless, in interpreting the reference
to the pool of Toussougou in Order 2728 AP, the Chamber believes that of
the two possible interpretations it must opt for the one which would reduce
to a minimum the margin of error involved in defining the tripoint given in
letter 191 CM2, short of compelling grounds for choosing the contrary
interpretation. It is also important to bear in mind that the village of
Kobou, which was “left” to the cercle of Mopti by Order 2728 AP, is
situated on approximately the same latitude as point P. If the line con-
templated in the Order had run as far south of this village as the line
heading to the south of Féto Maraboulé, it is doubtful whether it would
have been thought necessary to mention this village.

130. Before investigating the position of the pool of Kétiouaire, also
mentioned in Order 2728 AP, the Chamber considers it necessary to
summarize the situation regarding the first segment of the line. Beginning
from the point with the geographical co-ordinates 1° 59’01” W and
14° 24’ 40” N, defined in paragraph 112 above, the line heads northward,
and for a distance of approximately 3.5 kilometres it follows the line shown
in a broken series of small crosses on the IGN map of 1958-1960, as far as a
point with the geographical co-ordinates 1° 58’ 49” W and 14° 28’ 30” N.
At this point it turns eastwards, intersecting the track between Dionouga
and Diguel about 7.5 kilometres to the south of Dionouga, and continues
towards the village of Kounia. The line then has to “leave” to Mali the
villages of Kounia, Oukoulourou and Koubo, before continuing in a
straight line towards the pool of Toussougou. A boundary “leaving” cer-
tain villages to any particular administrative district may follow the exact

73
FRONTIER DISPUTE (JUDGMENT) 624

boundaries of these villages, whatever shape they take, and will result in a
somewhat undulating line. Provided it observes the administrative appur-
tenance of the villages, a boundary may also follow a straight line or consist
of a series of straight lines all running in the same general direction, with
some minor deviations. The colonial maps of the period, for example, the
1926 Atlas des cercles, show clearly that the latter was the form most
frequently taken by the cercle boundaries. It is also of relevance that the
description given by the administrator of the cercle of Mopti of the sub-
division boundary corresponding to the boundary contemplated in Order
2728 AP refers to a single line starting from the village of Yoro and
subsequently “heading northeastward as far as the pool of Toussougou”.
The Chamber concludes that in adding the detail that the line was to
“leave” to the cercle of Mopti the village of Yoro and the “four villages”,
the Geographical Service of French West Africa did not intend the line to
take a more complex form as a result. In addition, there is no means of
determining the precise extent of the villages of Agoulourou and Oukoulou
in 1935. The Chamber therefore considers that a line which skirts the
present-day villages of Kounia and Oukoulourou at a distance of 2 kilo-
metres to the south corresponds to the boundary described in Order 2728
AP, as far as the course of this boundary can be determined in 1986.

131. According to Order 2728 AP, the line must next pass “to the south
of the pool of Toussougou”. For the reasons already explained, in the
Chamber’s view this pool is not the pool of Féto Maraboulé, but the
smaller pool lying close to the village of Toussougou. The expression “to
the south of the pool” does not have the same meaning as other expressions
such as “passing through the southern point of the pool” ; the gap between
the line and the pool would be a consequence of the draftsman’s intention,
in Order 2728 AP, that the line should continue as far as a point “located to
the east of the pool of Kétiouaire”. Before defining the course of the line in
relation to the pool of Toussougou, the Chamber must attempt to locate
the pool of Kétiouaire.

132. The boundary of the cercle of Mopti “to the east”, the boundary
which according to Order 2728 AP divided it from the cercle of Dori in
1935, terminates at “a point located to the east of the pool of Kétiouaire”.
It should again be recalled that when drafting this Order, the Governor-
General had received the reply of the Lieutenant-Governor of French
Sudan dated 3 June 1935 to his letter of 19 February 1935. In his reply the
Lieutenant-Governor had stated that the administrator of the cercle of
Mopti was proposing : “that the pool of Kébanaire, situated almost on the
boundary of the cercles of Mopti, Gourma-Rharous and Dori. . . should be
included in the geographical description of the boundary. . .” At first, both
Parties concluded from this that the pool of Kébanaire and the pool of
Kétiouaire were one and the same, the name having been transcribed with
two different spellings. During the oral proceedings, however, counsel for
Burkina Faso expressed some doubt on this point. The Chamber notes that
the modification proposed to the Lieutenant-Governor of French Sudan

74
FRONTIER DISPUTE (JUDGMENT) 625

by the administrator of the cercle of Mopti (see paragraph 101 above) also
reveals a certain contradiction, at least if it is interpreted strictly according
to its terms. If, as the cercle administrator proposed, the words “and the
pool of Kébanaire” are added between the reference to mount Tabakarach
and the words “and then bends south-west” contained in the text of the
Governor-General’s letter, it appears that the pool in question would have
had to lie close to mount Tabakarach and in the vicinity of the bend
between the east/west sector and the north-east/south-west sector of the
line. But according to the cercle administrator himself, the pool was “situ-
ated almost on the boundary of the cercles of Mopti, Gourma-Rharous
and Dori” ; but the meeting-point of these cercle boundaries, according to
all the available maps, lay on the north-east/south-west sector of the line,
well to the south of mount Tabakarach.

133. The Chamber observes first, that none of the maps available to it
show any pool bearing either of these names, and secondly, that the Upper
Volta/Mali Mixed Technical Commission, during its working sessions
between 5 and 17 April 1972, obtained little more than negative informa-
tion. The local people, when questioned, were unaware of the existence of a
pool of Kétiouaire, and the Malian inhabitants of Soum gave a location for
it which Mali has since rejected. The Chamber also notes that the technical
committee of cartographers appointed by the Legal Sub-Commission of
the Organization of African Unity Mediation Commission was unable to
throw any further light on the situation, though it did observe to the Legal
Sub-Commission that, in any event, the pool of Kébanaire could not have
been situated west of point P, “since it must lie between Tabakarach,
already identified to the east, and this geographical point”.

134. It is important not to lose sight of the fact that the line described in
Order 2728 AP of 1935 as the boundary “to the east” of the cercle of Mopti,
before reaching its end-point which was simultaneously the tripoint
between the cercles of Mopti, Gourma-Rharous and Dori, had to pass
through the tripoint between the cercles of Mopti, Ouahigouya and Dori,
although there is no mention of this in Order 2728 AP (see sketch-map
No. 2 above). Since the Chamber has chosen to proceed from west to east
when indicating the line of the frontier, it would be logical for it to define
this latter point before determining the position of the former, which is
further to the east. But the Chamber has already explained (paragraph 110
above) why it cannot regard it as settled that the more westerly of these two
points was in fact point P, the one defined by geographical co-ordinates
contained in the letter 191 CM2 of 1935. Reserving this question, the
Chamber will first pursue the question of the position of the pool of
Kétiouaire.

135. Burkina Faso is of the opinion that, first, the pool of Kétiouaire/
Kébanaire, “of which contradictory descriptions were given at a time when
the region was poorly known, cannot be precisely located” and, secondly,
that its localization is not necessary in order to draw the frontier line. It is
true that the proposal made in 1935 by the administrator of the cercle of

75
FRONTIER DISPUTE (JUDGMENT) 626

Mopti, and transmitted by the Lieutenant-Governor of French Sudan to
the Governor-General of French West Africa, for the incorporation in the
description of the boundary between French Sudan and Niger of a refer-
ence to the pool of Kébanaire, was not apparently conceived as an essential
factor in the definition of that boundary ; the administrator of the cercle of
Mopti seems rather to have intended it as a useful detail to make the
description more precise and to facilitate its identification on the ground.
The Chamber accordingly considers that it is not necessary to establish the
position of the pool of Kébanaire for the purpose of interpreting the letter
191 CM2 of 1935. But this cannot be said of the interpretation of Order
2728 AP, since in that text the pool of Kétiouaire is an important element
in the definition of the boundary. Burkina Faso has not had to deal with
this point in its arguments, since in its view Order 2728 AP, having a
modifying character, was rescinded in 1947 and cannot therefore be taken
into account in defining the frontier line. Nevertheless, Burkina Faso has
supplied no proof that not only the reference to the “four villages” but also
the reference to the pool of Kétiouaire, was inconsistent with the situation
prior to 1935. However that may be, the Chamber cannot evade its duty, to
interpret Order 2728 AP and for that purpose to determine, if possible, the
position of the pool of Kétiouaire.

136. Mali has attempted to situate the pool of Kébanaire/Kétiouaire
with the help of a particular set of clues. The first of these is that, according
to Order 2728 AP, the pool constitutes the culmination of a “line running
markedly north-east, passing to the south of the pool of Toussougou”. The
second and third clues are that the letter from the Lieutenant-Governor of
Sudan enables the pool to be situated, first, to the south-west of mount
Tabakarach, and secondly, almost on the boundary of the three cercles
there mentioned. The fourth is that the boundary described as the “north-
ern” boundary of the cercle of Mopti in Order 2728 AP begins from the
point “located to the east of the pool of Kétiouaire”, so that if the indi-
cations in the sentence defining this boundary were reversed, it would be
possible to use the landmarks contained in it in order to locate the pool of
Kétiouaire. The fifth of Mali’s clues is that a pool or a fossil pool cannot be
looked for on a plateau or a dune. Finally, the sixth clue is Mali’s argument
that the pool cannot be a pool which was known at the time by another
name, otherwise that name would have been used ; this means, according
to Mali, that Kébanaire/Kétiouaire cannot be identified with the pool of
Tin Taboré or the pool of Aféréré. Mali has submitted to the Chamber a
sketch-map to show the region within which it suggests that the pool must
necessarily lie if its location is to comply with all these clues. Among Mali’s
conclusions is that

“the most plausible position for the pool of Kétiouaire is that of the

76
FRONTIER DISPUTE (JUDGMENT) 627

fossil pool with the geographical co-ordinates longitude 0° 46’ 09”
west, latitude 14° 56’ 41” north. This pool, part of which is perma-
nent, is the one named Tin Arkachen in 1977 by H. Barra of Orstom. It
is the site of Forage Christine.”

137. In the Chamber’s opinion, the proper approach is not to attempt to
determine at the outset whether or not the pools of Kébanaire and
Kétiouaire are one and the same. It should first interpret Order 2728 AP,
and then consider whether the conclusions it has reached warrant the
identification of Kébanaire with Kétiouaire. If that were not established,
the Chamber should take account only of the description of the boundary
contained in letter 191 CM2 by the Governor-General of French West
Africa, disregarding the modification proposed by the administrator of the
cercle of Mopti which, as has been seen, was aimed only at making it more
precise, and moreover contained an inherent contradiction.

138. Hence the question which arises is whether there is, or rather was in
1935, a pool lying both in a “markedly north-east” direction in relation to a
point located “to the south of the pool of Toussougouw”, and in the vicinity
of the tripoint of the cercles of Mopti, Gourma-Rharous and Dori, and to
the west of the latter. In the text of Order 2728 AP, the meeting-point of the
northern and eastern boundaries of the cercle of Mopti was situated not
merely close to the pool of Kétiouaire, but “to the east” of it. If one were to
assume Kébanaire and Kétiouaire to be identical, it must be concluded
that on issuing the Order the Governor-General had information addi-
tional to that provided by the commandant de cercle of Mopti, both in
respect of the pool of Kébanaire, in his letter-telegram of 19 March 1935
(paragraph 101 above), and in his description of the boundaries of the
subdivisions of his cercle dated 25 May 1935 (paragraph 100 above). How-
ever that may be, it is obvious that the pool of Soum, situated some
24 kilometres to the east of the pool of Toussougou, requires particular
examination. However, it is clear from the file that this pool, which was
mentioned for the first time under this name in 1939, was thought to lie
close to the meeting-point, not of the three cercles mentioned above of
Mopti, Gourma-Rharous and Dori, but of the cercles of Mopti, Ouahi-
gouya and Dori. A communication addressed by the commandant de
cercle of Dori to the Governor of Niger on 18 December 1939 mentioned
“the pool of Sum” as being “situated on the boundary of the subdivision of
Douentza (cercle of Mopti) and of the cercle of Quahigouya, to which it
belongs”. On 7 July 1943, the cercle administrator of Dori asked the
commandant de cercle of Mopti for information concerning the position of
the pool of “Souhoum”, and “the position in relation to the latter, or in
relation to the village of Kouna, of the meeting point between the cercles of
Mopti, Ouahigouya and Dori”. In his reply, the commandant de cercle of
Mopti stated that, according to the information he had obtained during a
visit to the pool, “it was certainly on the territory of the canton of Ari-

77
FRONTIER DISPUTE (JUDGMENT) 628

binda”. There are no means of knowing whether, at the time of that visit,
the canton of Aribinda belonged to the cercle of Dori (before 1933) or to
that of Ouahigouya (after 1932).

139, According to one of the maps produced by Burkina Faso (sketch-
map of French Africa on the scale 1:1,000,000, ND-30 sheet, Ouagadou-
gou, 1946 edition (maps filed, No. 11 (C)), the distance between the two
tripoints was approximately 38 kilometres. The distance between point P
(assuming for the moment that the geographical co-ordinates of this point
give a correct definition of the tripoint Mopti/Ouahigouya/ Dori) and the
pool of Soum as shown on the IGN 1:200,000 scale map of 1960, is
approximately 36 kilometres. Two conclusions can be drawn from this. In
the first place, the tripoint Mopti/Gourma-Rharous/Dori was not far
distant from the pool of Soum, and it seems to have been located to the east
of that pool. In the second place, it seems doubtful whether the tripoint
Mopti/Ouahigouya/ Dori can have lain as far west as implied by letter 191
CM2. It may also be thought that that letter placed the point too far to the
north. It was of course based on the maps of the period, according to which
the “northern” boundary of the cercle of Mopti (the course of which cannot
however be very accurately discerned from these maps) was to intersect the
northern boundary of the cercle of Dori in the vicinity of the point of
co-ordinates 1° 01’ 47” W and 14° 57’ N, or 19.5 kilometres to the north of
Soum. In an event, the pool of Soum lies in the right direction as regards the
course of the line described in Order 2728 AP, in so far as concerns the
segment skirting the village of Oukoulourou at a distance of 2 kilometres
and then passing “to the south of the pool of Toussougou”. These con-
clusions are in fact those which lead the Chamber to reject Mali’s argument
that the pool of Kébanaire/Kétiouaire is the fossil pool of Tin Arkachen
which, in the Chamber’s opinion, lies too far to the east.

140. According to Order 2728 AP, the end-point of the eastern boun-
dary of the cercle of Mopti and the starting-point of the northern boundary
of the cercle was located “to the east of the pool of Kétiouaire”. According
to this text, the pool accordingly lay within the acute angle formed by the
meeting of the two boundaries, which means that it belonged to the cercle
of Mopti. The pool of Kébanaire however, according to the administrator
of the cercle of Mopti, was situated “almost on the boundary of the cercles
of Mopti, Gourma-Rharous, and Dori” — that is, near the meeting-point of
the eastern (Mopti/Dori) and northern (Mopti/Gourma-Rharous) boun-
daries of the cercle of Mopti. The proposal made by the administrator of
the cercle of Mopti read as follows :

“The pool of Kébanaire, situated almost on the boundary of the
cercles of Mopti, Gourma-Rharous, and Dori might be mentioned on
page 2 (line 7), as follows : ‘the summits of mounts Tin Eoult and

EL

Tabakarach and the pool of Kébanaire, etc. .. ?.
The expression “almost on the boundary” used by the administrator of

78
FRONTIER DISPUTE (JUDGMENT) 629

Mopti might suggest that the pool was within the cercle of Mopti, but
“almost” on the boundary of that cercle. But what the administrator of the
cercle of Mopti was proposing was not a clarification of the description of
the boundary of the cercle which was under his own authority. As already
pointed out (paragraph 132 above), his proposed modification of the
drafting is only intelligible if the pool of Kébanaire lay much further to the
north-east. What in fact he was proposing was that the boundary between
two other cercles, Gourma-Rharous and Dori, should be described as
passing the pool of Kébanaire. Consequently, this pool might have been in
the cercle of Gourma-Rharous or that of Dori ; it could not have belonged
to the cercle of Mopti without being located close to the end-point of the
boundary described in letter 19] CM2. As for the pool of Soum, according
to the above-quoted administrative documents it belonged either to the
cercle of Dori or to that of Ouahigouya.

141. Having regard to all the available information on the subject of the
pool of Kétiouaire and the pool of Kébanaire, the Chamber’s conclusion is
as follows. The pool which appears on the maps subsequent to 1950 under
the name of “pool of Soum” and which has been mentioned in adminis-
trative documents since 1939 seems to be the only one which might be
identifiable as the one referred to in Order 2728 AP under the name of
“Kétiouaire”. This Order refers to a pool lying west of the tripoint where
the cercles of Mopti, Gourma-Rharous and Dori met. The position of this
point is itself far from certain, but according to all the information now
available, only the pool of Soum would have lain close to the probable
position of this point and to the west of it. On the other hand, the pool of
Soum cannot simultaneously be the one referred to in letter 191 CM2
under the name of “Kébanaire”. The Chamber must therefore observe that
if the pool of Kébanaire or that of Kétiouaire had, between 1935 and 1939,
acquired the new name of “pool of Soum”’, it is likely that some reference to
this would have appeared in an administrative document, especially in
view of the fact that the pool of Kétiouaire, at least, was a sufficiently well
known topographic feature in 1935 to be used in defining the end-point of
a cercle boundary. Hence there are two alternatives : either the pool of
Soum is the pool called in 1935 Kétiouaire, and the position of the pool of
Kébanaire remains unknown, or there is insufficient information available
to the Chamber for it to identify or to locate either of these two pools. On
due reflection, the Chamber does not consider that it should base its
decision on the identification of the pool of Kétiouaire with the pool of
Soum.

142. It is nonetheless necessary for it to examine the relationship
between the pool of Soum and the administrative boundary of the 1930s
which has to be defined, in the light of the documents produced by the
Parties, including those which date from a more recent period, even those
subsequent to the independence of both States. In applying international
law, in this instance the principle of uti possidetis, to the facts of the case as
they emerge from the evidence produced on either side, the Chamber finds

79
FRONTIER DISPUTE (JUDGMENT) 630

that the available information is not always sufficient to establish which of
two possible lines coincides with the one which existed in 1932. The
Chamber is therefore convinced that the pool of Soum is a frontier pool ;
but it finds no indication dating from the colonial period from which it can
be said that the line runs to the north of the pool, to the south of it or divides
it. Furthermore, as explained above (paragraph 94), the question is not
such that, in the absence of other grounds for a decision, the principle of
the onus of proof can be brought into play.

143. Before examining more closely the situation in the region of the
pool of Soum, the Chamber considers it necessary to define that segment of
the line which lies between the village of Oukoulourou and the pool, in
relation to the village of Kobou and the pool of Toussougou. As already
seen, if the line is to comply with the wording of Order 2728 AP it must run
“to the south of the pool of Toussougow”, and the gap between the line and
the pool will be a consequence of taking other landmarks into account, viz.,
the “four villages” to the west and the pool of Kétiouaire to the east. It has
proved impossible to identify the pool of Kétiouaire, but the line must run
through the pool of Soum. In view of what has been said above concerning
the shape of cercle boundaries in colonial administrative practice, and in
order to avoid too sharp a bend in the region of Toussougou, the Chamber
considers that the line must connect the point located 2 kilometres to the
south of Oukoulourou, mentioned in paragraph 130 above, with a point
located 2.6 kilometres to the south of the pool of Toussougou, the geo-
graphical co-ordinates of this latter point being 1° 19’05” W and
14° 43’ 45” N. From there, the line continues towards the pool of Soum.
The bearing of the line Oukoulourou-Toussougou is approximately 57°,
the bearing of the line Toussougou-Soum approximately 76°, and the
bearing of the hypothetical line connecting Oukoulourou and the pool of
Soum approximately 63°. Hence the line which the Chamber has just
indicated does, in its view, meet the requirements of Order 2728 AP, which
refers to a line extending in a “markedly north-east” direction.

144. The line so defined does not pass through the point with the
geographical co-ordinates 1° 24’ 15” W and 14° 43’ 45” N, mentioned in
letter 191 CM2 from the Governor-General of 19 February 1935. These
co-ordinates, which give an impression of precision, are taken from the
maps of the period, especially the Blondel la Rougery map and the At/as
des cercles ; that precision is nowhere warranted by the cartographical
resources used or the reliability of the surveys taken as a basis. In fact, as
the Chamber has already observed (paragraph 109 above), from an exam-
ination of the topographical sources permitting a definition of the various
cercle boundaries which together determine the western tripoint of Mopti/
Ouahigouya/Dori, the Chamber concludes that this tripoint must have
lain south-east of the point indicated by the geographical co-ordinates
quoted. If the project of the Governor-General of French West Africa had
become a regulation, it is obvious that the correctness of these co-ordinates
would have amounted to an irrebuttable presumption ; but this is not the

80
FRONTIER DISPUTE (JUDGMENT) 631

case. In itself, the letter 191 CM2 only ranks as evidence of a boundary
having “de facto value” at the time. It now transpires that the maps
available at the time were not accurate enough to warrant defining a point
from these maps by geographical co-ordinates of such precision. Thus the
fact that these co-ordinates have been found to have been defined with an
over-optimistic degree of precision does not contradict the Governor-
General’s intentions or deprive the letter of probative force.

* *

145. The Chamber now comes to the determination of the frontier line
in the region of the pool of Soum. According to a report on rural water
resources dated 7 January 1957, produced by Burkina Faso, the pool of
Soum belongs to the category of “major temporary pools which dry out in
the dry season” and on 31 December of the same year, the report of a tour
of inspection mentions a “large pool of Soum which dries up . . .in March”.
The report notes that “in view of the size of their herds, the Soum herdsmen
are requesting the construction of two field wells”, and this work was
recommended as a “measure of highest priority”, on the ground that
“Soum is the best stockbreeding centre in the Djibo subdivision” of the
cercle of Ouahigouya, in Upper Volta. In a letter transmitting the minutes
of a meeting of 15 January 1965, to be examined in the next paragraph, the
commandant de cercle of Djibo states that “by the pool of Soum is meant
the basin measuring 5 kilometres in length”.

146. Mention should be made, in respect of the period subsequent to
independence, of the record, among the diplomatic and other documen-
tation submitted by both Parties to the Chamber, of an agreement con-
cluded on 15 January 1965 between a Voltan and a Malian delegation, com-
prising commandants de cercle and other administrators on each side, which
met “at Soum, a frontier pool”. According to this record, the purpose
of the meeting was “to pursue the adjustment of the line of the remainder
of the frontier from the middle of the pool of Toussougou to the meeting-
point of the cercles of Rharous and Dori”. The text continues as follows :

“After a broad exchange of views by both delegations, the following
was agreed :

A perpendicular line dividing the pool of Soum in two and running
through the centre, leaving the village of Soum to the territory of
Upper Volta and rejoining the boundary on map ND-30 XVII, July
1961 edition.

The northern part of this area falls to the Republic of Mali : the rest
to the Republic of Upper Volta.”

In his covering letter of 18 January 1965 transmitting the report of the
meeting to the Minister of the Interior, the Djibo commandant explained
this agreement as follows :

81
FRONTIER DISPUTE (JUDGMENT) 632

“The Malian delegation ultimately accepted ... that the greater
part of the Soum area belongs to Upper Volta except for the crucial
point : the water reservoir measuring approximately 500 metres in
diameter. As neither State is justified in claiming the whole of this
water reservoir, it was divided according to the data in the Goutal
report [that is, an inspection report of 26 February 1951, no copy of
which is included in the file of the case].”

A sketch-map was annexed to the record of the agreement, and the com-
mandant explained that the portion of the pool shown on the sketch as
being attributed to Mali “formed a pocket of approximately 250 metres,
solely to enable cattle from Mali to have access to the water supply”.

147. In its Memorial Mali emphasized that the only authority with
jurisdiction at the time to make a definitive settlement of frontier problems
was the Standing Joint Commission, on which sat the Ministers of the
Interior of both countries. From this it argues that all the agreements
concluded at the level of commandants de cercle which were not confirmed
subsequently by that Commission must be treated as ineffectual. The
Chamber agrees that such agreements, not approved by the competent
authorities of each Party, do not have the binding force of a convention.
Moreover, the Chamber has no intention of departing from the firmly
established rule that

“The Court cannot take into account declarations, admissions or
proposals which the Parties may have made during direct negotiations
between themselves, when such negotiations have not led to a com-
plete agreement.” (Factory at Chorzéw, Merits, P.C.I.J., Series A,
No. 17, p.51.)

The Chamber however considers that it is entitled to take note of certain
facts which emerge from a document submitted to the Chamber by each
Party as an annex to a written pleading, that is, as one of the “relevant
documents adduced in support of the contentions contained in the plead-
ing” (Art. 50, para. 1, of the Rules of Court). Thus the Chamber observes
that the commandants of the adjacent cercles of Douentza and Djibo each
took a certain view ; above all, they agreed that the pool of Soum was a
“frontier pool”, which had to be divided between the two cercles.

148. It should again be pointed out that the Chamber’s task in this case
is to indicate the line of the frontier inherited by both States from the
colonizers on their accession to independence. For the reasons explained
above, this task amounts to ascertaining and defining the lines which
formed the administrative boundaries of the colony of Upper Volta on
31 December 1932. Admittedly, the Parties could have modified the fron-
tier existing on the critical date by a subsequent agreement. If the com-
petent authorities had endorsed the agreement of 15 January 1965, it
would have been unnecessary for the purpose of the present case to as-
certain whether that agreement was of a declaratory or modifying charac-

82
FRONTIER DISPUTE (JUDGMENT) 633

ter in relation to the 1932 boundaries. But this did not happen, and the
Chamber has received no mandate from the Parties to substitute its own
free choice of an appropriate frontier for theirs. The Chamber must not
lose sight either of the Court’s function, which is to decide in accordance
with international law such disputes as are submitted to it, nor of the fact
that the Chamber was requested by the Parties in their Special Agreement
not to give indications to guide them in determining their common fron-
tier, but to draw a line, and a precise line.

149. As it has explained, the Chamber can resort to that equity infra
legem, which both Parties have recognized as being applicable in this case
(see paragraph 27 above). In this respect the guiding concept is simply that
“Equity as a legal concept is a direct emanation of the idea of justice”
(Continental Shelf (Tunisia/ Libyan Arab Jamahiriya), I. C.J. Reports 1982,
p. 60, para. 71). The Chamber would however stress more generally that to
resort to the concept of equity in order to modify an established frontier
would be quite unjustified. Especially in the African context, the obvious
deficiencies of many frontiers inherited from colonization, from the ethnic,
geographical or administrative standpoint, cannot support an assertion
that the modification of these frontiers is necessary or justifiable on the
ground of considerations of equity. These frontiers, however unsatisfac-
tory they may be, possess the authority of the uti possidetis and are thus
fully in conformity with contemporary international law. Apart from the
case of a decision ex aequo et bono reached with the assent of the Parties, “it
is not a matter of finding simply an equitable solution, but an equitable
solution derived from the applicable law” (Fisheries Jurisdiction, 1 CJ.
Reports 1974, p. 33, para. 78). It is with a view to achieving a solution of this
kind that the Chamber has to take account, not of the agreement of
15 January 1965, but of the circumstances in which that agreement was
concluded.

150. The Chamber thus concludes that it must recognize that Soum is a
frontier pool ; and that, in the absence of any precise indication in the texts
of the position of the frontier line, the line should divide the pool of Soum
in two, in an equitable manner. Although “Equity does not necessarily
imply equality” (North Sea Continental Shelf, I.C.J. Reports 1969, p. 49,
para. 91), where there are no special circumstances the latter is generally
the best expression of the former. The line should therefore begin from the
point lying south of the pool of Toussougou as defined in paragraph 143
above, and continue as a straight line as far as a point situated on the west
bank of the pool of Soum, with the geographical co-ordinates 1° 05’ 34” W
and 14° 47’ 04” N. It should then cross the pool in such a way as to divide
the maximum area of the pool as shown on the 1960 IGN map in equal
proportions between the two States.

* *

151. In view of the impossibility of locating the pool of Kétiouaire, the
Chamber can find no further indications in Order 2728 AP of 1935

83
FRONTIER DISPUTE (JUDGMENT) 634

whereby the frontier can be determined east of the pool of Soum. It is
therefore now necessary to refer to the letter 191 CM2 of 19 February 1935
(paragraph 75 above). As already noted, Burkina Faso claims that the
letter 191 CM2 is the authentic expression, by the authority possessing
jurisdiction at the time, of its conviction as to the course of the boundary
(paragraph 77 above), and the letter is therefore applicable for the purpose
of determining the line of the frontier. For its part, the Chamber has
reached the conclusion that this argument is correct (paragraph 85 above).
It notes however that in its submissions Burkina Faso, when defining the
reference factors to define the line which it proposes, makes a distinction
between the area west of the point with the geographical co-ordinates
0° 40’ 47” W and 15° 00’ 03” N, and the area east of that point. To the
west, the submissions are that

“the line is as shown on the 1:200,000 scale map of the French Institut
géographique national (1960 edition), the villages of Dioulouna,
Oukoulou, Agoulourou and Koubo being located in Burkinabe ter-
ritory”’,

whereas east of that point,

“the line corresponds to the information given in letter 191 CM2 of
15 February 1935 and on the 1:500,000 scale map, 1925 edition, as far
as the northern point of the pool of In Abao”.

A map filed with the Burkinabe Memorial, consisting of a compilation of
five sheets from the IGN 1:200,000 scale map, shows what Burkina Faso
claims to be the “existing frontier” by means of a yellow band following the
broken line of small crosses on that map, diverging only as regards the
eastern part of the line, where the IGN line terminates at Fitili, 12 kilo-
metres north of the Kabia ford, and the yellow band at a point some
2.5 kilometres to the north of the ford.

152. Only during the oral proceedings did Burkina Faso explain its
reasons for selecting the point 0° 40’ 47” W and 15° 00’ 03” N as the point
where, for the definition of the line to the east, the 1:500,000 scale map of
1925 is to be substituted for the 1960 1:200,000 scale map as a base map.
On the one hand, this point is supposedly located approximately at the
latitude of Raf Naman, where the Beli region is customarily held to begin ;
on the other hand, this method of dividing the disputed frontier was taken
from the report of the Legal Sub-Commission of the Organization of
African Unity Mediation Commission. In this report, dated 14 June 1975,
the Sub-Commission states that west of this point,

“the frontier is represented by a continuous line of small crosses
indicating, on the part of the authors of the 1:200,000 map [of the
IGN] the existence of clearly interpreted texts or a representation of
unambiguous actual situations ...”.

84
FRONTIER DISPUTE (JUDGMENT) : 635

However, on referring to the IGN 1:200,000 scale map, it is found that a
minor calculation error has crept into the text of the Legal Sub-Commis-
sion’s report, and that this error recurred throughout the proceedings in the
successive submissions by Burkina Faso : the first co-ordinate should have
been : 0° 50’ 47” W.

153. With regard to the determination of the frontier between point P
and mount Tabakarach, the Counter-Memorial of Burkina Faso empha-
sizes that the letter 191 CM2 indicates only that these two points are the
starting-point and the finishing-point, and what was contemplated in the
letter must have been a straight line between the two. Although the Blondel
la Rougery map and the Atlas des cercles show the boundary as a straight
line, other maps, including the IGN 1:200,000 scale map of 1960, replace it
by a line with sections at different angles. The line on the IGN map consists
of a straight sector running southwest as far as a point situated slightly to
the northeast of the pool of Soum, and from that point a line in a west-
southwest direction as far as point P. Mali drew the Chamber’s attention to
the discrepancies which emerge from a comparison between these two
lines, and to give a visual illustration of these filed a map which combines
the lines shown on the Blondel la Rougery map and the IGN 1960
map.

154. In the Chamber’s view there is no doubt that letter 191 CM2 of
1935 was intended to define in textual form the boundary shown on the
Blondel la Rougery map of 1925, and the Parties agree on this. It seems
probable also that the Atlas des cercles was consulted for this purpose. But
Mali has emphasized that these maps were provisional and inaccurate. Ina
study published in 1927, Commander Edouard de Martonne of the Geo-
graphical Service of French West Africa commented on the series of maps
to which the Blondel la Rougery map belonged :

“these sheets, drawn with the help of the itinerary surveys, reconnais-
sance surveys and topographical work of various kinds kept at the
headquarters of the Governorship General at Dakar, are, as indicated
by the description ‘reconnaissance map’, basically subject to revision.
Nothing could have made plainer than a map compiled like this how
inadequate the existing documentation is, and how necessary it is to
make a new start.”

Of the cercle maps, he states that :

“the frequent territorial changes introduce modifications to the cercle
boundaries which are rarely depicted in the same way by adjacent
districts”

and adds :

“as a result of the successive copying, it is not uncommon to find maps
of neighbouring cercles which cannot be juxtaposed”.

85
FRONTIER DISPUTE (JUDGMENT) 636

The frontier between Upper Volta and French Sudan as shown on the
Blondel la Rougery map follows a line of mountain crests. Mali argues that
the majority of the place-names shown on that map had never been
mentioned before (Tabakarach, Tin Eoult, Ouagou, Tahasouine) and that
the orography described by this map now appears “entirely invented”.
Mali alleges that in this region, the Blondel la Rougery map “invented a
range of mountains which could not be traced either geographically or
toponymically in 1960”. For its part, Burkina Faso observes that the map
in question shows mounts Tin Eoult and Tabakarach, which constitute,
west of the pool of In Abao, the prolongation of the line of dunes and cliffs
which dominates the eastern part of the marigot of the Béli. The Chamber
notes that there is very little continuity as regards the use of place-names in
this region, and that the orography shown on the Blondel la Rougery map
is extremely sketchy ; nevertheless, north of the Beli, there is a fairly
marked relief from which a frontier can be defined in orographic
terms.

155. The Chamber also notes that among the documents supplied by
Mali is a report concerning the “Patrols of In Abao”, compiled on 28 No-
vember 1940 by the head of the Ansongo subdivision (cercle of Gao, French
Sudan), accompanied by a sketch-map, which shows that the Blondel la
Rougery map was still being used as a base for the preparation of sketch-
maps by the administrators. It is indeed clear that the sketch-map in
question had been copied from the Blondel la Rougery map ; in particular,
the line of the colonial boundary /“limite de colonies” ] shown on it matches
the one appearing on the Blondel la Rougery map. This detail is the more
noteworthy because the depiction on the sketch-map of the route followed
by the Ansongo patrol unquestionably proves that the patrol followed the
course of the Béli between In Abao and In Tangoun ; it entered the
territory of the cercie of Dori, which belonged at the time to the colony of
Niger. If the Béli, as Mali claims, was the frontier between the two colonies,
or if there had been any doubt as to the course of this frontier, it is difficult
to understand why the head of the Ansongo subdivision would have taken
care to mark on his sketch-map the boundary shown on the Blondel la
Rougery map, which had been made official by the letter 191 CM2
of 1935.

156. For reasons already explained above, the Chamber has not taken
into account, for the frontier line, point P with the geographical co-
ordinates mentioned in the letter 191 CM2, and has established that the
frontier ran through the pool of Soum. In the Soum-Tabakarach sector,
there is no longer any need to choose between the line shown on the
Blondel la Rougery map and the line on the IGN map ; in the absence of
any other information to the contrary, letter 191 CM2 must necessarily be
interpreted as contemplating a straight line linking mount Tabakarach to
the tripoint at which the boundaries of the cercles of Mopti, Ouahigouya
and Dori converged. That tripoint, identified in letter 191 CM2 in relation
to the geodetic grid shown on the Blondel la Rougery map as correspond-

86
FRONTIER DISPUTE (JUDGMENT) 637

ing to the geographical co-ordinates of point P (1° 24’ 15” W and
14° 43’ 45” N), has in fact been found to lie further to the southeast, in
the vicinity of the pool of Soum. From this the Chamber concludes that
the frontier continues in a straight line, first from the pool of Soum to
the point mentioned in Burkina Faso’s submissions (0° 50’ 47” W and
15° 00’ 03” N), and from that point to mount Tabakarach. Notwithstand-
ing the deficiencies of the Blondel la Rougery map as regards the orogra-
phy of the region, the Chamber sees no reason why mount Tabakarach (or
Tabakarech, see paragraph 76 above) should not be identified with the
elevation which appears on the IGN 1:200,000 map under the name of Tin
Tabakat, with the geographical co-ordinates 0° 44’ W and 15° 05’ N.

*

157. At this stage of its reasoning, the Chamber must refer to the Order
made by the Governor-General of French West Africa on 31 December
1922, for the “reorganization of the region of Timbuktu”, which specified
that the western boundary of the cercle of Gao ran through the “pools of
Oussodia Mersi, [and] Inabao”, and that the delimitation “from that
point” (the pool of In Abao) followed “the northern boundary of Upper
Volta”. Since neither Party has shown that the “northern boundary of
Upper Volta” was modified between 1922 and 1932, it follows that the
boundary to be established by the Chamber must pass the pool of In Abao.
That pool must, therefore, be identified and the frontier line must be
determined in relation to it. For Mali, it is indisputable that this pool is a
frontier point, although the indication given on certain maps that the
frontier runs through the northern point of the pool seems, in its view, to
be very much open to question. It will be recalled that Mali rejects the
letter 191 CM2 which is quite definite in that regard ; the boundary is
described as passing, from east to west, through mounts Trontikato “the
northern peak of mount Ouagou, the northern point of the pool of In
Abao...”.

158. The technical subcommission of the Mixed Technical Commission
found, during research undertaken in 1972, that the name “In Abao” did
not feature on the IGN 1:200,000 map which had been used as a reference
document. It reported that “according to information obtained locally,
this pool [lay] along the Béli watercourse”, a marigot running from west to
east on which is also found, further to the east, the Kabia ford taken by
Mali to mark the end-point of the frontier. The subcommission likewise
concluded — still on the basis of “information obtained locally” — that the
pool of In Abao was located “between the pool of In Kacham to the east,
the pool of In Amanam to the west and the pool of Tin Abao to the north”.
Lastly, it established geographical co-ordinates for the site of the pool “by
determining its direction and distance from a large tree shown as a datum
point on the map” of the IGN on the scale 1:200,000, those co-ordinates
being : 0° 20’ 40” W and 14° 59’ 27” N. This is again a tripoint, marking

87
FRONTIER DISPUTE (JUDGMENT) 638

the conjunction in 1925 of the boundaries of three administrative districts,
1.e., the Sudanese cercles of Gao and Hombori and the Voltan cercle of
Dori. The sketch-map No. 5 below shows the contradiction between the
various maps in regard to the position and area of the pool and the precise
location of the above-mentioned boundaries in relation to the pool.

159. According to a document dating from 1954, originating from the
Hydrological Service of French West Africa, which gives a list of water-
points in northern Dori (Upper Volta), the pool of In Abao, located on the
Béli, had a maximum width of about 200 to 250 metres and a length of
approximately 2 kilometres. There were no draining wells and the pool
dried up in December-January. During a visit to the area by the members
of the Mixed Technical Commission in April 1972, the pool was found to
have dried up. The list of waterpoints does not give the orientation of the
pool, but a 1:200,000 map compiled in 1953 by the Direction fédérale des
mines et de la géologie shows that it forms part of the Béli marigot, which
runs from west to east. On the 1925 Blondel la Rougery map, the pool took
the form of a triangle with its base running from east to west, and the
frontier line shown on that map seems to touch the northern apex of that
triangle. It has been suggested that this data on the 1925 map might be
confirmed by the sketch-map annexed to the report compiled by the head
of the Ansongo subdivision in 1940 on the “Patrols of In Abao” (para-
graph 155 above). However, since the sketch-map was copied from the
1925 map, as already explained, it cannot constitute independent evi-
dence.

160. The co-ordinates of the pool located by the Technical Sub-
Commission in April 1972 were, as already seen: 0° 20’ 40” W and
14° 59’ 27” N. The broken line of small crosses appearing on the IGN 1960
map forms approximately a right angle, touching the watercourse of the
Béli at a point with the approximate co-ordinates 0° 24’ W and 15° 00’ N.
On this map the pool of Tin Kacham, which the Technical Subcommission
found to lie to the east of the pool of In Abao, is shown extending over
more than 2 kilometres, between approximately 0° 17’ and 0° 19’ W. The
1:200,000 map of the Direction fédérale des mines et de la géologie (1953)
shows In Abao at the point with the co-ordinates 0° 28’ W and 15° 02’ N
and Tin Kacham at the point with the co-ordinates 0° 23’ W and
15° 00’ N ; three dotted lines apparently depicting administrative boun-
daries meet just north of In Abao. Lastly, a map entitled “Hydrology of
northern Dori (Upper Volta), Hydrological Service of French West
Africa”, dated 1954 gives the following details : In Abao 0° 25’ W and
15° 02’ N, In Kacham 0° 18’ W and 15° 00’ N, and a “territorial boun-
dary” line intersecting the marigot of the Béli at In Kacham.

161. It is clear that the Chamber does not possess the necessary infor-

88
FRONTIER DISPUTE (JUDGMENT) 639

©) Carte BLONDEL LA ROUGERY [1925
BLONDEL LA ROUGERY Map {1925

@) Carte de la direction fédérale des mines et de la géologie [Nov. 1953
Map of the Federal Department of Mines and Geology |Nov. 1953

(3) Carte du service hydrologique de l'Afrique (occidentale) française |Nov. 1954

Hydrological Service of French West Africa | Nov. 1954

(4) Carte géologique de reconnaissance de la Haute-Volta
Feuilles ND-30-SE et ND-30-NE Ouagadougou
Geological Reconnaissance Map of Upper Volta
Sheets ND-30-SE and ND-30-NE Ouagadougou

G) Carte de l’Afrique de l'Ouest au 1/200 000
Feuilles ND-30-XVHI Dori et ND-30-XXIV In Tillit [1960-1961
Emplacement d’IN ABao figuré comme « Sable humide et ailuvions »

Map of West Africa on a scale of 1:200 000
Sheets ND-30-XVIIL Dori ND-30-XXIV in Tillit [1960-1961
Site of IN ABAO indicated as ‘Wet sand and alluvial deposits’

(6) Carte de l’Afrique de l'Ouest au 1/500 000 [1961
Feuille ND-30-NE Hombori
« KACHAM » apparaît ici au lieu d’IN ABAO et est figuré comme « Sables humides »

Map of French West Africa on a scale of 1:500 000 {1961
Sheet ND-30-NE Hombori
Note ‘KACHAM’ appears at the site of IN ABAO indicated as “Wet sands’
FRONTIER DISPUTE (JUDGMENT) 640

mation to determine the exact geographical co-ordinates of the pool of In
Abao. But in so far as the problem is caused by the possible confusion
between the pool of In Abao and the pool of In Kacham, the Chamber can
and must assist in resolving it. The triangular shape of the pool of In Abao
on the 1925 Blondel la Rougery map seems to derive from the fact that it
lies at the junction of two marigots ; the Béli marigot, running from west to
east, and another running from north to south which, on the 1925 map,
bears the name “(Djodel)”. On the map of the Direction fédérale des mines
et de la géologie, several watercourses or marigots (In Avaroua, In Titou-
mane and In Koliba) converge at the pool which bears the name In Abao
on this map. On the IGN 1:200,000 map of 1960, the broken line of small
crosses touches the Béli where the latter joins the north-south marigots
(In Abalou, In Habakar). Consequently, whatever the current names may
be, it appears to the Chamber that for the purpose of determining the
frontier, the pool of In Abao is the one lying at the junction of the two
marigots.

162. The Chamber does not think that the conclusion can be drawn
from the use of the expression “the northern point of the pool of In Abao”
in the letter 191 CM2 of 1935 that the frontier should leave the whole pool
to Burkina Faso. While the text of the Order of 31 December 1922 makes
clear that the pool of In Abao was located on the northern boundary of
Upper Volta, it made no reference to the “point” of the pool. That Order,
after referring to the pool, continues with the words “from that point”, but
this does not mean that the line only touched the pool at one point. The
boundary of the cercle of Gao passed the pool of In Abao, and there bent
sharply to form a “point” ; consequently, that point was located some-
where on the pool, although there is no indication of its precise location.
The letter 191 CM2 did no more than interpret the 1922 Order in the light
of the Blondel la Rougery map, which shows the pool as being triangular —
which seems to be incorrect, or at least to be no longer the case. In spite of
the letter 191 CM2, there seems to have been some uncertainty with regard
to the tripoint of the cercles of Dori, Hombori and Timbuktu. The Blondel
la Rougery map places this point at the apex of the triangle representing
the pool of In Abao. However, on an administrative and economic map of
the colony of Sudan drawn to a scale of 1:4,000,000 and dating from 1927
the cercle boundaries shown in the region in question do not run as far as
the pool of In Abao ; and in 1939 the commandant de cercle of Dori assumed
that this tripoint lay at Dodbango, about 20 kilometres to the north of the
pool of In Abao. Taking account especially of the shape of the pool as it
appears on the technical maps of 1953-1954, and its connection with the
junction of the marigots, the Chamber is of the opinion that, in the absence
of more precise and reliable information concerning the relationship
between the frontier line and the pool of In Abao, it must conclude that the
boundary runs through the pool in such a way as to divide it between the
two Parties.

163. This uncertainty regarding the shape and position of the pool of In

90
FRONTIER DISPUTE (JUDGMENT) 641

Abao also affects the course of the frontier line. The broken line of small
crosses shown on the IGN map in the region of In Abao touches the Béli at
only one point, and it is not certain that this point corresponds to the
position of the pool indicating the junction of the two marigots. The
Chamber concludes that the frontier must follow the IGN line as far as the
point (point I, with the geographical co-ordinates 0° 26’ 35” W and
15° 05’ 00” N) where it turns south-east to join the Béli ; and that further
east it must rejoin the IGN line at point L (with the geographical co-
ordinates 0° 14’ 44” W and 15° 04’ 46” N) where the line, after leaving the
Béli to head north-eastward, again turns south-east to form an orographic
boundary. It will be for the Parties, with the assistance of the experts
appointed pursuant to Article IV of the Special Agreement, to fix the
position of the pool of In Abao and to define two points (point J and point
K) lying on the same parallel of latitude, such that a straight line drawn
between these two points will divide the expanse of the pool in equal
proportions between the Parties. The frontier line in this region will
therefore consist of three straight lines linking, in turn, points I and J, J and
K, and K and L. The line between points I and L shown on the map
annexed, purely for illustrative purposes, to this Judgment (see para-
graph 175 below) is based on the assumption that the centre of the pool
of In Abao is situated at the point with the geographical co-ordinates
0° 23’ 35” W and 15° 00’ 15” N, and that the dividing line extends for
I kilometre on either side, to the west and east of this point.

* ok

164. For the whole region of the Béli, which forms the eastern sector of
the disputed area, Mali, which has rejected the letter 191 CM2 of 1935,
argues in favour of a frontier running along the marigot. The two Parties
have debated at length the choice which was open to the colonial power, as
between a hydrographic frontier (along the Béli) and an orographic fron-
tier (along the crest line of the elevations to the north of the marigot).
Whatever may have been the general policy of the colonial administration
in such matters, the Chamber considers that the letter 191 CM2 serves to
prove that the orographic boundary was adopted in this instance. What has
now to be defined, in the light of all the available maps and documents, is
the exact course of the line described in the 1935 letter, and of which the
1925 Blondel la Rougery map could give no more than an approximate
indication, in view of its technical deficiencies. The pool of In Abao, the
location of which the Chamber has now indicated in relation to the fron-
tier, is shown both on the boundary given on the Blondel la Rougery map
and on the boundary indicated by a broken series of crosses on the
1960 IGN map. As the Chamber has observed, the topographical repre-
sentation afforded by that map enjoys the approval of both Parties, but
Mali does not accept the validity of the frontier line shown on that map by
a line of crosses. As for the eastern sector of the disputed area, the broken

91
FRONTIER DISPUTE (JUDGMENT) 642

line of small crosses which is drawn on the IGN map seems to be a
topographical adaptation of the boundary shown on the 1925 Blondel la
Rougery map, and repeated in the letter 191 CM2 of 1935, defined with
increased precision in 1958-1959. Mali recognizes that the IGN line “seems
to be fairly similar to that on the 1925 map, with the difference that a
broken line is substituted for an unbroken one”. The Chamber sees no
reason to depart from the broken line of small crosses, which appears to be
a faithful representation of the boundary described by the letter 191 CM2,
except with regard to the easternmost part of the line where the problem
arises of the position of mount N’Gouma.

* Ok

165. With regard to the final segment of the line, the essential question
for the Chamber is therefore the position of the “heights of N’Gouma”
mentioned in the erratum to the 1927 Order “fixing the boundaries of the
colonies of Upper Volta and Niger”. The Chamber has explained above
(paragraph 72) Mali’s criticisms of this text. It concluded that that text
could not be set aside in limine, on the ground that the Order was inva-
lidated by a factual error ; its value as evidence had to be weighed in order
to determine the position of the end-point of the frontier. Mali considers
that the Kabia ford was, in 1927, a frontier point between Niger and Upper
Volta, but that the boundary between French Sudan and Upper Volta also
ran through the Kabia ford, so that Kabia rather than mount N’Gouma
would be the real tripoint between Niger, Burkina Faso and Mali.

166. In 1927, the map chiefly available for reference purposes was the
1925 Blondel la Rougery map which, in all probability, was based on
information given in the map of the 1908-1909 Gironcourt expedition.
These two maps distinctly located the Kabia ford on the Béli and showed
high ground to the north of the Béli bearing the name “Mount Ngouma”.
The expression “hauteurs de Ngouma” which was to be employed in the
erratum to the 1927 Order, appears on a map of 1908, the map of the
military territory of Niger compiled by Lieutenant Petitperrin, which does
not indicate the Kabia ford. On that map, to the west of the “hauteurs de
N’Gouma”, the word “N’Gouma” appears beside what seems to be a pool,
and a “mount Kabir” is shown between the two names. Only on a sketch-
map compiled by administrators in 1954, and on the 1960 IGN map (cf.
paragraph 172 below) does the name “Ngouma” indicate an elevation to
the southeast of the Kabia ford. This latter map, according to Mali,
presents the only accurate picture of the situation.

167. The purpose of the 1927 Order was to fix the boundaries between
the colonies of Upper Volta and Niger. In the region in question in the
present case, the administrative districts concerned were the cercle of Dori,

92
FRONTIER DISPUTE (JUDGMENT) 643

on the Voltan side, and the cercle of Tillabéry in Niger. The starting-point
of the boundary between these two cercles also lay on the boundary
between the Sudanese cercle of Gao to the north and the two cercles already
mentioned. On 27 August 1927, the commandant de cercle of Dori sent the
Governor of Upper Volta an inspection tour report together with a draft
delimitation prepared “in consultation and in agreement with the com-
mandant de cercle of Tillabéry”. The Order fixing the boundaries between
the two colonies was issued in Dakar four days later, on 31 August 1927,
and the two Parties agree that, in view of the means of communication
available at the time, the report and the draft from the commandant de
cercle of Dori cannot possibly have been taken into account when the
Order was issued. This being so, the similarities between the text proposed
by the commandant de cercle and the one adopted by the Governor-General
suggest that both texts were derived from a single original preliminary
draft which has not been brought to light.

168. The projected delimitation between cercles proposed in the letter of
27 August 1927, begins as follows :

“The cercles of Dori and Tillabéry will henceforward be bounded as
follows :

To the north by the existing boundary with Sudan (cercle of Gao) as
far as the elevation /à la hauteur] of the mountain of N’Gouma, and
then to the west by a line starting at the Kabia ford and heading
southwards towards the Yatakala-Falagountou road .. .”

The Order issued on 31 August 1927 by the Governor-General of French
West Africa begins with the following words :

“The boundaries of the colonies of Niger and Upper Volta are
henceforth determined as follows :

1. Boundaries between the cercle of Tillabéry and Upper Volta ;

This boundary is determined to the north by the existing boundary
with Sudan (cercle of Gao) as far as the height of N’Gourma, and
to the west by a line passing through the Kabia ford, mount Darous-
koy ...”

On 5 October 1927 an erratum to the Order was adopted. Mali considers
that this was prompted by the arrival in Dakar of the letter from the
commandant de cercle of Dori, but, since the text of the erratum departs
further from that of the letter of 27 August 1927 than does that of the Order
itself, this seems improbable. The erratum reads as follows :

“The boundaries of the colonies of Niger and Upper Volta are
determined as follows :

A line starting at the heights of N’Gourma, passing through the
Kabia ford (astronomic point), mount Arounskaye . . .”

93
FRONTIER DISPUTE (JUDGMENT) 644

169. As the maps show, the colony of French Sudan extended further to
the east than Upper Volta, the neighbouring colony to the south, so that the
boundary between Sudan and Niger in that region followed an east-west
course before reaching the tripoint between Niger, Sudan and Upper
Volta. From that point, the boundary between Upper Volta and Niger ran
in a southerly direction. As has been seen, on the maps of the period mount
N’Gouma was shown to the north of the Kabia ford. The only two factors,
in the three definitions quoted above, which might give cause to believe
that the tripoint was situated at the Kabia ford are, first, the expression “a
line starting at the Kabia ford” which appears in the letter of 27 August
1927, and secondly, the text of this letter read in isolation, which implies
that the ford was located “à la hauteur de” mount N’Gouma [i.e., “at the
elevation of” or “at the geographical level of”). However, this letter has no
intrinsic legal value ; it can serve only to elucidate the meaning of the Order
and its erratum. As for the Order, it uses the expression “a line passing
through the Kabia ford” which infers that the line originated further to the
north, at “la hauteur de N’Gourma”. Finally, the erratum clearly indicates
that the line began at “the heights of N’Gourma” and passed through the
Kabia ford.

170. When the technical committee of cartographers appointed by the
Legal Sub-Commission of the Organization of African Unity Mediation
Commission examined the problem in April 1975, it found the following
argument particularly important : if, as Mali suggests, one starts from the
hypothesis that mount N’Gouma was to the east of the Kabia ford, any
boundary which started from mount N’Gouma, passed through the ford,
and then ran in the direction of mount Darouskoy (Arounskaye) would
turn sharply — through something like 90 degrees — at the ford, since
mount Darouskoy lies south of the ford. The text of the Order of 31 Au-
gust 1927 states that the boundary “then turns to the south-east” in the
neighbourhood of Tong-Tong, a turn which is much less sharp (approxi-
mately 155 degrees) than the supposed turn at the Kabia ford (see sketch-
map No. 6 below). It is therefore difficult to see how the draftsman of the
Order could have failed to mention that the Kabia ford was the position of
such a marked turn, if that had really been the case. It may be added that, if
N’Gouma lay to the east of Kabia, the line described in the letter 191 CM2
would have passed through Kabia, between mount N’Gouma and mount
Trontikato. It is hardly surprising that the letter did not mention the ford,
given that its text was based on the Blondel la Rougery map. But it will be
recalled that the draft description of the boundary between the colonies of
Niger and French Sudan set out in letter 191 CM2 of 1935 had been
submitted to the commandants of the cercles concerned, including the
commandant of the cercle of Gao, the southern boundary of which was to
run through mount N’Gouma or the Kabia ford. This commandant de
cercle replied in a letter-telegram of 14 April 1935, commenting on a
disparity between a text and “the 1:500,000 map compiled by the Army
Geographical Service of French West Africa” in a region not relevant to
the present case. The commandant did not remark upon the reference to

94
+ ++

TIN KACHAN
LE

FRONTIER DISPUTE (JUDGMENT)

 

645

 

TINAKOF ‘ee —
TIN >.
- TANGOUN

 

14°30"

 

 

CERCLE DE

DORI

port®

 

O° (Greenwich)

©
2
XP TONG TONG

SKETCH-MapP No. 6

 

0°30"E

NIGER

 

10 20

95

30 km
FRONTIER DISPUTE (JUDGMENT) 646

mount N’Gouma in letter 191 CM2 ; and nowhere did he suggest the
inclusion of a reference to the Kabia ford, despite this being a significant
topographical feature.

171. Mali has submitted to the Chamber a map on the scale 1:1,000,000
entitled “Afrique occidentale francaise, nouvelle frontiére de la Haute-Volta
et du Niger (Suivant erratum du 5 octobre 1927 à l'arrêté en date du 31 août
1927)” (“French West Africa, new frontier between Upper Volta and Niger
(according to the erratum of 5 October 1927 to the Order dated 31 August
1927)”]. This map, already mentioned above, distinctly shows a frontier
line between the two colonies running in a general west-east direction and
passing to the north of the Kabia ford. The name “Hauteur de Ngouma”
[“Height of Ngouma”] is marked on this line, also to the north of the
ford. The map shows another frontier line, running from south to north,
which passes through the ford to join the first line to the north of it, at the
point marked with the name “Hauteur de Ngouma”. This map is thus
absolutely positive and, if it were found to constitute an authoritative
representation of the intention of the author of the erratum, there could be
no doubt what conclusion should be drawn as to the interpretation of this
text. However, Mali points out that this map contains no information
as to which official body compiled it or which administrative authority
approved the line shown on it, and moreover draws attention to the fact
that in 1975 the Bureau des frontières of the French Institut géographique
national stated : “To the best of our knowledge there is no specific map
which interpreted the General Order of 31 August 1927 and its erratum of
5 October 1927.” The Chamber, while not ascribing to this map submitted
by Mali the authoritative status of a document explaining the Order and
erratum, i.e., one issued with the colonial administration’s stamp of
approval, holds nevertheless that it cannot be overlooked as a piece of
evidence ; for even if it cannot be shown to have been drawn up by that
administration, it remains certain that the map’s compiler, having perused
the governing texts, and possibly the accessible maps, had acquired a very
clear understanding of the intention behind the texts, which enabled him
afterwards to lend that intention cartographic expression. That does not
mean that the map necessarily conveys the correct interpretation of the
erratum, but it does at least tend to confirm that the difficulties of inter-
pretation which Mali perceives in the text of the Order did not exist at the
time, having arisen from the perusal of certain maps published subse-
quently.

172. Thus far the sources considered all combine to bear out the
impression given by the maps, that mount N’Gouma or the heights of
N’Gouma lie north of the Kabia ford. However, a sketch-map of the cercle
of Tillabéry, dating from 1954, shows the boundary of the territory of
Niger as a line of crosses running east-west, intersecting the Béli at the
Kabia ford and then turning south. What is more, on this sketch-map, the
name “Mts. N’Gouma” is assigned to some elevations found to the east

96
FRONTIER DISPUTE (JUDGMENT) 647

and slightly south of the ford. Burkina Faso argues that the compiler of the
sketch-map must have reversed the positions of mount N’Gouma and
mounts Gorotondi. As for the 1:200,000 IGN map published in 1960, it
attaches the name “Ngouma” to an elevation situated southeast of the
Kabia ford — and, as the Chamber has already had occasion to note, the
Parties are in broad agreement on the reliability of the IGN’s work (para-
graph 61 above). Mali has particularly sought to expose the shortcomings
of the Blondel la Rougery map in altimetry, and has also pointed up
the contrast in that respect between it and the 1960 IGN map. But from
observations made on the ground in 1975 by the technical committee of
cartographers, it is apparent that there are in fact features to the north of
the Kabia ford which could qualify for the appellation “heights” of
N’Gouma. From the altimetric information appearing on the IGN map
around the Kabia ford, it may also be inferred that there are certain
elevations ranged in a quarter-circle between a position north of the ford
and another east-southeast of it, and that they constitute an ensemble
which the name “Ngouma” could reasonably be said to cover. This is a
problem of toponymy rather than topography.

173. In the Chamber’s opinion, the controversy between the Parties
over the validity of the indications given by the 1960 IGN map has little
relevance to the basic point at issue here. The Chamber has to construe a
text dating from 1927 and for that purpose, or in the process of doing so,
must seek to ascertain which elevations were called “heights of N’Gouma”
at that time. It follows that, however reliable the cartographic techniques
used in 1960, and however thorough the investigations carried out on the
ground with a view to establishing an accurate toponymy for that precise
time, these efforts would only be of value for the purpose of interpreting
the 1927 Order and erratum if they had uncovered an oral tradition dating
back at least to 1927 which was at variance with the indications given by
the maps and documents of that earlier period. No evidence has been
furnished of the existence of any such tradition. The Chamber accordingly
reaches the twofold conclusion that the Governor-General, in the 1927
Order, as modified by the erratum, and hence in letter 191 CM2 of 1935,
described an existing boundary which passed through elevations situated
north of the Kabia ford, and that the administrators, rightly or wrongly,
considered that these elevations were called by the local people the
“heights of N’Gouma”. The Chamber has simply to ascertain, therefore,
the point where the boundary defined by the texts in question termin-
ates within the above-described ensemble of elevations environing the
ford. After minutely examining the topography shown on the IGN
map, the Chamber finds that this point should be fixed 3 kilometres
north of the ford, at the spot defined by the co-ordinates 0° 14’ 39” E and
14° 54’ 48” N.

174. The Chamber has already noted that the line of crosses shown on
the 1:200,000 IGN map terminates in the east at a point which is too far
north for this latter section of line to be deemed compatible with the terms
of letter 191 CM2. It therefore remains to determine the point at which the

97
FRONTIER DISPUTE (JUDGMENT) 648

IGN line diverges from the line described in that letter. According to
Burkina Faso, the “existing frontier” diverges from the IGN line at the
point north of In Tangoum where the IGN line veers slightly northward.
The Chamber notes that a straight line connecting the point on the IGN
line which lies north-east of In Abao (point L, paragraph 163 above) with
the end-point of the frontier line identified in the previous paragraph,
coincides almost exactly with the line of small crosses shown on the IGN
map between point L and the point situated north of In Tangoum. It
concludes that this straight line must constitute the final segment of the
line which it is required to draw.

*
* *

175. The Chamber, having thus completed its examination of the case,
is now in a position to fix the line of the frontier between the Parties in the
disputed area. This frontier is defined, as far as possible, in terms of
straight lines connecting geographic co-ordinates of points. The line of the
frontier has been marked, purely for illustrative purposes, on a map which
is a compilation of the relevant sheets of the 1:200,000 map of the Institut
géographique national (Paris) (the sheets ND-30-XVII (Djibo, 1970 edi-
tion); ND-30-XXIV (In Tillit, 1958 edition); ND-31-XIX (Ansongo,
1959 edition); ND-30-XVIII (Dori, 1960 edition); and ND-31-XIII
(Tera, 1961 edition)). This compilation of sheets into one map is annexed
to the sealed copies of this Judgment !.

* *

176. By the terms of the Special Agreement (Art. IV), the Parties agreed
to effect the demarcation of their frontier in the disputed area within one
year of the delivery of this Judgment. They also requested the Chamber to
nominate, in its Judgment, three experts to assist them in the demarcation
operation. Both Parties renewed this request in the respective final sub-
missions which they read at the end of the oral proceedings. The Chamber
is ready to accept the task which the Parties have entrusted to it. However,
having regard to the circumstances of the present case, the Chamber is of
the opinion that it is inappropriate at this juncture to make the nomination
requested by the Parties. It will do so later by means of an Order, after
ascertaining the views of the Parties, particularly as regards the practical
aspects of the exercise by the experts of their functions.

! A copy of this map, reduced in size, will be found in a pocket at the end of this
fascicle or inside the back cover of 1.C./. Reports 1986. [Note by the Registry.]

98
FRONTIER DISPUTE (JUDGMENT) 649

177. In its above-mentioned Order of 10 January 1986, the Chamber
stated that the provisional measures therein set out were indicated “pend-
ing its final decision in the proceedings instituted on 20 October 1983
by the notification of the Special Agreement” concluded between the
Parties. It follows that such Order ceases to be operative upon the deliv-
ery of the present Judgment, and that the provisional measures lapse at
the same time. In accordance with Article 41 of the Statute of the Court,
notice of the provisional measures indicated was given forthwith to the
Security Council of the United Nations through the Secretary-General ;
the Chamber notes that the Secretary-General will also receive a copy
of the present Judgment, in accordance with Article 95 of the Rules of
Court.

178. The Chamber nevertheless notes with satisfaction that the final
communiqué of the first extraordinary conference of the Heads of State
and Government of the member countries of the Accord de non-agression et
d'assistance en matière de défense (ANAD), issued on 18 January 1986,
reported that the Heads of State of Burkina Faso and the Republic of Mali
had agreed “to withdraw all their armed forces from either side of the
disputed area and to effect their return to their respective territories”. The
Chamber also notes that the Parties, having concluded a Special Agree-
ment for the settlement of their dispute by a Chamber of the Court, did not
merely by doing so undertake to comply with the Court’s decisions pur-
suant to Article 94, paragraph 1, of the Charter of the United Nations, but
also declared expressly in that Special Agreement that they “accept the
Judgment of the Chamber given pursuant to the Special Agreement as final
and binding upon them” (Art. IV, para. 1). Having completed its task, the
Chamber is happy to record the adherence of both Parties to the interna-
tional judicial process and to the peaceful settlement of disputes.

179. For these reasons,
THE CHAMBER,
Unanimously,

Decides

A. That the frontier line between Burkina Faso and the Republic of
Mali in the disputed area, as defined in the Special Agreement concluded
on 16 September 1983 between those two States, is as follows :

(1) From a point with the geographical co-ordinates 1° 59’ 01” W and
14° 24’ 40” N (point A), the line runs in a northerly direction following the
broken line of small crosses appearing on the map of West Africa on the
scale 1:200,000 published by the French Institut géographique national

99
FRONTIER DISPUTE (JUDGMENT) 650

(IGN) (hereinafter referred to as “the IGN line”) as far as the point with
the geographical co-ordinates 1° 58’ 49” W and 14° 28’ 30” N (point
B

(2) At point B, the line turns eastwards and intersects the track con-
necting Dionouga and Diguel at approximately 7.5 kilometres from Dion-
ouga at a point with the geographical co-ordinates 1° 54’ 24” W and
14° 29’ 20” N (point C).

(3) From point C, the line runs approximately 2 kilometres to the south
of the villages of Kounia and Oukoulourou, passing through the point with
the geographical co-ordinates 1° 46’ 38” W and 14° 28’ 54” N (point D),
and the point with the co-ordinates 1° 40’ 40” W and 14° 30’ 03” N (point
E).

(4) From point E, the line continues straight as far as a point with the
geographical co-ordinates 1° 19’ 05” W and 14° 43’ 45” N (point FP), situ-
ated approximately 2.6 kilometres to the south of the pool of Toussou-
gou.

(5) From point F, the line continues straight as far as the point with the
geographical co-ordinates 1° 05’ 34” W and 14° 47’ 04” N (point G) situ-
ated on the west bank of the pool of Soum, which it crosses in a general
west-east direction and divides equally between the two States; it
then turns in a generally north/north-easterly direction to rejoin the IGN
line at the point with the geographical co-ordinates 0° 43’ 29” W and
15° 05’ 00” N (point H).

(6) From point H, the line follows the IGN line as far as the point with
the geographical co-ordinates 0° 26’ 35” W and 15° 05’ 00” N (point I) ;
from there it turns towards the south-east and continues straight as far as
point J defined below.

(7) Points J and K, the geographical co-ordinates of which will be
determined by the Parties with the assistance of the experts nominated
pursuant to Article IV of the Special Agreement, fulfil three conditions :
they are situated on the same parallel of latitude ; point J lies on the west
bank of the pool of In Abao and point K on the east bank of the pool ; the
line drawn between them will result in dividing the area of the pool equally
between the Parties.

(8) At point K the line turns towards the north-east and continues
straight as far as the point with the geographical co-ordinates 0° 14’ 44” W
and 15° 04’ 42” N (point L), and, from that point, continues straight to a
point with the geographical co-ordinates 0° 14’ 39” E and 14° 54’ 48” N
(point M), situated approximately 3 kilometres to the north of the Kabia
ford.

B. That the Chamber will at a later date, by Order, nominate three
experts in accordance with Article IV, paragraph 3, of the Special Agree-
ment of 16 September 1983.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of December, one

100
FRONTIER DISPUTE (JUDGMENT) 651

thousand nine hundred and eighty-six, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of Burkina Faso and the Government of the Republic of Mali
respectively.

(Signed) Mohammed BEDJAOUI,
President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judges ad hoc LUCHAIRE and ABI-SAAB append separate opinions to the
Judgment of the Chamber.

(Initialled) M.B.
(Initialled) S.T.B.

101
